Exhibit 10.1

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 1, 2014

 

by and among

 

KITE REALTY GROUP, L.P.,

 

as Borrower,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent with respect to the Revolving Loan,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent with respect to the Term Loan,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agents with respect to the Revolving Loan,

 

JPMORGAN CHASE BANK, N.A.,

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

BANK OF AMERICA, N.A.,

 

as Co-Documentation Agents with respect to the Term Loan,

 

KEYBANC CAPITAL MARKETS INC.

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Co-Lead Arrangers with respect to the Revolving Loan,

 

KEYBANC CAPITAL MARKETS INC. and WELLS FARGO SECURITIES, LLC,

 

as Co-Lead Arrangers with respect to the Term Loan,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

Section 1.1.

Definitions

1

Section 1.2.

General; References to Times

32

Section 1.3.

Financial Attributes of Non-Wholly Owned Subsidiaries

33

 

 

 

ARTICLE II. CREDIT FACILITY

33

 

 

Section 2.1.

Revolving Loans

33

Section 2.2.

Term Loans

34

Section 2.3.

Swingline Loans

35

Section 2.4.

Letters of Credit

37

Section 2.5.

Rates and Payment of Interest on Loans

42

Section 2.6.

Number of Interest Periods

42

Section 2.7.

Repayment of Loans

42

Section 2.8.

Prepayments

43

Section 2.9.

Continuation

43

Section 2.10.

Conversion

44

Section 2.11.

Notes

44

Section 2.12.

Voluntary Reductions of the Revolving Loan Commitment

45

Section 2.13.

Extension of Term Loan Termination Date and Revolving Loan Termination Date

46

Section 2.14.

Expiration or Maturity Date of Letters of Credit Past Revolving Loan Termination
Date

47

Section 2.15.

Amount Limitations

47

Section 2.16.

Increase of Commitments

47

 

 

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

49

 

 

Section 3.1.

Payments

49

Section 3.2.

Pro Rata Treatment

49

Section 3.3.

Sharing of Payments, Etc.

50

Section 3.4.

Several Obligations

51

Section 3.5.

Minimum Amounts

51

Section 3.6.

Fees

52

Section 3.7.

Computations

54

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.8.

Usury

54

Section 3.9.

Agreement Regarding Interest and Charges

54

Section 3.10.

Statements of Account

54

Section 3.11.

Defaulting Lenders

55

Section 3.12.

Taxes

58

 

 

 

ARTICLE IV. UNENCUMBERED POOL PROPERTIES

63

 

 

Section 4.1.

Eligibility of Properties

63

Section 4.2.

Conditions Precedent to a Property Becoming an Eligible Unencumbered Pool
Property

64

Section 4.3.

Release of Guarantors and Unencumbered Pool Properties; Additional Guarantors

64

Section 4.4.

Frequency of Calculations of Unencumbered Pool Value and the Unsecured Debt
Interest Coverage Ratio

66

Section 4.5.

Removal of Ineligible Property

66

 

 

 

ARTICLE V. YIELD PROTECTION, ETC.

66

 

 

Section 5.1.

Additional Costs; Capital Adequacy

66

Section 5.2.

Suspension of LIBOR Loans

68

Section 5.3.

Illegality

68

Section 5.4.

Compensation

68

Section 5.5.

Treatment of Affected Loans

69

Section 5.6.

Change of Lending Office

69

Section 5.7.

Assumptions Concerning Funding of LIBOR Loans

70

 

 

 

ARTICLE VI. CONDITIONS PRECEDENT

70

 

 

Section 6.1.

Initial Conditions Precedent

70

Section 6.2.

Conditions Precedent to All Loans and Letters of Credit

72

 

 

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

73

 

 

Section 7.1.

Representations and Warranties

73

Section 7.2.

Survival of Representations and Warranties, Etc.

78

 

 

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

78

 

 

Section 8.1.

Preservation of Existence and Similar Matters

78

Section 8.2.

Compliance with Applicable Law and Material Contracts

79

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.3.

Maintenance of Property

79

Section 8.4.

Conduct of Business

79

Section 8.5.

Insurance

79

Section 8.6.

Payment of Taxes and Claims

79

Section 8.7.

Visits and Inspections

80

Section 8.8.

Use of Proceeds; Letters of Credit

80

Section 8.9.

Environmental Matters

80

Section 8.10.

Books and Records

81

Section 8.11.

Further Assurances

81

Section 8.12.

REIT Status

81

Section 8.13.

Exchange Listing

81

Section 8.14.

Preservation of Right to Pledge Properties in the Unencumbered Pool

81

Section 8.15.

Sanctions Laws and Regulations

82

 

 

 

ARTICLE IX. INFORMATION

82

 

 

Section 9.1.

Quarterly Financial Statements

82

Section 9.2.

Year End Statements

82

Section 9.3.

Compliance Certificate

83

Section 9.4.

Other Information

83

 

 

 

ARTICLE X. NEGATIVE COVENANTS

86

 

 

Section 10.1.

Financial Covenants

86

Section 10.2.

Restricted Payments

87

Section 10.3.

Indebtedness

88

Section 10.4.

Investments Generally

88

Section 10.5.

Liens

89

Section 10.6.

Merger, Consolidation, Sales of Assets and Other Arrangement

90

Section 10.7.

Fiscal Year

91

Section 10.8.

Modifications to Material Contracts

91

Section 10.9.

Modifications of Organizational Documents

91

Section 10.10.

Transactions with Affiliates

92

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.11.

ERISA Exemptions

92

Section 10.12.

Transfers of Interests in KRG Magellan

92

Section 10.13.

Parent Ownership of Borrower

92

 

 

 

ARTICLE XI. DEFAULT

93

 

 

Section 11.1.

Events of Default

93

Section 11.2.

Remedies Upon Event of Default

96

Section 11.3.

Remedies Upon Default

97

Section 11.4.

Allocation of Proceeds

97

Section 11.5.

Collateral Account

98

Section 11.6.

Performance by Agent

99

Section 11.7.

Rights Cumulative

100

 

 

 

ARTICLE XII. THE AGENT

100

 

 

Section 12.1.

Authorization and Action

100

Section 12.2.

Agent’s Reliance, Etc.

101

Section 12.3.

Notice of Defaults

101

Section 12.4.

KeyBank as Lender

101

Section 12.5.

Approvals of Lenders

102

Section 12.6.

Lender Credit Decision, Etc.

102

Section 12.7.

Indemnification of Agent

103

Section 12.8.

Successor Agent

104

Section 12.9.

Titled Agents

104

 

 

 

ARTICLE XIII. MISCELLANEOUS

104

 

 

Section 13.1.

Notices

104

Section 13.2.

Expenses

106

Section 13.3.

Setoff

106

Section 13.4.

Litigation; Jurisdiction; Other Matters; Waivers

107

Section 13.5.

Successors and Assigns

108

Section 13.6.

Amendments

111

Section 13.7.

Nonliability of Agent and Lenders

114

Section 13.8.

Confidentiality

114

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.9.

Indemnification

114

Section 13.10.

Termination; Survival

116

Section 13.11.

Severability of Provisions

117

Section 13.12.

GOVERNING LAW

117

Section 13.13.

Patriot Act

117

Section 13.14.

Counterparts

117

Section 13.15.

Obligations with Respect to Loan Parties

117

Section 13.16.

Limitation of Liability

117

Section 13.17.

Entire Agreement

118

Section 13.18.

Construction

118

Section 13.19.

Non-Recourse to Parent

118

Section 13.20.

Existing Term Loan Agreement

119

 

v

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

List of Loan Parties

SCHEDULE 2.4(a)

List of Existing Letters of Credit

SCHEDULE 4.1.

Unencumbered Pool Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(i)

Litigation

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B-1

Form of Guaranty

EXHIBIT B-2

Form of Springing Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Term Loan Note

EXHIBIT J

Form of Compliance Certificate

EXHIBITS K

Forms of U.S. Tax Compliance Certificates

 

vi

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 1, 2014, by and among KITE REALTY GROUP, L.P., a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 13.5.(d), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), BANK OF AMERICA, N.A., as Syndication Agent with
respect to the Revolving Loan, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent with respect to the Term Loan (collectively, the “Syndication
Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents with respect to the Revolving Loan,
JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and BANK OF AMERICA,
N.A., as Co-Documentation Agents with respect to the Term Loan (collectively,
the “Co-Documentation Agents”), and KEYBANC CAPITAL MARKETS INC. and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Co-Lead Arrangers with respect to
the Revolving Loan, and KEYBANK CAPITAL MARKETS INC. and WELLS FARGO SECURITIES,
LLC, as Co-Lead Arrangers with respect to the Term Loan (collectively the
“Arrangers”).

 

WHEREAS, the Borrower, the Administrative Agent and certain other lenders are
parties to that certain Third Amended and Restated Credit Agreement dated as of
February 26, 2013 (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, the Administrative Agent and certain other lenders are
parties to that certain Term Loan Agreement dated as of April 30, 2012, as
amended by that certain First Amendment to Term Loan Agreement dated as of
February 26, 2013 and that certain Second Amendment to Term Loan Agreement dated
as of August 21, 2013 (collectively, the “Existing Term Loan Agreement”);

 

WHEREAS, Borrower has requested certain modifications to the Existing Credit
Agreement, and further desires to consolidate the term loan made pursuant to the
Existing Term Loan Agreement with the credit facility provided under the
Existing Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto amend
and restate the Existing Credit Agreement in its entirety and agree as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.                                Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.

 

“Adjusted EBITDA” means, on any date of determination, (a) the EBITDA of the
Parent, the Borrower and all Subsidiaries for the period of two (2) fiscal
quarters most recently

 

--------------------------------------------------------------------------------


 

ended determined on a consolidated basis, minus (b) Capital Reserves for the
period of two (2) fiscal quarters most recently ended.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“Affected Lender” has the meaning given that term in Section 3.12(i).

 

“Affiliate” means any Person (other than the Agent or any Lender):  (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding fifteen percent (15.0%)
or more of any Equity Interest in the Borrower; or (c) fifteen percent (15.0%)
or more of whose voting stock or other Equity Interest is directly or indirectly
owned or held by the Borrower.  For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of a Person shall include any officer or director of
such Person.  In no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.

 

“Agent” or “Administrative Agent” means KeyBank National Association, as
contractual representative for the Lenders under the terms of this Agreement.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) as of any date of determination prior to such time
as Administrative Agent receives written notice from Borrower that Parent or
Borrower has an Investment Grade Rating from a Rating Agency and that Borrower
has irrevocably elected to have the Applicable Margin determined based on
Parent’s or Borrower’s Investment Grade Rating, the percentage rate set forth
below corresponding to the Leverage Ratio (expressed as a percentage) in effect
at such time:

 

2

--------------------------------------------------------------------------------


 

Level

 

Leverage Ratio

 

Applicable
Margin
For LIBOR Loans
that are Revolving
Loans

 

Applicable
Margin
For Base Rate
Loans that are
Revolving Loans

 

Applicable
Margin
For LIBOR
Loans that
are Term
Loans

 

Applicable
Margin
For Base
Rate Loans
that are
Term Loans

 

1

 

45% or less

 

1.40

%

0.40

%

1.35

%

0.35

%

2

 

Greater than 45% but less than or equal to 50.0%

 

1.55

%

0.55

%

1.45

%

0.45

%

3

 

Greater than 50.0% but less than or equal to 55.0%

 

1.70

%

0.70

%

1.60

%

0.60

%

4

 

Greater than 55.0%

 

2.00

%

1.00

%

1.90

%

0.90

%

 

The Applicable Margin shall be determined by the Agent under this clause
(a) from time to time, based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be effective (i) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 9.3., as of the
date 50 days following the end of the last day of the applicable fiscal period
covered by such Compliance Certificate, and (ii) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 9.3., as of the date 95 days following the
end of the last day of the applicable fiscal period covered by such Compliance
Certificate.  If the Borrower shall fail to deliver a Compliance Certificate
within the time period required under Section 9.3., the Applicable Margin shall
be determined based on Level 4 until the Borrower delivers the required
Compliance Certificate, in which case the Applicable Margin shall be determined
as provided above effective as of the date of delivery of such Compliance
Certificate.  If the Borrower shall deliver a Compliance Certificate which is
subsequently determined to be incorrect and, if correct when delivered, would
have resulted in a higher Applicable Margin, Borrower shall pay to the Agent,
within five (5) days after demand, any additional interest that would have
accrued and been payable on any Loans using such higher Applicable Margin during
the period that such lower Applicable Margin was applied incorrectly.

 

(b)                                 From and after the time that Administrative
Agent receives written notice from Borrower that Parent or Borrower has an
Investment Grade Rating from a Rating Agency and that Borrower has irrevocably
elected to have the Applicable Margin determined based on Parent’s or Borrower’s
Investment Grade Rating, “Applicable Margin” shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below (provided that any interest accrued prior to
receipt of such notice that is payable at the Applicable Margin determined by
reference to the Leverage Ratio shall be payable as provided in Section 2.5.):

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Credit
Rating
 Level

 

Applicable
Margin for
LIBOR
Loans that are
Revolving Loans

 

Applicable
Margin for
Base Rate
Loans that are
Revolving Loans

 

Applicable
Margin for
LIBOR
Loans that are
Term Loans

 

Applicable
Margin for
Base Rate
Loans that are
Term Loans

 

1

 

Credit Rating Level 1

 

0.875

%

0.00

%

0.95

%

0.00

%

2

 

Credit Rating Level 2

 

0.925

%

0.00

%

1.025

%

0.025

%

3

 

Credit Rating Level 3

 

1.05

%

0.05

%

1.20

%

0.20

%

4

 

Credit Rating Level 4

 

1.30

%

0.30

%

1.45

%

0.45

%

5

 

Credit Rating Level 5

 

1.70

%

0.70

%

1.90

%

0.90

%

 

The Applicable Margin for each Base Rate Loan shall be determined by reference
to the Credit Rating Level in effect from time to time, and the Applicable
Margin for any Interest Period for all LIBOR Loans comprising part of the same
LIBOR tranche shall be determined by reference to the Credit Rating Level in
effect on the first day of such Interest Period; provided, however, that no
change in the Applicable Margin resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Administrative Agent
receives written notice of the application or change of the Credit Rating Levels
pursuant to Section 9.4.(o) or receives written notice from the applicable
Rating Agency of the application or a change in such Credit Rating Level, or
otherwise confirms such application or change through information made publicly
available by such Rating Agency.  From and after the first time that the
Applicable Margin is based on Parent’s or Borrower’s Investment Grade Rating,
the Applicable Margin shall no longer be calculated by reference to the Leverage
Ratio.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” has the meaning given to such term in the introductory paragraph
hereof.

 

“Assignee” has the meaning given that term in Section 13.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” means the per annum rate of interest equal to the greatest of
(a) the Prime Rate , (b) the Federal Funds Rate plus one half of one percent
(0.5%), or (c) Adjusted LIBOR for an Interest Period of one (1) month plus one
percent (1%).  Any change in the Base Rate resulting from a change in the Prime
Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on the
Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

 

“Base Rate Loan” means a Revolving Loan or Term Loan bearing interest at a rate
based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing Base Subsidiary” means a Wholly Owned Subsidiary of Borrower or an
Unencumbered Pool Property Controlled Subsidiary that directly owns or leases an
Unencumbered Pool Property.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365. 
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves.  If the term Capital Reserves is used
without reference to any specific Property, then the amount shall be determined
on an aggregate basis with respect to all Core Properties of the Borrower and
its Subsidiaries and a proportionate share of all Core Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means seven percent (7.0%).

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a

 

5

--------------------------------------------------------------------------------


 

member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Collateral Account” means a special deposit account established by the Agent
pursuant to Section 11.5 and under its sole dominion and control.

 

“Commitment” means, with respect to each Lender, the Revolving Loan Commitment
of such Lender and the Term Loan Commitment of such Lender (or either of them or
the aggregate of them, as the context requires).

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination any of the Commitments have terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Construction-In-Process Property” means, as of any date, any Property that is a
Core Property or a Non-Core Property that is under development or is scheduled
to commence development within twelve months from such date until the earlier of
the (i) one year anniversary date of project completion with respect to such
Construction-In-Process Property or (ii) the second (2nd) fiscal quarter for
which financial results have been reported after such Construction-In-Process
Property achieves an Occupancy Rate of 85%.

 

“Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

6

--------------------------------------------------------------------------------


 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Core Property” means any Property which is (a) leased or intended to be leased
to tenants primarily for retail use or (b) a mixed use property, the majority of
the NOI from which is attributable to leases to tenants primarily for retail
use.

 

“Credit Event” means any of the following:  (a) the making of any Loan, and
(b) the issuance of a Letter of Credit.

 

“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to Parent’s or Borrower’s
long-term senior unsecured non-credit enhanced debt by any of the Rating
Agencies.  A credit rating of BBB- from S&P is equivalent to a credit rating of
Baa3 from Moody’s and vice versa.  A credit rating of BBB from S&P is equivalent
to a credit rating of Baa2 from Moody’s and vice versa.  It is the intention of
the parties that if Parent or Borrower only has one credit rating in effect from
a Rating Agency, then such rating shall apply.  If Parent or Borrower shall have
obtained a credit rating from both of the Rating Agencies, the highest of the
credit ratings shall control.  If Parent or Borrower shall have obtained a
credit rating from one or more of the Rating Agencies and shall thereafter lose
such credit rating (whether as a result of a withdrawal, suspension, election to
not obtain a rating, or otherwise) from all of the Rating Agencies that have
provided a credit rating, the Parent or Borrower shall be deemed for the
purposes hereof not to have a credit rating.  If at any time both of the Rating
Agencies or any Rating Agency which has issued a credit rating of Parent or
Borrower shall no longer perform the functions of a securities rating agency,
then the Borrower and the Administrative Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency or agencies (and to correlate the
system of ratings of each such substitute rating agency with that of the rating
agency being replaced) and, pending such amendment, (i) in the case of a
cessation of the functions of the Rating Agencies that have provided a credit
rating, the Applicable Rate shall be determined by reference to the rating most
recently in effect prior to such cessation and (ii) in the case of a cessation
of function of one Rating Agency and not another Rating Agency that has provided
a credit rating, the Credit Rating of the other of the Rating Agencies shall
continue to apply.

 

“Credit Rating Level” means one of the following five pricing levels, as
applicable, and provided that, from and after the time that Administrative Agent
receives written notice from Borrower that Parent or Borrower has an Investment
Grade Rating from at least one of the Rating Agencies and that Borrower has
irrevocably elected to have the Applicable Margin determined based on Parent’s
or Borrower’s Investment Grade Rating, during any period that the Parent has no
Credit Rating Level, Credit Rating Level 5 shall be the applicable Credit Rating
Level:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;

 

7

--------------------------------------------------------------------------------


 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

 

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

 

“Customary Nonrecourse Debt Guaranty” shall have the meaning set forth in the
definition of Indebtedness.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent with respect to clauses (a) and (b)(ii) below, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the
Administrative Agent, (b) (i) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations hereunder or (ii) has made a public statement to that effect with
respect to its funding obligations under other agreements generally in which it
commits to extend credit, unless with respect to this clause (b), such failure
with respect to a funding obligation is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Administrative Agent
or Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent and Borrower that it will comply with its funding
obligations; provided that, notwithstanding the provisions of Section 3.11.,
such Lender shall cease to be a Defaulting Lender upon the Administrative
Agent’s and Borrower’s receipt of such confirmation, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relieve law of the United States or other applicable
jurisdictions from time to time in effect, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any proceeding or appointment; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such

 

8

--------------------------------------------------------------------------------


 

governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person).

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

 

“Designated Person” has the meaning set forth in Section 7.1.(z).

 

“Development Properties” means any ground-up developments, including
consolidated or unconsolidated properties, which were not owned (in whole or in
part) by Parent, Borrower or their Subsidiaries as of April 30, 2012. 
Notwithstanding the foregoing, any such property which achieves an Occupancy
Rate of 85% shall no longer be a Development Property and, for purposes of
clarity, any purchase by Parent, Borrower or their Subsidiaries of an interest
of a joint venture partner in a ground-up development that was owned in part by
Parent, Borrower or their Subsidiaries as of April 30, 2012, shall not be a
Development Property as a result of such purchase.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses, including,
without limitation, gains or losses associated with the sale of operating
Properties and charges associated with any write-

 

9

--------------------------------------------------------------------------------


 

off of development expenses; (v) other non-cash items and impairment charges,
including, without limitation, non-cash losses or gains associated with (A) the
grant of equity interests to employees, officers and directors,  (B) hedging
activities, (C) impairment of goodwill and (D) one-time accounting adjustments;
(vi) charges (including any premiums or make-whole amounts) associated with any
prepayment, redemption or repurchase of indebtedness or early retirement of
preferred stock; and (vii) costs in connection with acquisitions, including
non-capitalized costs incurred in connection with acquisitions that fail to
close; plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates.  EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
pursuant to Statement of Financial Accounting Standards number 141.

 

“Effective Date” means the later of:  (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is:  (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent.  Neither a Defaulting Lender nor any
Affiliate of a Defaulting Lender shall qualify as an Eligible Assignee.

 

“Eligible Unencumbered Pool Property” means a Core Property or a Non-Core
Property which satisfies all of the following requirements:  (a) such Property
is owned in fee simple, or leased under a Ground Lease reasonably acceptable to
Agent, entirely by, the Borrower or a Wholly Owned Subsidiary or, if it is
Unencumbered Controlled Pool Property, an Unencumbered Pool Property Controlled
Subsidiary which in each case is also a Borrowing Base Subsidiary; (b) neither
such Property, nor any interest of the Borrower or any Subsidiary therein, is
subject to any Lien (other than Permitted Liens (but not Liens of the type
described in clause (f) or (g) of the definition of Permitted Liens or Permitted
Environmental Liens)) or a Negative Pledge; (c) if such Property is owned or
leased by a Borrowing Base Subsidiary (i) none of the Borrower’s direct or
indirect ownership interest in such Borrowing Base Subsidiary is subject to any
Lien (other than Permitted Liens (but not Liens of the type described in clause
(f) or (g) of the definition of Permitted Liens or Permitted Environmental
Liens)) or to a Negative Pledge (other than a Negative Pledge relating to
Borrower’s ownership interest in KRG Magellan contained in loan documents
evidencing Secured Indebtedness of KRG Magellan or its Subsidiaries existing as
of July 1, 2014) and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person:  (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on

 

10

--------------------------------------------------------------------------------


 

such Property as security for Indebtedness of the Borrower or such Borrowing
Base Subsidiary, as applicable; provided, however, that the requirements of this
clause (c) shall not prohibit a Negative Pledge or limitation on sale in favor
of an arm’s-length purchaser of a customary nature relating to Property subject
to a contract for sale so long as such Negative Pledge or limitation on sale
pertains solely to such Property being sold and ceases to apply upon the closing
of such sale or the termination of such contract); (d) such Property is free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (e) neither such
Borrowing Base Subsidiary nor any other Subsidiary of Borrower directly or
indirectly owning an interest therein has created, incurred, acquired, assumed,
suffered to exist or is or becomes otherwise liable with respect to any
Indebtedness (whether as a borrower, co-borrower, guarantor or otherwise), other
than Unsecured Indebtedness of such Subsidiary if the terms of
Section 4.3.(c) are satisfied.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, and all regulations and formal guidance issued
thereunder.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code or
Section 4001 of ERISA.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.12.(i)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.12.(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facility Fee” has the meaning set forth in Section 3.6.(a)(ii).

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

12

--------------------------------------------------------------------------------


 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fixed Charges” means, on any date of determination, the sum of (a) Interest
Expense of the Parent, the Borrower, and its Subsidiaries determined on a
consolidated basis for the period of two (2) fiscal quarters most recently
ended, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower, and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period.  Fixed Charges shall include a proportionate share of items (a) and
(b) of all Unconsolidated Affiliates for such period.

 

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates (exclusive of any fixed margins added to
any variable component of such rates) to be equivalent to fixed rates less than
or equal to the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Derivatives Contract
became effective.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Loan
Commitment Percentage of the outstanding Letter of Credit Liabilities other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateral or other
credit support acceptable to the Issuing Lender shall have been provided in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Loan Commitment Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, repaid by the Borrower or for
which cash collateral or other credit support acceptable to the Swingline Lender
shall have been provided in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (i) gains (or losses) from debt restructuring and
sales of property during such period, and (ii) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred

 

13

--------------------------------------------------------------------------------


 

financing costs), plus (d) costs in connection with acquisitions, all after
adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantors” means individually and collectively, as the context shall require
(i) the Parent (provided that, for the avoidance of doubt, Parent shall have no
liability under the Springing Guaranty until the occurrence of a Springing
Recourse Event), (ii) KRG Magellan, (iii) any Subsidiary that directly owns an
Unencumbered Pool Property, and (iv) any Subsidiary of Borrower that is required
to be a Guarantor pursuant to Section 4.3.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities

 

14

--------------------------------------------------------------------------------


 

or obligations, (ii) the purchase, sale or lease (as lessee or lessor) of
property or the purchase or sale of services primarily for the purpose of
enabling the obligor with respect to such obligation to make any payment or
performance (or payment of damages in the event of nonperformance) of or on
account of any part or all of such obligation, or to assure the owner of such
obligation against loss, (iii) the supplying of funds to or in any other manner
investing in the obligor with respect to such obligation, (iv) repayment of
amounts drawn down by beneficiaries of letters of credit (including Letters of
Credit), or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation.  As the context requires, “Guaranty” shall also mean the
Guaranty to which the Guarantors (other than Parent) are parties substantially
in the form of Exhibit B-1 and the Springing Guaranty upon the occurrence of a
Springing Recourse Event.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation (except for
obligations under a purchase agreement for real estate or a real estate
company), repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person, including liability of a general partner in
respect of liabilities

 

15

--------------------------------------------------------------------------------


 

of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
recourse liability (a “Customary Nonrecourse Debt Guaranty”) until a claim is
made with respect thereto; provided that if Borrower reasonably believes that
the liability with respect to such claim will be less than the Indebtedness to
which it relates, Borrower may include such lesser amount subject to
Administrative Agent’s prior written approval granted in its sole discretion);
(j) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person.  Indebtedness of any Person
pursuant to clause (i) of this definition as a result of such Person’s status as
a general partner of a partnership shall be calculated to give effect to any
limitations on recourse to the general partner in the documents evidencing such
Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Initial Unencumbered Pool Properties” means the Eligible Unencumbered Pool
Properties so identified in Schedule 4.1.

 

“Inland Diversified” means Inland Diversified Real Estate Trust, Inc., a
Maryland corporation.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, on any date of determination, without duplication,
(a) total interest expense of the Parent excluding any non-cash interest expense
incurred (in accordance with GAAP) for the period of two fiscal quarters most
recently ended, determined on a consolidated basis for such period, plus (b) the
Parent’s pro rata share of Interest Expense of Unconsolidated Affiliates for
such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Revolving
Loan Termination Date or Term Loan Termination Date, as applicable, such
Interest Period shall end on the Revolving Loan Termination Date or Term Loan
Termination Date, as applicable; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 

16

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
all regulations and formal guidance issued thereunder.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or better by S&P or Baa3
or better by Moody’s.

 

“Investment Grade Rating Event” has the meaning set forth in Section 4.3.(b).

 

“Issuing Lender” means KeyBank, in its capacity as the Revolving Loan Lender
issuing the Letters of Credit any successors thereto; provided, however, that in
the event that (A) the Borrower is required by the proposed beneficiary to have
a Letter of Credit issued pursuant to the terms and conditions of this Agreement
by an issuer with a higher rating than KeyBank has at any applicable time of
reference (as determined  by Moody’s or S&P) or for such other reasons as
KeyBank may approve in its sole discretion and (B) notwithstanding good faith
efforts from the Borrower, a proposed beneficiary of a Letter of Credit will not
accept said Letter of Credit from KeyBank, the Borrower shall have the right to
elect, with prior written notice to Agent, any Revolving Loan Lender having a
higher rating than KeyBank (as determined by Moody’s or S&P) as the Issuing
Lender for that particular Letter of Credit, and if such Revolving Loan Lender
agrees to issue such Letter of Credit, such Revolving Loan Lender shall be an
Issuing Lender; provided further, that no other Revolving Loan Lender other than
KeyBank shall be required to be an Issuing Lender and that no more than two
(2) other Revolving Loan Lenders in addition to KeyBank may be an Issuing Lender
at any time.  When referred to in this Agreement, Issuing Lender shall refer to
the Revolving Loan Lender acting as Issuing Lender with respect to any
particular Letter of Credit issued pursuant to the terms and conditions of this
Agreement and, with respect to establishing whether any consent, approval or
waiver to be given or granted by the Issuing Lenders which, at the time such
consent, approval or waiver is to be given or granted, have issued any
outstanding Letters of Credit, shall be required.

 

“KeyBank” means KeyBank National Association and its successors by merger.

 

“KRG Magellan” means KRG Magellan, LLC, a Maryland limited liability company.

 

“L/C Commitment Amount” equals $50,000,000.

 

17

--------------------------------------------------------------------------------


 

“Lender” means each financial institution from time to time party hereto as a
“Lender” and as the context requires, includes the Revolving Loan Lenders, the
Term Loan Lenders, the Issuing Lender and Swingline Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Revolving Loan Lender (other than the Revolving Loan Lender acting as the
Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
Section 2.4.(i), and the Revolving Loan Lender acting as the Issuing Lender
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Revolving Loan Lenders other than the Revolving Loan Lender
acting as the Issuing Lender of their participation interests under such
Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” means, as of any date, the ratio of (i) the then-current Total
Indebtedness to (ii) the then-current Total Asset Value.

 

“LIBOR” means, with respect to a LIBOR Loan for any Interest Period therefor,
the average rate as shown in Reuters Screen LIBOR01 Page (or any successor
service, or if such Person no longer reports such rate as determined by Agent,
by another commercially available source providing such quotations approved by
Agent) at which deposits in U.S. dollars are offered by first class banks in the
London Interbank Market at approximately 11:00 a.m. (London time) on the day
that is two (2) Business Days prior to the first day of such Interest Period
with a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates.  If
such service or such other Person approved by Agent described above no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, then at the option of Agent, Loans shall accrue interest at the Base
Rate plus the Applicable Margin for such Loan.

 

18

--------------------------------------------------------------------------------


 

“LIBOR Loan” means a Revolving Loan or Term Loan bearing interest at a rate
based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Swingline Loan or a Term Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the Springing Guaranty, and each other document or instrument now
or hereafter executed and delivered by a Loan Party in connection with, pursuant
to or relating to this Agreement.

 

“Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Marketable Securities” means Investments in capital stock or debt securities
issued by any Person (other than Borrower, Parent, or an Unconsolidated
Affiliate) which are publicly traded on a national exchange, excluding Cash
Equivalents.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries, or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders and the Agent under
any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of Parent or Borrower to which five
percent (5%) or more of Total Asset Value is attributable.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Note Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Internal
Revenue Code to which any member of the ERISA Group is then making or accruing
an obligation to make contributions or has within the preceding five plan years
made contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to, an appropriate accrual for property taxes and insurance, assessments
and the like, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting,

 

20

--------------------------------------------------------------------------------


 

advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) an imputed
management fee in the amount of three percent (3.0%) of the gross revenues for
such Property for such period.  Net Operating Income of a Person shall include
such Person’s pro rata share of Net Operating Income of its Unconsolidated
Affiliates.  Net Operating Income shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141. 
For purposes of determining the Unencumbered Pool Value and Unsecured Debt
Interest Coverage Ratio with respect to an Unencumbered Controlled Pool
Property, the Borrower’s or a Borrowing Base Subsidiary’s share of the Net
Operating Income from such Property shall be utilized instead of the Net
Operating Income from such Property.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Core Property” means any Property which is (a) not operated as a retail
property or (b) a mixed use property that does not have the majority of the NOI
from which is attributable to leases to tenants primarily for retail use.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions, such as for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, and other
customary exceptions to recourse liability of a similar nature until a claim is
made with respect thereto; provided that if Borrower reasonably believes that
the liability with respect to such claim will be less than the Indebtedness to
which it relates, Borrower may include such lesser amount subject to
Administrative Agent’s prior written approval granted in its sole discretion) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Note” means a Revolving Note, a Swingline Note or a Term Loan Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans or Term Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

21

--------------------------------------------------------------------------------


 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a borrowing of Swingline Loans.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, including any such items accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest or other amounts as allowed in such proceeding.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.  For purposes
of the definition of “Occupancy Rate”, a tenant shall be deemed to actually
occupy a Property notwithstanding a temporary cessation of operations for
renovation, repairs or other temporary reason.

 

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or

 

22

--------------------------------------------------------------------------------


 

perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.12.(i)).

 

“Parent” means Kite Realty Group Trust, a real estate investment trust formed
under the laws of the State of Maryland.

 

“Participant” has the meaning given that term in Section 13.5.(c).

 

“Participant Register” has the meaning given that term in Section 13.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the enforcement thereof and for which
adequate reserves have been established in accordance with GAAP, (ii) which has
been bonded-off in a manner reasonably acceptable to the Agent, or
(iii) consisting of restrictions on the use of real property, which restrictions
do not materially detract from the value, financeability or marketability of
such property or impair the intended use thereof in the business of the Parent,
the Borrower, and its other Subsidiaries.

 

“Permitted Liens” means, as to any asset or property of a Person:  (a) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor; and
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 7.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

23

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and either (a) is maintained, or contributed to, by any
member of the ERISA Group or (b) has at any time within the preceding five years
been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group.

 

“Post Default Rate” means a rate per annum equal to the interest rate otherwise
in effect from time to time hereunder plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio, or such other office of the Agent as the Agent may designate
from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a contiguous
state of the United States of America or the District of Columbia.

 

“Rating Agencies” means S&P and Moody’s, collectively, and “Rating Agency” means
S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender.

 

“Recourse Indebtedness” means all Indebtedness of the Parent, the Borrower, or
any Subsidiary of Parent which does not constitute Non-Recourse Indebtedness,
determined on a consolidated basis.

 

“Register” has the meaning given that term in Section 13.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any

 

24

--------------------------------------------------------------------------------


 

interpretation, directive or request applying to a class of banks, including
such Lender, of or under any Applicable Law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity.  The Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, publications, orders,
guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
adopted and gone into effect after the Agreement Date regardless of when
adopted, enacted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Lender for any drawing
honored by the Issuing Lender under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” as defined in Section 856 of the Internal Revenue Code.

 

“Renovation Property” means any Property which is a Core Property or a Non-Core
Property where more than 10% of the net rentable square footage of such Property
is vacant due to renovations being made at such Property.

 

“Requisite Lenders” means, as of any date, Lenders having greater than 50% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if any of the Commitments have been terminated or
reduced to zero, Lenders holding greater than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote).  Commitments, Revolving Loans,
Term Loans and Letter of Credit Liabilities held by Defaulting Lenders shall be
disregarded when determining the Requisite Lenders.

 

“Requisite Revolving Loan Lenders” means, as of any date, Revolving Loan Lenders
having greater than 50% of the aggregate amount of the Revolving Loan
Commitments (not held by Defaulting Lenders who are not entitled to vote), or,
if the Revolving Loan Commitments have been terminated or reduced to zero,
Revolving Loan Lenders holding greater than 50% of the principal amount of the
aggregate outstanding Revolving Loans and Letter of Credit Liabilities (not held
by Defaulting Lenders who are not entitled to vote).  Revolving Loan
Commitments, Revolving Loans and Letter of Credit Liabilities held by Defaulting
Lenders shall be disregarded when determining the Requisite Revolving Loan
Lenders.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, Parent or any
Subsidiary thereof now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or

 

25

--------------------------------------------------------------------------------


 

similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Borrower or any Subsidiary now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower, Parent or any Subsidiary thereof now or hereafter
outstanding.

 

“Revolving Loan” means a revolving loan made by a Revolving Loan Lender to the
Borrower pursuant to Section 2.1.(a).

 

“Revolving Loan Commitment” means, as to each Revolving Loan Lender, such
Revolving Loan Lender’s obligation to make Revolving Loans pursuant to
Section 2.1. and to issue (in the case of the Issuing Lender) or participate in
(in the case of the Revolving Loan Lenders) Letters of Credit pursuant to
Section 2.4.(a) and 2.4.(i) and Swingline Loans pursuant to Section 2.3.(e),
respectively, in an amount up to, but not exceeding (but in the case of the
Revolving Loan Lender acting as the Issuing Lender excluding the aggregate
amount of participations in the Letters of Credit held by other Revolving Loan
Lenders), the amount set forth for such Revolving Loan Lender on its signature
page hereto as such Revolving Loan Lender’s “Revolving Loan Commitment” or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time pursuant to Section 2.12., increased pursuant to
Section 2.16. or as appropriate to reflect any assignments to or by such
Revolving Loan Lender effected in accordance with Section 13.5.

 

“Revolving Loan Commitment Percentage” means, as to each Revolving Loan Lender,
the ratio, expressed as a percentage, of (a) the amount of such Revolving Loan
Lender’s Revolving Loan Commitment to (b) the aggregate amount of the Revolving
Loan Commitments of all Revolving Loan Lenders; provided, however, that if at
the time of determination the Revolving Loan Commitments have terminated or been
reduced to zero, the “Revolving Loan Commitment Percentage” of each Revolving
Loan Lender shall be the Revolving Loan Commitment Percentage of such Revolving
Loan Lender in effect immediately prior to such termination or reduction.

 

“Revolving Loan Extension Request” has the meaning given that term in
Section 2.13.(b)(i).

 

“Revolving Loan Lender” means each Lender that has a Revolving Loan Commitment,
or if the Revolving Loan Commitments have terminated, holding any Revolving
Loans or participations in Letters of Credit or Swingline Loans, and as the
context requires, includes the Issuing Lender and Swingline Lender.

 

“Revolving Loan Termination Date” means July 1, 2018 or such later date to which
the Revolving Loan Termination Date may be extended pursuant to
Section 2.13.(b).

 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order or by any sanctions program
administered by OFAC.

 

“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on a Property or on any ownership interests in any other Person or on any
other assets, provided

 

26

--------------------------------------------------------------------------------


 

that the portion of such Indebtedness included in “Secured Indebtedness” shall
not exceed the sum of the aggregate value of the assets securing such
Indebtedness at the time such Indebtedness was incurred, plus the aggregate
value of any improvements to such assets, plus the value of any additional
assets provided to secure such Indebtedness.  Notwithstanding the foregoing,
Secured Indebtedness shall exclude Indebtedness that (i) is secured solely by
ownership interests in another Person that owns a Property which is encumbered
by a mortgage securing Indebtedness and (ii) is Recourse Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Springing Guaranty” means the Springing Guaranty executed and delivered by the
Parent, such Springing Guaranty to be substantially in the form of Exhibit B-2.

 

“Springing Recourse Event” has the meaning given that term in the Springing
Guaranty.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.  For the avoidance of
doubt, each Unencumbered Pool Property Controlled Subsidiary shall be deemed to
be a Subsidiary of Borrower.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means KeyBank.

 

27

--------------------------------------------------------------------------------


 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Tangible Net Worth” means, as of a given date, (a) Total Asset Value less
(b) Total Indebtedness.

 

“Taxable REIT Subsidiary” has the meaning given that term in Section 856(l) of
the Internal Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a term loan made by a Term Loan Lender pursuant to Section 2.2
or Section 2.16.

 

“Term Loan Commitment” means, as to each Term Loan Lender, the amount set forth
for such Term Loan Lender on its signature page hereto as such Term Loan
Lender’s “Term Loan Commitment” or the amount of Term Loans assigned to such
Term Loan Lender as set forth in the applicable Assignment and Acceptance
Agreement, or as appropriate to reflect any assignments to or by such Term Loan
Lender effected in accordance with Section 13.5., as such amount may be
increased in accordance with this Agreement.

 

“Term Loan Commitment Percentage” means, as to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders.

 

“Term Loan Extension Request” has the meaning given such term in
Section 2.13.(a).

 

“Term Loan Lender” means each Lender that has a Term Loan Commitment and each
Lender that holds a Term Loan.

 

“Term Loan Note” has the meaning given that term in Section 2.11.(b).

 

“Term Loan Termination Date” means July 1, 2019 or such later date to which the
Term Loan Termination Date may be extended pursuant to Section 2.13.(a).

 

“Titled Agents” means each of the Agent, the Arrangers, the Syndication Agent
and the Co-Documentation Agents.

 

“Total Asset Value” means, on any date of determination, the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis:  (a) cash and
Cash Equivalents, plus (b) with respect to each Property that is a Core Property
or a Non-Core Property then owned by the Borrower or any

 

28

--------------------------------------------------------------------------------


 

Subsidiary (but excluding (A) Properties acquired by the Borrower or any
Subsidiary during the immediately preceding four (4) fiscal quarter periods of
the Borrower for which financial results have been reported,
(B) Construction-In-Process Properties and (C) Unimproved Land), the quotient of
(i) the product of (A) Net Operating Income attributable to such Property for
the fiscal two (2) quarters most recently ended for which financial results have
been reported, times (B) 2, divided by (ii) the Capitalization Rate, plus
(c) the GAAP book value of Properties that are Core Properties or Non-Core
Properties then owned which were acquired during the four (4) fiscal quarters
most recently ended for which financial results have been reported, plus (d) the
aggregate Construction-In-Process Value of each Construction-In-Process Property
then owned, plus (e) the GAAP book value of those portions of Renovation
Properties which are then vacant and under renovation, Unimproved Land, Mortgage
Note Receivables and other promissory notes then owned, plus (f) Marketable
Securities.  The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.  For the purposes of the
definition of Total Asset Value, Borrower shall be deemed to have owned a
Property for the period of time such Property had been owned by Inland
Diversified or a Subsidiary of Inland Diversified.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
Subsidiaries determined on a consolidated basis.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Controlled Pool Property” means the Properties that are owned (or
ground leased under a Ground Lease) by an Unencumbered Pool Property Controlled
Subsidiary.

 

“Unencumbered Pool Property Controlled Subsidiary” means each of Inland
Diversified Las Vegas Craig, L.L.C. and Inland Diversified North Las Vegas
Losee, L.L.C., provided that such Persons shall only qualify as an Unencumbered
Pool Property Controlled Subsidiary if at all times (a) the Borrower or a Wholly
Owned Subsidiary of the Borrower is the managing member of the sole members of
such Person (the “Upper Tier Venture”), (b) the Borrower or a Wholly Owned
Subsidiary of Borrower owns at least a majority of the economic interest in such
Person and the Upper Tier Venture, (c) the Borrower or a Wholly Owned Subsidiary
of Borrower controls all operational, financing, sale and investment decisions
related to such Unencumbered Controlled Pool Property (or the remedy for selling
the applicable Property prior to December 27, 2018 without the consent of the
holders of the balance of the interests in the Upper Tier Venture would be to
allow such holders to require the redemption of their interest), (d) the
Unencumbered Pool Property Controlled Subsidiary and the Upper Tier Venture have
the power and authority without any limit to cause the Unencumbered Pool
Property Controlled Subsidiary to be a Guarantor and to grant a Lien to secure
the Obligations of Borrower under the Loan Documents, and (e) there is no
contractual provision or agreement with the holder of the balance of the
interests in the Upper Tier Venture and/or Unencumbered Pool

 

29

--------------------------------------------------------------------------------


 

Property Controlled Subsidiary that provides such holder with the right (x) to
change or replace management of such Unencumbered Pool Property Controlled
Subsidiary or Upper Tier Venture, (y) to obtain additional consent or approval
rights, or (z) to acquire the direct or indirect interest of Borrower in such
Unencumbered Pool Property Controlled Subsidiary or Upper Tier Venture, upon
non-payment of any distributions to it or other default by Borrower or other
Wholly Owned Subsidiary of Borrower.

 

“Unencumbered Pool” means, as of any date of determination, (a) the Initial
Unencumbered Pool Properties, plus (b) each other Eligible Unencumbered Pool
Property which has been added to the Unencumbered Pool pursuant to Section 4.2.
as of such date, plus (c) any Property approved by the Requisite Lenders in
writing for inclusion in the Unencumbered Pool, minus (d) any Property which has
been removed from the Unencumbered Pool pursuant to Section 4.3. as of such
date, minus (e) any Property which has been removed from the Unencumbered Pool
pursuant to the next sentence hereof as of such date (and plus any Eligible
Unencumbered Pool Property which has been added back into the Unencumbered Pool
pursuant to the next sentence hereof), minus (f) any Unencumbered Pool Property
which no longer satisfies the requirements of an Eligible Unencumbered Pool
Property.  In the event that all or any material portion of a Property then
within the Unencumbered Pool shall be damaged or taken by condemnation, then, in
the Agent’s reasonable discretion, such Property shall either be treated as a
Renovation Property or no longer be a part of the Unencumbered Pool unless and
until any damage to such Property is repaired or restored, such Property becomes
fully operational and the Agent shall receive evidence satisfactory to the Agent
of the projected Net Operating Income of such Property following such repair or
restoration.  In the event that all or any material portion of any
Construction-in-Process Property then within the Unencumbered Pool shall be
damaged or taken by condemnation, then the Agent may reduce the amount of the
Unencumbered Pool Value in an amount which the Agent reasonably deems
appropriate in light of such damage or condemnation; or may remove such
Construction-In-Process Property from the Unencumbered Pool unless and until
such Construction-In-Process Property is repaired or restored to the Agent’s
reasonable satisfaction.

 

“Unencumbered Pool Property” means a Property then included in the Unencumbered
Pool.  An Unencumbered Controlled Pool Property may be an Unencumbered Pool
Property subject to the terms hereof.

 

“Unencumbered Pool Value” means, as of any date of determination, (i) (A) the
annualized aggregate NOI attributable to then-current Unencumbered Pool
Properties included in the Unencumbered Pool for the period of two (2) fiscal
quarters most recently ended for which financial results of Parent have been
reported (excluding 100% of the NOI attributable to any such Properties which
constitute, as of such date, either Construction-In-Process Properties or
Non-Core Properties, or which are not owned by Borrower or a Wholly Owned
Subsidiary of Borrower or an Unencumbered Pool Property Controlled Subsidiary
for at least the four (4) immediately preceding full fiscal quarters for which
financial results of Borrower have been reported (or which are no longer owned
by Borrower or a Wholly Owned Subsidiary of Borrower or an Unencumbered Pool
Property Controlled Subsidiary as of such date)) divided by (B) the
Capitalization Rate, plus (ii) the value, at cost, of all Unencumbered Pool
Properties included in the Unencumbered Pool acquired by Borrower or a Wholly
Owned Subsidiary of the Borrower or an Unencumbered Pool Property Controlled
Subsidiary during the four (4) immediately preceding full fiscal quarters for
which financial results of Borrower have been

 

30

--------------------------------------------------------------------------------


 

reported, plus (iii) the value, at cost, of any Unencumbered Pool Properties
included in the Unencumbered Pool that are either Non-Core Properties or
Construction-In-Process Properties and of those portions of the Eligible
Unencumbered Pool Properties which are also Renovation Properties which are then
vacant and under renovation, provided, however, in no event shall the amount
added under clause (iii) herein on account of Non-Core Properties,
Construction-In-Process Properties and such portions of Renovation Properties
constitute more than fifteen percent (15%) of the total Unencumbered Pool Value
or shall the total amount of Unencumbered Pool Value attributable to
Unencumbered Pool Properties leased by Borrower and the Borrowing Base
Subsidiaries under Ground Leases constitute more than fifteen percent (15%) of
the total Unencumbered Pool Value, and provided further that if any Renovation
Property is an Unencumbered Controlled Pool Property, the cost attributable to
such Property shall be adjusted in a manner reasonably satisfactory to the Agent
to account for the minority interest in such Property.  For the purposes of the
definition of Unencumbered Pool Value, Borrower shall be deemed to have owned an
Unencumbered Pool Property for the period of time such Unencumbered Pool
Property had been owned by Inland Diversified or a Subsidiary of Inland
Diversified.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person.

 

“Unimproved Land” means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no development is scheduled in the following
12 months.

 

“Unsecured Debt Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) the aggregate annualized Net Operating Income
attributable to then-current Eligible Unencumbered Pool Properties included in
the Unencumbered Pool, calculated based on the period of two (2) fiscal quarters
most recently ended for which financial results of Parent have been reported
(including, with respect to Unencumbered Pool Properties acquired during the
immediately preceding two (2) fiscal quarters, either (A) the annualized NOI of
such properties, calculated based on the two (2) fiscal quarters most recently
ended or (B) the NOI of such properties for the period such properties have been
owned by Borrower or a Borrowing Base Subsidiary, annualized in a manner
reasonably acceptable to Agent, minus (ii) annualized Capital Reserves in
respect of the Unencumbered Pool Properties, calculated based on the period of
two (2) fiscal quarters most recently ended, divided by (b) the Unsecured Debt
Interest Expense.

 

“Unsecured Debt Interest Expense” means on any date of determination, the
greater of (a) the product of (i) actual incurred interest expense with respect
to Unsecured Indebtedness of Parent, Borrower and their Subsidiaries for the
period of two fiscal quarters most recently ended, multiplied by (ii) 2,
determined on a consolidated basis for such period, and (b) the product of
(i) the outstanding Unsecured Indebtedness of the Parent, Borrower and their
Subsidiaries as of

 

31

--------------------------------------------------------------------------------


 

the date of determination, determined on a consolidated basis for such period,
multiplied by (ii) 0.06.

 

“Unsecured Indebtedness” means with respect to any person, all Indebtedness of
such person for borrowed money (which for the purposes hereof shall include all
actual or potential reimbursement obligations with respect to letters of credit
(whether or not the same have been presented for payment)) that does not
constitute Secured Indebtedness.

 

“Unused Fee” has the meaning set forth in Section 3.6.(a)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12(f)(ii)(B)(III).

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.

 

Section 1.2.                                General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  A reference to a Person
shall include its successors and permitted assigns.  Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter

 

32

--------------------------------------------------------------------------------


 

gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Cleveland, Ohio time.  The calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.  Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.  To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then any further qualifier
as to representations and warranties being true or correct “in all material
respects” contained elsewhere in the Loan Documents shall not apply with respect
to any such representations and warranties.

 

Section 1.3.                                Financial Attributes of Non-Wholly
Owned Subsidiaries.

 

When determining compliance by the Borrower, the Parent, or any Wholly Owned
Subsidiary with any financial covenant contained in any of the Loan Documents,
only the pro rata share of the Borrower, the Parent, or the Wholly Owned
Subsidiary, as applicable, of the financial assets and liabilities of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II.   CREDIT FACILITY

 

Section 2.1.                                Revolving Loans.

 

(a)                                 Generally.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Revolving Loan Termination Date, each Revolving Loan Lender severally and
not jointly agrees to make Revolving Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Revolving Loan Lender’s Revolving Loan Commitment.  Subject to
the terms and conditions of this Agreement, during the period from the Effective
Date to but excluding the Revolving Loan Termination Date, the Borrower may
borrow, repay and reborrow Revolving Loans hereunder.

 

(b)                                 Requesting Revolving Loans.  The Borrower
shall give the Agent notice pursuant to a Notice of Borrowing or telephonic
notice of each borrowing of Revolving Loans.  Each such Notice of Borrowing
shall be delivered to the Agent before 11:00 a.m. (i) in the case of LIBOR
Loans, on the date three Business Days prior to the proposed date of such
borrowing and (ii) in the case of Base Rate Loans, on the date one Business Day
prior to the proposed date of such borrowing.  Any such telephonic notice shall
include all information to be specified in a written Notice of Borrowing and
shall be promptly confirmed in writing by the Borrower pursuant to a Notice of
Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice.  The Agent will transmit by telecopy such Notice of Borrowing
(or the

 

33

--------------------------------------------------------------------------------


 

information contained in such Notice of Borrowing) to each Revolving Loan Lender
promptly upon receipt by the Agent and any event prior to the close of business
on the date the Agent receives such notice.  Each such Notice of Borrowing or
telephonic notice of each borrowing shall be irrevocable once given and binding
on the Borrower.

 

(c)                                  Disbursements of Revolving Loan Proceeds. 
No later than 1:00 p.m. on the date specified in the applicable Notice of
Borrowing, each Revolving Loan Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Revolving
Loan Lender.  With respect to Revolving Loans to be made after the Effective
Date, unless the Agent shall have been notified by any Revolving Loan Lender
prior to the specified date of borrowing that such Revolving Loan Lender does
not intend to make available to the Agent the Revolving Loan to be made by such
Revolving Loan Lender on such date, the Agent may assume that such Revolving
Loan Lender will make the proceeds of such Revolving Loan available to the Agent
on the date of the requested borrowing as set forth in the applicable Notice of
Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Revolving
Loan to be provided by such Revolving Loan Lender.  Subject to satisfaction of
the applicable conditions set forth in Article VI. for such borrowing, the Agent
will make the proceeds of such borrowing available to the Borrower no later than
2:00 p.m. on the date and at the account specified by the Borrower in such
Notice of Borrowing.

 

Section 2.2.                                Term Loans.

 

(a)                                 Generally.  Subject to the terms and
conditions hereof, on the Effective Date, each Term Loan Lender severally and
not jointly agrees to make Term Loans to the Borrower in an aggregate principal
amount equal to the amount of such Term Loan Lender’s Term Loan Commitment.  Any
amount of the Terms Loans that is repaid may not be re-borrowed.

 

(b)                                 Requesting Term Loans.  The Borrower shall
give the Agent notice pursuant to a Notice of Borrowing or telephonic notice of
the borrowing of Term Loans.  Such Notice of Borrowing shall be delivered to the
Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy such Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Term Loan Lender promptly upon receipt by
the Agent and in any event prior to the close of business on the date the Agent
receives such notice.  Each such Notice of Borrowing or telephonic notice of
each borrowing shall be irrevocable once given and binding on the Borrower.  For
the avoidance of doubt, the Term Loan shall, subject to the terms of this
Agreement, be fully disbursed on the Effective Date.

 

(c)                                  Disbursements of Term Loan Proceeds.  On
the Effective Date, each Term Loan Lender will make available for the account of
its applicable Lending Office to the Agent at

 

34

--------------------------------------------------------------------------------


 

the Principal Office, in immediately available funds, the proceeds of the Term
Loan to be made by such Term Loan Lender.  Agent may assume that each Term Loan
Lender will make the proceeds of such Term Loans available to the Agent on the
Effective Date and the Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower the amount of such Term
Loan to be provided by such Term Loan Lender. Subject to the satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Agent
will make the proceeds of such borrowing available to the Borrower no later than
2:00 p.m. on the Effective Date and at the account specified by Borrower.

 

Section 2.3.                                Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Revolving Loan Termination Date, the Swingline Lender agrees to make
Swingline Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of the Swingline Commitment. 
If at any time the aggregate principal amount of the Swingline Loans outstanding
at such time exceeds the Swingline Commitment in effect at such time, the
Borrower shall immediately pay the Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.  Notwithstanding anything to the contrary contained in this
Section 2.3., the Swingline Lender shall not be obligated to make any Swingline
Loan at a time when any other Revolving Loan Lender is a Defaulting Lender,
unless the Swingline Lender is satisfied that the participation therein will
otherwise be fully allocated to Revolving Loan Lenders that are Non-Defaulting
Lenders consistent with Section 3.11.(c) and the Revolving Loan Lender that is
the Defaulting Lender shall not participate therein, except to the extent the
Swingline Lender has entered into arrangements with the Borrower or such
Defaulting Lender that are satisfactory to the Swingline Lender in its good
faith determination to eliminate the Swingline Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Agent and the Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 1:00 p.m. on the proposed date of such
borrowing.  Any such notice given telephonically shall include all information
to be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy on the same day of the giving of such
telephonic notice.  On the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in the Notice of Swingline Borrowing not later
than 4:00 p.m. on such date.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate plus the Applicable Margin
for Base Rate Loans that are Revolving Loans.  Interest payable on Swingline
Loans is solely for the account of the Swingline Lender.  All accrued and unpaid
interest on Swingline Loans shall be payable on the dates and in the manner
provided in Section 2.5. with respect to interest on Base Rate Loans (except as
the Swingline

 

35

--------------------------------------------------------------------------------


 

Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$100,000 or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 10:00 a.m. on the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and in any event, within 5 Business
Days after the date such Swingline Loan was made.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Revolving
Loan Termination Date (or such earlier date as the Swingline Lender and the
Borrower may agree in writing).  In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the Swingline Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf for such purpose), request a borrowing of Base Rate Loans from
the Revolving Loan Lenders in an amount equal to the principal balance of such
Swingline Loan.  The amount limitations of Section 3.5.(a) shall not apply to
any borrowing of Base Rate Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Agent of any such borrowing of Base
Rate Loans not later than 12:00 noon on the proposed date of such borrowing and
the Agent shall give notice of such borrowing to the Revolving Loan Lenders by
1:00 p.m. on such date.  No later than 2:00 p.m. on such date, each Revolving
Loan Lender will make available to the Agent at the Principal Office for the
account of Swingline Lender, in immediately available funds, the proceeds of the
Base Rate Loan to be made by such Revolving Loan Lender.  The Agent shall pay
the proceeds of such Base Rate Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan.  At the time each Swingline Loan is
made, each Revolving Loan Lender shall automatically (and without any further
notice or action) be deemed to have purchased from the Swingline Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Revolving Loan Lender’s Revolving Loan Commitment Percentage in such
Swingline Loan.  If the Revolving Loan Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 11.1.(f) or 11.1.(g), upon notice from the Agent or the Swingline
Lender, each Revolving Loan Lender severally agrees to pay to the Agent for the
account of the Swingline Lender in respect of such participation the amount of
such Revolving Loan Lender’s Revolving Loan Commitment Percentage of each
outstanding Swingline Loan.  If such amount is not in fact made available to the
Agent by any Revolving Loan Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Revolving Loan Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Revolving Loan Lender does not pay such amount
forthwith upon demand therefor by the Agent or the Swingline Lender, and until
such time as such Revolving Loan Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have

 

36

--------------------------------------------------------------------------------


 

outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Loan Lenders to purchase a participation
therein).  Further, such Revolving Loan Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, and any other
amounts due to it hereunder, to the Swingline Lender to fund Swingline Loans in
the amount of the participation in Swingline Loans that such Revolving Loan
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).  A Revolving Loan
Lender’s obligation to make payments in respect of a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Revolving
Loan Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 11.1.(f) or
11.1.(g)) or the termination of any Revolving Loan Lender’s Revolving Loan
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section 2.4.                                Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, the Issuing Lender, on behalf of the Revolving
Loan Lenders, agrees to issue for the account of the Borrower during the period
from and including the Effective Date to, but excluding, the date 30 days prior
to the Revolving Loan Termination Date one or more letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed the L/C Commitment Amount.  The existing letters of
credit listed on Schedule 2.4(a) issued by KeyBank in its capacity as “Agent”
under the Existing Credit Agreement (the “Prior Agent”) shall be deemed to be
Letters of Credit issued hereunder and the Prior Agent and the Revolving Loan
Lenders shall have the same rights and obligations with respect to such Letters
of Credit as the Issuing Lender and Revolving Loan Lenders would have if such
Letters of Credit had been issued after the date hereof.  Notwithstanding
anything to the contrary contained in this Section 2.4., the Issuing Lender
shall not be obligated to issue, amend, extend, renew or increase any Letter of
Credit at a time when any other Revolving Loan Lender is a Defaulting Lender,
unless the Issuing Lender is satisfied that the participation therein will
otherwise be fully allocated to the Revolving Loan Lenders that are not
Non-Defaulting Lenders consistent with Section 3.11.(c) and such Defaulting
Lender shall have no participation therein, except to the extent the Issuing
Lender has entered into arrangements with the Borrower or such Defaulting Lender
which are satisfactory to the Issuing Lender in it good faith determination to
eliminate the Issuing Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Issuing Lender and the Borrower.  Notwithstanding the foregoing, in no event may
the expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the Revolving Loan Termination
Date; provided,

 

37

--------------------------------------------------------------------------------


 

however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Issuing Lender but in no event shall any such provision permit the extension
of the expiration date of such Letter of Credit beyond the Revolving Loan
Termination Date; provided further, that a Letter of Credit may, as a result of
its express terms or as the result of the effect of an automatic extension
provision, have an expiration of not more than one year beyond the Revolving
Loan Termination Date so long as (x) the Borrower delivers to the Issuing Lender
no later than 30 days prior to the Revolving Loan Termination Date cash
collateral for such Letter of Credit for deposit into the Collateral Account in
an amount equal to the Stated Amount of such Letter of Credit.

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Issuing Lender written notice (or
telephonic notice promptly confirmed in writing) at least 5 Business Days prior
to the requested date of issuance of a Letter of Credit, such notice to describe
in reasonable detail the proposed terms of such Letter of Credit and the nature
of the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) Stated Amount, (ii) the beneficiary, and (iii) the expiration
date.  The Borrower shall also execute and deliver such customary letter of
credit application forms as may reasonably be requested from time to time by the
Issuing Lender and are consistent with the term set forth herein.  Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article VI., the Issuing Lender shall issue the requested Letter of Credit on
the requested date of issuance for the benefit of the stipulated beneficiary. 
Upon the written request of the Borrower, the Issuing Lender shall deliver to
the Borrower a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
the Issuing Lender from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, the Issuing Lender shall promptly notify
the Borrower and the Agent of the amount to be paid by the Issuing Lender as a
result of such demand and the date on which payment is to be made by the Issuing
Lender to such beneficiary in respect of such demand; provided, however, the
Issuing Lender’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby unconditionally and irrevocably agrees to pay
and reimburse the Issuing Lender for the amount of each demand for payment under
such Letter of Credit not later than the date on which payment is to be made by
the Issuing Lender to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Issuing Lender of any payment in respect of
any Reimbursement Obligation, the Issuing Lender shall promptly pay to each
Revolving Loan Lender that has acquired a participation therein under the second
sentence of Section 2.4.(i) such Revolving Loan Lender’s Revolving Loan
Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Agent and the Issuing Lender whether or not the
Borrower intends to borrow hereunder to finance its obligation to reimburse the
Issuing Lender for the amount of the related demand for payment and, if it does,

 

38

--------------------------------------------------------------------------------


 

the Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Agent and the Issuing Lender, or if the Borrower fails to reimburse the Issuing
Lender for a demand for payment under a Letter of Credit by the date of such
payment and provide evidence thereof to Agent, then (i) if the applicable
conditions contained in Article VI. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and Agent shall give each Revolving Loan Lender prompt notice of the
amount of the Revolving Loan to be made available to the Issuing Lender not
later than 1:00 p.m. and (ii) if such conditions would not permit the making of
Revolving Loans, the provisions of subsection (j) of this Section shall apply. 
The limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on Revolving
Loan Commitments.  Upon the issuance of any Letter of Credit and until such
Letter of Credit shall have expired or been terminated, the Revolving Loan
Commitment of each Revolving Loan Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Loan Lender’s Revolving Loan Commitment Percentage and (ii) the sum of
(A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

 

(g)                                  Issuing Lender’s Duties Regarding Letters
of Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the Issuing
Lender shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Issuing Lender nor any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telex, telecopy or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Lender or the Lenders.  None of the
above shall affect, impair or prevent the vesting of any of the Issuing Lender’s
rights or powers hereunder.  Any action taken or omitted to be taken by the
Issuing Lender under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent

 

39

--------------------------------------------------------------------------------


 

jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Lender or any Lender any liability to the Borrower or any Lender.  In
this regard, the obligation of the Borrower to reimburse the Issuing Lender for
any drawing made under any Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances:  (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Lender, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Lender, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Lender under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 13.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Lender for any
drawing made under a Letter of Credit as provided in this Section, the Borrower
shall have no obligation to indemnify the Issuing Lender or any Lender in
respect of any liability incurred by the Issuing Lender or a Lender to the
extent such liability arises out of the gross negligence or willful misconduct
of the Issuing Lender or a Lender in respect of a Letter of Credit as determined
by a court of competent jurisdiction in a final, non-appealable judgment. 
Except as otherwise provided in this Section, nothing in this Section shall
affect any rights the Borrower may have with respect to the gross negligence or
willful misconduct of the Issuing Lender or any Lender with respect to any
Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the
Issuing Lender of any amendment, supplement or other modification to any Letter
of Credit shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the Agent), and no such
amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Requisite Revolving Loan Lenders shall
have consented thereto.  In connection with any such amendment, supplement or
other modification, the Borrower shall pay the Fees, if any, payable under the
last sentence of Section 3.6.(b).

 

(i)                                     Revolving Loan Lenders’ Participation in
Letters of Credit.  Immediately upon the issuance by the Issuing Lender of any
Letter of Credit each Revolving Loan Lender shall be deemed to have irrevocably
and unconditionally purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation to the

 

40

--------------------------------------------------------------------------------


 

extent of such Revolving Loan Lender’s Revolving Loan Commitment Percentage of
the liability of the Issuing Lender with respect to such Letter of Credit, and
each Revolving Loan Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Lender to pay and discharge when due,
such Revolving Loan Lender’s Revolving Loan Commitment Percentage of the Issuing
Lender’s liability under such Letter of Credit.  In addition, upon the making of
each payment by a Revolving Loan Lender to the Issuing Lender in respect of any
Letter of Credit pursuant to the immediately following subsection (j), such
Revolving Loan Lender shall, automatically and without any further action on the
part of the Issuing Lender or such Revolving Loan Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Issuing Lender by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Revolving Loan Lender’s
Revolving Loan Commitment Percentage in any interest or other amounts payable by
the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Lender pursuant to the fourth and last sentences of
Section 3.6.(b)).

 

(j)                                    Payment Obligation of Revolving Loan
Lenders.  Each Revolving Loan Lender severally agrees to pay to the Issuing
Lender on demand in immediately available funds in Dollars the amount of such
Revolving Loan Lender’s Revolving Loan Commitment Percentage of each drawing
paid by the Issuing Lender under each Letter of Credit to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.4.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Loan Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Loan
Lender’s Revolving Loan Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.4.(e) is received by a Revolving
Loan Lender not later than 11:00 a.m., then such Revolving Loan Lender shall
make such payment available to the Agent for the benefit of the Issuing Lender
not later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to the Agent for the benefit of the Issuing Lender not
later than 1:00 p.m. on the next succeeding Business Day.  Each such Revolving
Loan Lender’s obligation to make such payments to the Issuing Lender under this
subsection, and the Issuing Lender’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Revolving Loan Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower or any other Loan Party, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 11.1.(f) or 11.1.(g) or (iv) the termination of the
Revolving Loan Commitments.  Each such payment to the Issuing Lender shall be
made without any offset, abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Lenders.  The Issuing Lender
shall periodically deliver to the Revolving Loan Lenders information setting
forth the Stated Amount of all outstanding Letters of Credit.  Other than as set
forth in this subsection and the obligations set forth in this section with
respect to notices to the Agent, the Issuing Lender shall have no duty to notify
the Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of the Issuing Lender to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
Section 2.4.(j).

 

41

--------------------------------------------------------------------------------


 

Section 2.5.                                Rates and Payment of Interest on
Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
each Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)                                     during such periods as such Revolving
Loan is a Base Rate Loan, at the Base Rate (as in effect from time to time) plus
the Applicable Margin for such Loans;

 

(ii)                                  during such periods as such Revolving Loan
is a LIBOR Loan, at Adjusted LIBOR for such Loan for the Interest Period
therefor plus the Applicable Margin for such Loans;

 

(iii)                               during such periods as such Term Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin for such Loans; and

 

(iv)                              during such periods as such Term Loan is a
LIBOR Loan, at Adjusted LIBOR for such Loan for the Interest Period therefor
plus the Applicable Margin for such Loans;

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest.  Accrued and unpaid
interest on each Loan shall be payable in the case of both Base Rate Loans and
LIBOR Loans, monthly in arrears on the first day of each calendar month and upon
the Revolving Loan Termination Date with respect to Revolving Loans, the Term
Loan Termination Date with respect to Term Loans, or any earlier date on which
Loans are due and payable in full, whether by acceleration or otherwise. 
Interest payable at the Post Default Rate shall be payable from time to time on
demand.  Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower.  All determinations by
the Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

Section 2.6.                                Number of Interest Periods.

 

There may be no more than 10 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7.                                Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Loan
Termination Date, subject to any earlier dates on which mandatory principal
payments may be required under Section 2.8(b).  The

 

42

--------------------------------------------------------------------------------


 

Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Term Loans on the Term Loan Termination Date,
subject to any earlier dates on which mandatory principal payments may be
required under Section 2.8(b).

 

Section 2.8.                                Prepayments.

 

(a)                                 Optional.  Subject to Section 5.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Agent at least one Business Day’s prior written notice
of the prepayment of any Revolving Loan.  The Borrower shall give the Agent, no
later than 10:00 a.m., Cleveland time, at least three (3) Business Days’ (or
such shorter period as the Agent may agree) prior written notice of any
prepayment of the Term Loan pursuant to this Section 2.8., in each case
specifying the proposed date of payment of the Term Loan and the principal
amount to be paid.

 

(b)                                 Mandatory.

 

(i)                                     Outstandings In Excess of Revolving Loan
Commitments.  If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Swingline
Loans, exceeds the aggregate amount of the Revolving Loan Commitments in effect
at such time, the Borrower shall immediately pay to the Agent for the accounts
of the Revolving Loan Lenders the amount of such excess; and

 

(ii)                                  Outstandings in Excess of Limits.  If at
any time the aggregate outstanding principal balance of all Unsecured
Indebtedness of the Parent, the Borrower and their respective Subsidiaries
(including, without limitation the outstanding principal balance of the Loans,
together with the aggregate amount of all Letter of Credit Liabilities), would
cause a Default or Event of Default under Section 10.1. (g) or (h), then the
Borrower shall, within five (5) Business Days of the Agent’s demand, pay the
amount of such excess, at its choice, either to reduce such Unsecured
Indebtedness or to the Agent for the account of the Lenders for application
first to the Revolving Loans and Letter of Credit Liabilities and second to the
Term Loans.  All payments under this Section shall be applied to pay all amounts
of principal outstanding on the Loans (as applicable) and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time the remainder, if any, shall be deposited
into the Collateral Account for application to any Reimbursement Obligations. 
If the Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.

 

Section 2.9.                                Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall

 

43

--------------------------------------------------------------------------------


 

be by telephone or telecopy, confirmed immediately in writing if by telephone,
in the form of a Notice of Continuation, specifying (a) the proposed date of
such Continuation, (b) the LIBOR Loans and portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder.  Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given.  Promptly after receipt
of a Notice of Continuation, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Continuation. 
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.10. or the Borrower’s failure to comply with any
of the terms of such Section.

 

Section 2.10.        Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan.  Each such Notice of Conversion shall
be given not later than 11:00 a.m. on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans and on the third Business Day prior to
the date of any proposed Conversion into LIBOR Loans.  Promptly after receipt of
a Notice of Conversion, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.11.        Notes.

 

(a)           Revolving Note.  If requested by any Revolving Loan Lender, the
Revolving Loans made by such Revolving Loan Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit H (each a “Revolving Note”), payable to the order of such
Revolving Loan Lender in a principal amount equal to the amount of its Revolving
Loan Commitment as originally in effect and otherwise duly completed.

 

(b)           Term Loan Note.  If requested by any Term Loan Lender, the Term
Loans made by such Term Loan Lender shall, in addition to this Agreement, also
be evidenced by a promissory note of the Borrower substantially in the form of
Exhibit I (each a “Term Loan Note”), payable to the order of such Term Loan
Lender in a principal amount equal to the amount of its Term Loan Commitment as
originally in effect and otherwise duly completed.

 

44

--------------------------------------------------------------------------------


 

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(d)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

(e)           No Novation.  There shall not be deemed to have occurred, and
there has not otherwise occurred, any payment, satisfaction or novation of the
indebtedness evidenced by the accounts, records, “Revolving Notes” or “Swingline
Note”, as applicable, as defined in the Existing Credit Agreement, which
indebtedness under such Revolving Notes is instead allocated among the Revolving
Loan Lenders as of the date hereof in accordance with their respective Revolving
Loan Commitment Percentages and indebtedness under such Swingline Note is
instead allocated to the Swingline Lender as of the date hereof and evidenced by
the Swingline Note, or of the indebtedness evidenced by the accounts, records or
“Term Loan Notes,” as applicable, as defined in the Existing Term Loan
Agreement, which indebtedness is instead allocated among the Term Loan Lenders
as of the date hereof in accordance with their respective Term Loan Commitment
Percentages.  On the Effective Date, the Revolving Loan Lenders and Term Loan
Lenders shall make adjustments among themselves so that the outstanding
Revolving Loans and Term Loans, respectively, are consistent with their
Revolving Loan Commitment Percentages and Term Loan Commitment Percentages,
respectively.

 

Section 2.12.        Voluntary Reductions of the Revolving Loan Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Loan Commitments (for which purpose use of the Revolving
Loan Commitments shall be deemed to include the aggregate amount of Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than three (3) Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent; provided, however, if the
Borrower seeks to reduce the aggregate amount of the Revolving Loan Commitments
below $100,000,000, then the Revolving Loan Commitments shall all automatically
and permanently be reduced to zero.  The Agent will promptly transmit such
notice to each Revolving Loan Lender.  The Revolving Loan Commitments, once
terminated or reduced may not be increased or reinstated.

 

45

--------------------------------------------------------------------------------


 

Section 2.13.        Extension of Term Loan Termination Date and Revolving Loan
Termination Date.

 

(a)           The Borrower shall have the right, exercisable one time, to extend
the Term Loan Termination Date by six (6) months to January 1, 2020.  The
Borrower may exercise such right only by executing and delivering to the Agent
at least 90 days prior to the current Term Loan Termination Date, a written
request for such extension (a “Term Loan Extension Request”).  The Agent shall
forward to each Term Loan Lender a copy of the Term Loan Extension Request
delivered to the Agent promptly upon receipt thereof.  Subject to satisfaction
of the following conditions, the Term Loan Termination Date shall be extended
for six (6) months to January 1, 2020:  (i) at the time of such notice,
immediately prior to such extension and immediately after giving effect thereto,
(A) no Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents and (ii) the
Borrower shall have paid the Fees payable under Section 3.6.(c).

 

(b)           (i) The Borrower shall have the right, exercisable one time, to
extend the Revolving Loan Termination Date by six (6) months to January 1,
2019.  The Borrower may exercise such right only by executing and delivering to
the Agent at least 90 days prior to the current Revolving Loan Termination Date,
a written request for such extension (a “Revolving Loan Extension Request”). 
The Agent shall forward to each Revolving Loan Lender a copy of the Revolving
Loan Extension Request delivered to the Agent promptly upon receipt thereof. 
Subject to satisfaction of the following conditions, the Revolving Loan
Termination Date shall be extended for six (6) months to January 1, 2019: 
(A) at the time of such notice, immediately prior to such extension and
immediately after giving effect thereto, (1) no Default or Event of Default
shall exist and (2) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (B) the Borrower shall have paid the
Fees payable under Section 3.6.(c).

 

(ii)           In the event that the Revolving Loan Termination Date has been
extended as provided in Section 2.13.(b)(i), the Borrower shall have the right,
exercisable one time, to extend the Revolving Loan Termination Date by six
(6) months to July 1, 2019.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days prior to the current
Revolving Loan Termination Date, a Revolving Loan Extension Request.  The Agent
shall forward to each Revolving Loan Lender a copy of the Revolving Loan
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Revolving Loan Termination Date
shall be extended for six (6) months to July 1, 2019:  (A) at the time of such
notice, immediately prior to such extension and immediately after

 

46

--------------------------------------------------------------------------------


 

giving effect thereto, (1) no Default or Event of Default shall exist and
(2) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (B) the Borrower shall have paid the Fees payable
under Section 3.6.(c).

 

Section 2.14.        Expiration or Maturity Date of Letters of Credit Past
Revolving Loan Termination Date.

 

If on the date the Revolving Loan Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder with respect
to which the Borrower has not complied with the conditions set forth in the
second proviso of the second sentence of Section 2.4.(b) the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

 

Section 2.15.        Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Loan Lender shall be required to make a Revolving Loan or to purchase
a participation in a Swingline Loan or Letter of Credit, the Issuing Lender
shall not be required to issue a Letter of Credit and no reduction of the
Revolving Loan Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Revolving Loan or purchase of such
participation, the issuance of such Letter of Credit or such reduction in the
Revolving Loan Commitments, the aggregate amount of all outstanding Revolving
Loans and Letter of Credit Liabilities would exceed the aggregate amount of
Revolving Loan Commitments.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan and the Issuing Lender shall not be
required to issue a Letter of Credit and no reduction of the Revolving Loan
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Loan Commitments, the aggregate principal amount of all
Unsecured Indebtedness of the Parent, the Borrower and their respective
Subsidiaries (including, without limitation, outstanding Loans together with the
aggregate amount of all Letter of Credit Liabilities) would cause a Default or
Event of Default under Section 10.1.(g) or (h).

 

Section 2.16.        Increase of Commitments.

 

The Borrower shall have the right at any time and from time to time during the
term of this Agreement to request increases in the aggregate amount of the
Revolving Loan Commitments (provided that after giving effect to any increases
in the Revolving Loan Commitments pursuant to this Section, the aggregate amount
of the Revolving Loan

 

47

--------------------------------------------------------------------------------


 

Commitments may not exceed $750,000,000) and/or increases in the aggregate
amount of the Term Loan Commitments (provided that after giving effect to any
increases in the Term Loan Commitments pursuant to this Section, the aggregate
amount of the Term Loan Commitments may not exceed $400,000,000) by providing
written notice to the Agent.  Each such increase in a Commitment must be in an
aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000 in
excess thereof.  No Lender shall be required to increase its Commitment and any
new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.  If a new Revolving Loan Lender
becomes a party to this Agreement, or if any existing Revolving Loan Lender
agrees to increase its Revolving Loan Commitment, such Revolving Loan Lender
shall on the date it becomes a Revolving Loan Lender hereunder (or increases its
Revolving Loan Commitment, in the case of an existing Revolving Loan Lender)
(and as a condition thereto) purchase from the other Revolving Loan Lenders its
Revolving Loan Commitment Percentage (as determined after giving effect to the
increase of Revolving Loan Commitments) of any outstanding Revolving Loans, by
making available to the Agent for the account of such other Revolving Loan
Lenders at the Principal Office, in same day funds, an amount equal to the sum
of (A) the portion of the outstanding principal amount of such Revolving Loans
to be purchased by such Revolving Loan Lender plus (B) the aggregate amount of
payments previously made by the other Revolving Loan Lenders under
Section 2.3.(e) and Section 2.4.(j) which have not been repaid plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans.  The Borrower shall pay to the
Revolving Loan Lenders amounts payable, if any, to such Revolving Loan Lenders
under Section 5.4. as a result of the prepayment of any such Revolving Loans. 
If a new Term Loan Lender becomes a party to this Agreement in order to provide
such additional Term Loan Commitment, or if any existing Term Loan Lender agrees
to increase its Term Loan Commitment, such Term Loan Lender shall on the date it
becomes a Term Loan Lender hereunder (or increases its Term Loan Commitment, in
the case of an existing Term Loan Lender) make Term Loans to the Borrower in an
aggregate principal amount equal to such new Term Loan Lender’s Term Loan
Commitment (or the amount of the increase in its Term Loan Commitment, in the
case of an existing Term Loan Lender), by making available for the account of
its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, in an aggregate principal amount equal to such new
Term Loan Lender’s Term Loan Commitment (or the amount of the increase in its
Term Loan Commitment, in the case of an existing Term Loan Lender).  Subject to
the satisfaction of the conditions set forth in this Section 2.16. and
Section 6.2., the Agent will make the proceeds of such borrowing available to
the Borrower at the account specified by Borrower.  No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase (and if the
Term Loan Commitments are being increased, no Default or Event of Default would
arise after giving pro forma effect to such increase) or (y) any representation
or warranty made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which any such Loan Party is a party is not (or would not be)
true or correct in all material respects on the effective date of such increase
(except for representations or warranties which expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents).  In connection with any increase in the aggregate amount of the
Commitments pursuant to this subsection, (a) any Lender becoming a party hereto
shall execute such documents and agreements as the Agent may reasonably request
and (b) the Borrower shall, if requested by the affected Lender, make
appropriate arrangements so that each new Lender, and any existing

 

48

--------------------------------------------------------------------------------


 

Lender increasing its Commitment, receives a new or replacement Note, as
appropriate, in the amount of such Lender’s Commitment within 2 Business Days of
the effectiveness of the applicable increase in the aggregate amount of
Commitments.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any increase of Commitments under this Section 2.16., the Agent
may (without the consent of any Lender) amend this Agreement to the extent (but
only to the extent) necessary to reflect the increase of Commitments.

 

ARTICLE III.   PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.           Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

 

Section 3.2.           Pro Rata Treatment.

 

(a)           Generally.  Except to the extent otherwise provided herein: 
(a) each borrowing from the Revolving Loan Lenders under Section 2.1.(a),
2.3.(e) and 2.4.(e) shall be made from the Revolving Loan Lenders, each payment
of the Fees under Section 3.6.(a), the first sentence of Section 3.6.(b) and
Section 3.6.(c)(ii) shall be made for the account of the Revolving Loan Lenders,
and each termination or reduction of the amount of the Revolving Loan
Commitments under Section 2.12. shall be applied to the respective Revolving
Loan Commitments of the Revolving Loan Lenders, pro rata according to the
amounts of their respective Revolving Loan Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Revolving Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Revolving Loan Lenders pro rata in accordance with their
respective Revolving Loan Commitments in effect at the time such Revolving Loans
were made, then such payment shall be applied to the Revolving Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Loan Lenders
pro rata in accordance with their respective Revolving Loan Commitments;
(c) each payment of interest on Revolving Loans by the Borrower shall be made
for the account of the Revolving

 

49

--------------------------------------------------------------------------------


 

Loan Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Revolving Loan Lenders;
(d) the making, Conversion and Continuation of Revolving Loans of a particular
Type (other than Conversions provided for by Section 5.5.) shall be made pro
rata among the Revolving Loan Lenders according to the amounts of their
respective Revolving Loan Commitments (in the case of making of Revolving Loans)
or their respective Revolving Loans (in the case of Conversions and
Continuations of Revolving Loans) and the then current Interest Period for each
Revolving Loan Lender’s portion of each Revolving Loan of such Type shall be
coterminous; (e) the Revolving Loan Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.4., shall be pro
rata in accordance with their respective Revolving Loan Commitments; (f) the
Revolving Loan Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.3., shall be pro rata in accordance with their
respective Revolving Loan Commitments; (g) each payment of the Fees under
Section 3.6.(b)(i) shall be made for the account of the Term Loan Lenders pro
rata according to the amount of their respective Term Loan Commitments; (h) each
borrowing from the Term Loan Lenders under Section 2.2.(b) shall be made from
the Term Loan Lenders, pro rata according to the amounts of their respective
Term Loan Commitments; (i) each payment or prepayment of principal of Term Loans
by the Borrower shall be made for the account of the Term Loan Lenders pro rata
in accordance with the respective unpaid principal amounts of the Term Loans
held by them, provided that if immediately prior to giving effect to any such
payment in respect of any Term Loans the outstanding principal amount of Term
Loans shall not be held by the Term Loan Lenders pro rata in accordance with
their respective Term Loan Commitments in effect at the time such Term Loans
were made, then such payment shall be applied to the Term Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Term Loans being held by the Term Loan Lenders pro rata in
accordance with their respective Term Loan Commitments; (j) each payment of
interest on Term Loans by the Borrower shall be made for the account of the Term
Loan Lenders pro rata in accordance with the amounts of interest on such Term
Loans then due and payable to the respective Term Loan Lenders; and (k) the
making, Conversion and Continuation of Term Loans of a particular Type (other
than Conversions provided for by Section 5.5.) shall be made pro rata among the
Term Loan Lenders according to the amounts of their respective Term Loan
Commitments (in the case of making of the Term Loans) or their respective Term
Loans (in the case of Conversions and Continuations of Term Loans) and the then
current Interest Period for each Term Loan Lender’s portion of each Term Loan of
such Type shall be coterminous.  All payments of principal, interest, fees and
other amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Revolving Loan Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.3.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

(b)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 3.2., if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
the Borrower hereunder shall be applied in accordance with Section 3.11.(d).

 

Section 3.3.           Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by

 

50

--------------------------------------------------------------------------------


 

the Borrower or a Loan Party through the exercise of any right of set off,
banker’s lien or counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by the Borrower to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders pro rata in accordance with Section 3.2. or
Section 11.4., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2. or Section 11.4., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.           Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.           Minimum Amounts.

 

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.3.(e) and 2.4.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.  Each borrowing and each Conversion of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
or Term Loans, as applicable, then outstanding).

 

(c)           Reductions of Revolving Loan Commitments.  Each reduction of the
Revolving Loan Commitments under Section 2.12. shall be in an aggregate minimum
amount of $10,000,000 and integral multiples of $5,000,000 in excess thereof.

 

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000 or such lesser amount as is acceptable to the
Issuing Lender.

 

51

--------------------------------------------------------------------------------


 

Section 3.6.           Fees.

 

(a)           Unused Fee; Facility Fee.  (i) During the period from the
Effective Date to but excluding the Revolving Loan Termination Date, the
Borrower agrees to pay to the Agent for the account of the Revolving Loan
Lenders that are Non-Defaulting Lenders an unused facility fee (the “Unused
Fee”) with respect to the average daily difference between (i) the aggregate
principal amount of all outstanding Revolving Loans plus the aggregate amount of
all Letter of Credit Liabilities and (ii) the aggregate amount of the Revolving
Loan Commitments (the “Unused Amount”).  Such fee shall be computed by
multiplying the Unused Amount with respect to such quarter by the corresponding
per annum rate set forth below:

 

Unused Amount

 

Unused Fee

 

Greater than 50% of the aggregate amount of Revolving Loan Commitments

 

0.25

%

Less than or equal to 50% of the aggregate amount of Revolving Loan Commitments

 

0.15

%

 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Revolving Loan Termination Date or any earlier date
of termination of the Revolving Loan Commitments or reduction of the Revolving
Loan Commitments to zero.

 

(ii)           From and after the date that Administrative Agent receives
written notice from Borrower that Parent or Borrower has an Investment Grade
Rating from a Rating Agency and that Borrower has elected to use such Investment
Grade Rating as the basis for the Applicable Margin, the fee payable pursuant to
Section 3.6.(a)(i) shall no longer accrue (but any accrued fee shall be payable
as provided in Section 3.6.(a)(i)), and from and thereafter, the Borrower agrees
to pay to the Administrative Agent for the account of the Revolving Loan Lenders
in accordance with their respective Revolving Loan Commitment Percentages a
facility fee (the “Facility Fee”) calculated at the rate per annum set forth
below based upon the applicable Credit Rating Level on the aggregate actual
daily amount of the Revolving Loan Commitment:

 

Credit Rating Level

 

Facility Fee Rate

 

Credit Rating Level 1

 

0.125

%

Credit Rating Level 2

 

0.15

%

Credit Rating Level 3

 

0.20

%

Credit Rating Level 4

 

0.20

%

Credit Rating Level 5

 

0.25

%

 

Such fee shall be calculated for each day and shall be payable in arrears on the
last day of each March, June, September and December of each calendar year.  Any
such accrued but unpaid fee shall also be payable on the Revolving Loan
Termination Date or any earlier date of termination of the Revolving Loan
Commitments or reduction of the Revolving Loan Commitments to zero.  Such fee
shall be determined by reference to the Credit Rating Level in effect from time
to time; provided, however, that no change in the rate of such fee resulting
from a change in the Credit

 

52

--------------------------------------------------------------------------------


 

Rating Level shall be effective until three (3) Business Days after the date on
which the Administrative Agent receives written notice of a change pursuant to
Section 9.4.(o) or receives written notice from the applicable Rating Agency of
a change in such Credit Rating Level, or otherwise confirms such change through
information made publicly available by such Rating Agency.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the Agent
for the account of the Revolving Loan Lenders that are Non-Defaulting Lenders a
letter of credit fee at a rate per annum equal to the Applicable Margin for
LIBOR Loans that are Revolving Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full.  Notwithstanding the foregoing, during the continuance of an
Event of Default, the foregoing Letter of Credit fees shall be payable at a rate
equal to the amount as calculated pursuant to the preceding sentence plus two
percent (2%).  The fees provided for in the immediately preceding sentence shall
be nonrefundable and payable in arrears on (i) the last day of March, June,
September and December in each year, (ii) the Revolving Loan Termination Date,
(iii) the date the Revolving Loan Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Issuing Lender.  In
addition, the Borrower shall pay to the Issuing Lender for its own account and
not the account of any Revolving Loan Lender, an issuance fee in respect of each
Letter of Credit equal to the greater of (i) $1,500 or (ii) one eighth of one
percent (0.125%) per annum on the initial Stated Amount of such Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(A) through and including the date such Letter of Credit expires or is
terminated or (B) to but excluding the date such Letter of Credit is drawn in
full.  The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance.  The Borrower shall pay directly to the
Issuing Lender from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Issuing Lender from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.

 

(c)           Extension Fee.  (i) If the Borrower exercises its right to extend
the Term Loan Termination Date in accordance with Section 2.13.(a), the Borrower
agrees to pay to the Agent for the account of each Term Loan Lender a fee equal
to seven and one-half (7.5) basis points (0.075%) of the amount of such Term
Loan Lender’s Term Loan Commitment at the time of such extension.  Such fee
shall be due and payable in full on the date such extension of the Term Loan
Termination Date is set to begin and as a condition to such extension.

 

(ii)           If the Borrower exercises its right to extend the Revolving Loan
Termination Date in accordance with Section 2.13.(b), the Borrower agrees to pay
to the Agent for the account of each Revolving Loan Lender a fee equal to seven
and one-half (7.5) basis points (0.075%) of the amount of each such Revolving
Loan Lender’s Revolving Loan Commitment (whether or not utilized) at the time of
each such extension.  Such fee shall be due and payable in full on the date such
extension of the Revolving Loan Termination Date is set to begin and as a
condition to such extension.

 

53

--------------------------------------------------------------------------------


 

(d)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 

Section 3.7.           Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and the actual number of day elapsed.

 

Section 3.8.           Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.           Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i), (ii), (iii) and
(iv) and in Section 2.3.(c) and, if applicable, interest at the Post Default
Rate as provided in this Agreement.  Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
unused fees, facility fees, closing fees, letter of credit fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Agent or any Lender to third parties or for damages incurred by the Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the Agent
and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

 

Section 3.10.        Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

54

--------------------------------------------------------------------------------


 

Section 3.11.        Defaulting Lenders.

 

(a)           Generally.  If for any reason any Lender shall be a Defaulting
Lender, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Revolving Loan Lenders, the Requisite Lenders or all of the Lenders, shall be
suspended during the pendency of such failure or refusal.  If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  Any amounts received by the Agent in respect of a Defaulting Lender’s
Loans shall be paid applied as set forth in Section 3.11.(d).

 

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment.  Any
Non-Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment.  Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than 2 (two) Business Days and not later than 5
(five) Business Days after such Defaulting Lender became a Defaulting Lender. 
If more than one Lender exercises such right, each such Lender shall have the
right to acquire an amount of such Defaulting Lender’s Commitment in proportion
to the Commitments of the other Lenders exercising such right.  If after such
5th (fifth) Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  Upon the termination of such Defaulting
Lender’s Commitment, the Borrower may, at its option but subject to first
obtaining Agent’s prior written approval, which may be granted in its sole
discretion, notwithstanding the provisions in Section 3.2., make a payment to
the Defaulting Lender in an amount equal to the principal balance of the Loans
outstanding, accrued interest and other fees owed by the Borrower to the
Defaulting Lender.  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. 
Upon any such purchase or assignment, the Defaulting Lender’s interest in the
Loans and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance

 

55

--------------------------------------------------------------------------------


 

Agreement.  The purchase price for the Commitment of a Defaulting Lender shall
be equal to the amount of the principal balance of the Loans outstanding and
owed by the Borrower to the Defaulting Lender.  Prior to payment of such
purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to Section 3.11.(d). 
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the Agent from
or on behalf of the Borrower.  There shall be no recourse against any Lender or
the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans.

 

(c)           Reallocation of Revolving Loan Commitment Percentage to Reduce
Fronting Exposure.  During any period in which there is a Revolving Loan Lender
that is a Defaulting Lender, all or any part of such Defaulting Lender’s
obligation to acquire, refinance or fund participations in Swingline Loans or
Letters of Credit pursuant to Section 2.3.(e) and Section 2.4.(i) shall be
reallocated among the Revolving Loan Lenders that are Non-Defaulting Lenders in
accordance with their respective Revolving Loan Commitment Percentages (computed
without giving effect to the Revolving Loan Commitment of such Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists, (ii) the conditions set forth in Sections 6.1. and 6.2,
are satisfied at the time of such reallocation (and, unless the Borrower shall
have notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at that time),
(iii) the representations and warranties set forth in Article VII hereof shall
be true and correct in all material respects on and as of the date of such
reallocation with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, and (iv) the aggregate obligation of each Revolving Loan Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(A) the Revolving Loan Commitment of that Non-Defaulting Lender minus (B) the
sum of (1) the aggregate outstanding principal amount of the Revolving Loans of
that Revolving Loan Lender plus (2) such Revolving Loan Lender’s pro rata
portion in accordance with its Revolving Loan Commitment of (x) outstanding
Swingline Loans and (y) outstanding Letter of Credit Liabilities.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(d)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Agent for the account of such Defaulting
Lender pursuant to Section 13.3.), shall be applied at such time or times as may
be determined by the Agent as follows:  first, to the payment of any amounts
owing by such Defaulting Lender to the Agent (other than with respect to Letter
of Credit Liabilities) hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender (with respect
to Letter of Credit Liabilities) and/or the Swingline Lender hereunder; third,
if so determined by the Issuing Lender or requested by the Swingline Lender, to
be held as cash collateral for future funding obligations of

 

56

--------------------------------------------------------------------------------


 

such Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; sixth, to the payment of any amounts owing
to the Agent, the Lenders, the Issuing Lender or Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by the Agent, any
Lender, the Issuing Lender or Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Loans or funded participations
in Swingline Loans or Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share and (ii) such Revolving Loans
or funded participations in Swingline Loans or Letters of Credit were made at a
time when the conditions set forth in Sections 6.1. and 6.2., as applicable,
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Loans of, and funded participations in Swingline Loans or Letters of
Credit owed to, all Revolving Loan Lenders that are Non-Defaulting Lenders on a
pro rata basis until such time as all Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the
Revolving Loan Lenders pro rata in accordance with their Revolving Loan
Commitment Percentages without regard to Section 3.11.(c), prior to being
applied to the payment of any Revolving Loans of, or funded participations in
Swingline Loans or Letters of Credit owed to, such Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 3.11.(d) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(e)           Cash Collateral for Letters of Credit and Swingline Loans.  Within
five (5) Business Days of demand by the Issuing Lender or the Swingline Lender
from time to time, the Borrower shall deliver to the Agent for the benefit of
the Issuing Lender and the Swingline Lender, as applicable, cash collateral in
an amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and/or the Swingline Lender (after giving effect to Sections 2.3.(a),
2.4.(a) and 3.11.(c)) on terms satisfactory to the Issuing Lender and/or
Swingline Lender in its good faith determination (and such cash collateral shall
be in Dollars).  Any such cash collateral shall be deposited in the Collateral
Account as collateral (solely for the benefit of the Issuing Lender and/or the
Swingline Lender) for the payment and performance of each Defaulting Lender’s
pro rata portion in accordance with their respective Revolving Loan Commitments
of outstanding Letter of Credit Liabilities or Swingline Loans.  Moneys in the
Collateral Account deposited pursuant to this section shall be applied by the
Agent to reimburse the Issuing Lender and/or the Swingline Lender immediately
for each Defaulting Lender’s pro rata portion in accordance with their
respective Revolving Loan Commitments of any funding obligation with

 

57

--------------------------------------------------------------------------------


 

respect to a Swingline Loan or Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.

 

(f)            Prepayment of Swingline Loans.  Within one (1) Business Day of
demand by the Swingline Lender or the Agent from time to time, the Borrower
shall prepay Swingline Loans in an amount of all Fronting Exposure with respect
to the Swingline Lender (after giving effect to Sections 2.3.(a) and 3.11.(c)).

 

(g)           Certain Fees.

 

(i)            Each Revolving Loan Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee or Facility Fee pursuant to
Section 3.6.(a) for any period during which that Lender is a Defaulting Lender.

 

(ii)           Each Revolving Loan Lender that is a Defaulting Lender shall not
be entitled to receive Letter of Credit fees pursuant to Section 3.6.(b) for any
period during which that Lender is a Defaulting Lender.

 

(iii)          With respect to any Unused Fee, Facility Fee or Letter of Credit
fees not required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Revolving Loan Lender that is a
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to Section 3.11.(c), (y) pay to the Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay any remaining amount of any such fee.

 

(h)           Defaulting Lender Cure.  If the Borrower, the Agent, the Issuing
Lender and the Swingline Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Revolving Loan Lenders in
accordance with their Revolving Loan Commitments (without giving effect to
Section 3.11.(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

Section 3.12.        Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made

 

58

--------------------------------------------------------------------------------


 

without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or other applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.12.) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)           Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)           Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.12.) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5.(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section 

 

59

--------------------------------------------------------------------------------


 

3.12., the Borrower or such other Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

60

--------------------------------------------------------------------------------


 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

61

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.12. (including by
the payment of additional amounts pursuant to this Section 3.12.), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.12. with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 3.12. shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            Right to Replace Lender.  If (x) a Lender requests compensation
pursuant to this Section 3.12. or Section 5.1. and the Requisite Lenders are not
also doing the same, (y) a Lender’s obligations with respect to LIBOR Loans are
suspended pursuant to Section 5.1.(b) or Section 5.3. and the obligations of the
Requisite Lenders are not also suspended or (z) in connection with any proposed
amendment, modification, termination, waiver or consent which requires the
approval of each Lender under Section 13.6.(b), and with respect to which
approvals from the Requisite Lenders have been obtained, a Lender that has not
given, or been deemed to have given, its approval of such matter, then, so long
as there does not then exist any Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(d) for a purchase price to be
agreed on by the Affected Lender and the Eligible Assignee, but not in excess of
the par value thereof.  Each of the Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this subsection, but at no time shall the Agent, such Affected Lender nor
any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  The exercise by the
Borrower of its rights under this subsection shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent, the Affected Lender or
any of the other Lenders.  The terms of this

 

62

--------------------------------------------------------------------------------


 

subsection shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Section 3.12., Section 5.1. or Section 5.4., as applicable, with respect to
periods up to the date of replacement.

 

ARTICLE IV.   UNENCUMBERED POOL PROPERTIES

 

Section 4.1.           Eligibility of Properties.

 

(a)           As of the Agreement Date, the Lenders have approved for inclusion
in calculations of the covenants set forth in Sections 10.1.(g) - (i) the
Properties identified on Schedule 4.1., and such Properties shall become the
Initial Unencumbered Pool Properties.

 

(b)           If, after the Agreement Date, the Borrower desires that the
Lenders include any additional Property in calculations of the covenants set
forth in Sections 10.1.(g) — (i), the Borrower shall so notify the Agent in
writing.  No Property will be evaluated by the Lenders unless it is an Eligible
Unencumbered Pool Property, and unless and until the Borrower delivers to the
Agent the following, in form and substance reasonably satisfactory to the Agent:

 

(i)            a description of such Property, such description to include the
age, location, size and Occupancy Rate of such Property;

 

(ii)           an operating statement and a rent roll for such Property for the
two prior fiscal years, for the current fiscal year through the fiscal quarter
most recently ending and for the current fiscal quarter, certified by a
representative of the Borrower to such representative’s knowledge as being true
and correct in all material respects provided that (x) with respect to any
period such Property was not owned by a Loan Party, such information shall only
be required to be delivered to the extent reasonably available to the Borrower
and (y) if such Property has not been in operation for two years, the Borrower
shall provide such projections and other information concerning the anticipated
operation of such Property as the Agent may reasonably request;

 

(iii)          an operating budget for such Property with respect to the current
and immediately following fiscal years;

 

(iv)          a budget for capital expenditures for the immediately following
12-month period; and

 

(v)           such other information the Agent may reasonably request in order
to evaluate such Property.

 

(c)           If, after receipt and review of the foregoing, unless Agent has
reasonably determined that the additional Property does not satisfy the
requirements to be an Eligible Unencumbered Pool Property, the Agent will notify
the Borrower and each Lender within 10 Business Days after receipt of all of the
above items that it is prepared to proceed with the acceptance of such Property
as an Unencumbered Pool Property.  If the Agent has determined that the
additional Property does not satisfy the requirements to be an Eligible
Unencumbered Pool Property and therefore that addition of such Property to the
Unencumbered Pool requires Requisite Lender approval, the Agent shall so notify
the Borrower and the Lenders and shall forward to the Lenders all documents and
information submitted by Borrower with respect to

 

63

--------------------------------------------------------------------------------


 

such additional Property.  In such event each Lender shall notify the Agent
whether it approves of the designation of such Property as an Eligible
Unencumbered Pool Property, notwithstanding such non-compliance, within 10
Business Days of receipt of such notice and all such documents and information. 
If a Lender shall fail to so notify the Agent, then such Lender shall be deemed
to have approved of such Property as an Eligible Unencumbered Pool Property. 
Upon approval of such Property as an Eligible Unencumbered Pool Property by the
Agent, or, if required, by Requisite Lenders, and upon execution and delivery of
all of the documents required to be provided under Section 4.2., such Property
shall become an Eligible Unencumbered Pool Property.

 

Section 4.2.           Conditions Precedent to a Property Becoming an Eligible
Unencumbered Pool Property.

 

No Property shall become an Eligible Unencumbered Pool Property until the
Borrower shall have caused to be executed and delivered to the Agent all
documents and instruments required to be so executed and delivered under
Section 4.1., the Agent, or, if required, the Requisite Lenders shall have
approved of such Property as provided in such Section, and the Borrower shall
have caused to be executed and delivered to the Agent the following instruments,
documents and agreements in respect of such Property, each to be in form and
substance reasonably satisfactory to the Agent:

 

(a)           if such Property is owned by a Subsidiary that is not already a
Guarantor or any Subsidiary which owns an interest therein is liable with
respect to Unsecured Indebtedness and such Subsidiaries are not exempted from
being a Guarantor pursuant to Section 4.3.(b), (i) an Accession Agreement
executed by such Subsidiary, (ii) all of the items that would have been required
to be delivered to the Agent under Section 6.1.(iv) through (vii) had such
Subsidiary been a Loan Party on the Effective Date, and (iii) if such Property
is an Unencumbered Controlled Pool Property, evidence reasonably satisfactory to
Agent that the requirements of this Agreement with respect thereto have been
satisfied;

 

(b)           A Compliance Certificate calculated after giving effect to the
inclusion of such Property as an Eligible Unencumbered Pool Property; and

 

(c)           such other due diligence materials, instruments, documents and
certificates as the Agent may reasonably request.

 

Section 4.3.           Release of Guarantors and Unencumbered Pool Properties;
Additional Guarantors.

 

(a)           (i)            From time to time the Borrower may request, upon
not less than five (5) Business Days prior written notice to the Agent (or such
shorter period as the Agent may agree in its sole discretion), that the
Subsidiary owning an Unencumbered Pool Property be released from the Guaranty,
or that any Unencumbered Pool Property be released in whole or in part from the
Unencumbered Pool, which release (the “Release”) shall be effected by the Agent
if all of the following conditions are satisfied as of the date of such Release:

 

(ii)           no Default or Event of Default has occurred and is then
continuing or would occur or exist immediately after giving effect to such
Release;

 

64

--------------------------------------------------------------------------------


 

(iii)          the Borrower shall have delivered a Compliance Certificate
showing pro forma compliance with the covenants set forth in Section 10.1.
giving effect to such Release;

 

(iv)          [Reserved]; and

 

(v)           the outstanding aggregate principal balance of all Unsecured
Indebtedness of the Parent, the Borrower and their respective Subsidiaries
(including, without limitation, the Loans together with the aggregate amount of
all Letter of Credit Liabilities), will not cause a Default or Event of Default
under Sections 10.1.(g) - (j) after giving effect to such Release and the
elimination of the related Unencumbered Pool Property or portion thereof and any
prepayment to be made and/or the acceptance of any new Unencumbered Pool
Property pursuant to Section 4.1. which is to be given concurrently therewith as
an additional or replacement Unencumbered Pool Property.

 

Notwithstanding the foregoing, the Agent shall not be obligated to release any
such Subsidiary from the Guaranty if such Subsidiary owns any other Unencumbered
Pool Properties that are not being so released from the Unencumbered Pool.

 

(b)           Upon receipt by the Administrative Agent of written notice from
Borrower that Borrower or Parent has received an Investment Grade Rating from a
Rating Agency (the “Investment Grade Rating Event”), and provided that no
Default or Event of Default exists or would arise as a result thereof,
Administrative Agent shall release any Subsidiary from the Guaranty upon receipt
by Administrative Agent of a certificate from an officer of the Borrower
certifying that such Subsidiary has not created, incurred, acquired, assumed, or
suffered to exist and is not otherwise liable (whether as a borrower,
co-borrower, guarantor or otherwise) with respect to any Recourse Indebtedness
(or simultaneously with the release hereunder will be released from liability
with respect to such Recourse Indebtedness).  Nothing in this Section 4.3. shall
authorize the release of Parent from the Springing Guaranty.

 

(c)           Notwithstanding the foregoing, (i) if at any time prior to the
occurrence of the Investment Grade Rating Event any Subsidiary of Borrower
directly or indirectly owning any interest in a Borrowing Base Subsidiary shall
have created, incurred, acquired, assumed, suffered to exist or is or becomes
otherwise liable with respect to any Unsecured Indebtedness, whether as a
borrower, co-borrower, guarantor, or otherwise, or (ii) commencing upon the
occurrence of the Investment Grade Rating Event and continuing thereafter, any
Subsidiary of Borrower shall create, incur, acquire, assume, suffer to exist or
is or becomes otherwise liable with respect to any Recourse Indebtedness,
whether as a borrower, co-borrower, guarantor or otherwise, then in either case
Borrower shall simultaneously cause such Subsidiary to become a Guarantor and to
deliver to Agent an Accession Agreement and the other documents required by
Section 4.2. to be delivered with respect to a new Guarantor.

 

In connection with any such release, Agent shall promptly execute and deliver to
Borrower, at Borrower’s expense, all documents that Borrower shall reasonably
request to evidence such release.

 

65

--------------------------------------------------------------------------------


 

Section 4.4.           Frequency of Calculations of Unencumbered Pool Value and
the Unsecured Debt Interest Coverage Ratio.

 

Initially, the Unencumbered Pool Value and the Unsecured Debt Interest Coverage
Ratio shall be the amount set forth as such in the Compliance Certificate
delivered under Section 6.1.  Thereafter, the Unencumbered Pool Value and the
Unsecured Debt Interest Coverage Ratio shall be the amount set forth as such in
the Compliance Certificate delivered from time to time under Section 4.3.(a),
4.5. or 9.4.(g).  Any increase in the Unencumbered Pool Value and the Unsecured
Debt Interest Coverage Ratio shall become effective as of the next determination
of the Unencumbered Pool Value and the Unsecured Debt Interest Coverage Ratio as
provided in this Section, provided that as of such date of determination the
applicable Compliance Certificate substantiates such increase.

 

Section 4.5.           Removal of Ineligible Property.

 

Upon any asset ceasing to qualify to be included as an Unencumbered Pool
Property in the calculation of the Unencumbered Pool Value and the Unsecured
Debt Interest Coverage Ratio, such asset shall no longer be included in the
calculation of the Unencumbered Pool Value and the Unsecured Debt Interest
Coverage Ratio.  Within five (5) Business Days after the Borrower becomes aware
of any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
will arise as a result of such disqualification after the Borrower has the
opportunity to cure any such Default of Event of Default in accordance with the
last paragraph of Section 11.1., and a calculation of the Unencumbered Pool
Value and Net Operating Income attributable to such asset.  Simultaneously with
the delivery of the items required above, the Borrower shall deliver to the
Agent a pro forma Compliance Certificate and calculation of Unencumbered Pool
Value and Unsecured Debt Interest Coverage Ratio demonstrating, after giving
effect to such removal or disqualification and any reduction of the Loans in
accordance with Section 11.1., compliance with the covenants contained in
Section 10.1.

 

ARTICLE V.   YIELD PROTECTION, ETC.

 

Section 5.1.           Additional Costs; Capital Adequacy.

 

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any Loans or its obligation to make any Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital or liquidity in respect of its Loans or its Commitment
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), to the extent resulting from any Regulatory Change
that:  (i) changes the basis of taxation (other than for Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and Connection Income Taxes) of any amounts payable to such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
its Commitment; or (ii) imposes or modifies any reserve, special deposit or
similar

 

66

--------------------------------------------------------------------------------


 

requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other reserve requirement to the extent utilized in the
determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (but
subject to the terms of Section 3.12.) (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5.
shall apply).

 

(c)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any reserve, special deposit, capital adequacy, liquidity or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Lender of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Lender or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrower shall pay promptly, and in any event within 3 Business
Days of demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

 

(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent); provided that the Borrower shall not be
required to compensate a Lender or Issuing Lender pursuant to this
Section 5.1.(d) for any Additional Costs incurred more than nine months prior to
the date that such Lender or Issuing Lender, as the case may be, notifies the
Borrower of the Regulatory Change giving rise to such Additional Costs, and of
such Lender’s or Issuing Lender’s intention to claim compensation therefor
(except that, if the Regulatory Change giving rise to such Additional Costs is
retroactive, then the nine-month

 

67

--------------------------------------------------------------------------------


 

period referred to above shall be extended to include the period of retroactive
effect thereof).  The Agent or such Lender agrees to furnish to the Borrower
(and in the case of a Lender, to the Agent) a certificate setting forth in
reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section.  Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

 

Section 5.2.           Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.           Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

Section 5.4.           Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to

 

68

--------------------------------------------------------------------------------


 

borrow a LIBOR Loan from such Lender on the requested date for such borrowing,
or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 5.5.           Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Revolving Loans or
Term Loans held by the applicable Lenders holding such LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Revolving Loan Commitments and Term Loan
Commitments, as applicable.

 

Section 5.6.           Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion.

 

69

--------------------------------------------------------------------------------


 

Section 5.7.           Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 

ARTICLE VI.   CONDITIONS PRECEDENT

 

Section 6.1.           Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes and Term Loan Notes executed by the Borrower,
payable to each applicable Lender requesting a Revolving Note or Term Loan Note
and complying with the applicable provisions of Section 2.11., and the Swingline
Note executed by the Borrower;

 

(iii)          the Guaranty executed by KRG Magellan, each Subsidiary that owns
or leases an Initial Unencumbered Pool Property and any Subsidiary which is
otherwise required to be a Guarantor pursuant to Section 4.3., if any, as of the
Effective Date, and the Springing Guaranty executed by the Parent;

 

(iv)          the articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of the Borrower and each other Loan Party certified by the Secretary of
State of the state of formation of such Loan Party or a certification from the
Secretary of the Parent that there have been no changes to such organizational
instrument since the date such organizational instrument was previously provided
to the Agent;

 

(v)           a certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
the state in which such Loan Party has its principal place of business;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to

 

70

--------------------------------------------------------------------------------


 

each of the officers of such Loan Party authorized to execute and deliver the
Loan Documents to which such Loan Party is a party, and in the case of the
Borrower, and the officers of the Borrower then authorized to deliver Notices of
Borrowing, Notices of Swingline Borrowings, Notices of Continuation and Notices
of Conversion and to request the issuance of Letters of Credit;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity or a certification from the Secretary of the Parent that there have been
no changes to such documents since the date such document was previously
provided to the Agent and (ii) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(viii)        an opinion of counsel to the Loan Parties, addressed to the Agent,
the Lenders and the Swingline Lender, in form reasonably satisfactory to the
Agent;

 

(ix)          the Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent and the Lenders on or prior to the Effective Date to
the extent such Fees have been invoiced prior to the Effective Date;

 

(x)           a Compliance Certificate calculated as of the Effective Date
(using unaudited pro forma consolidated figures as of March 31, 2014 after
giving effect to the merger of Inland Diversified with and into KRG Magellan and
giving pro forma effect to the financing evidenced by this Agreement and the use
of the proceeds of the Loans to be funded on the Agreement Date);

 

(xi)          [Reserved];

 

(xii)         closing of the merger of Inland Diversified into KRG Magellan;

 

(xiii)        if applicable, a disbursement statement setting forth in
reasonable detail the application of the initial Loans being funded on the
Effective Date;

 

(xiv)        evidence that any lenders under the Existing Credit Agreement and
the Existing Term Loan Agreement that are not becoming or continuing (as
applicable) as Lenders hereunder have agreed to accept repayment of all amounts
due them under the Existing Credit Agreement and the Existing Term Loan
Agreement and terminate their commitments thereunder, as applicable;

 

(xv)         evidence of the release of Parent from any guaranty, including,
without limitation, the guaranty in favor of The Huntington National Bank with
respect to the Parkside Town Commons project; and

 

(xvi)        such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request.

 

71

--------------------------------------------------------------------------------


 

(b)           In the good faith judgment of the Agent and the Lenders:

 

(i)            there shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent, the Borrower and its other
Subsidiaries delivered to the Agent and the Lenders prior to the Agreement Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and

 

(iii)          the Parent, the Borrower and its other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party or the ability of the Agent to exercise its remedies hereunder.

 

Section 6.2.           Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of the Lenders to make any Loans, of the Issuing Lender to issue
any Letters of Credit, and of the Swingline Lender to make any Swingline Loan
are all subject to the further condition precedent that:  (a) no Default or
Event of Default shall exist as of the date of the making of such Loan or date
of issuance of such Letter of Credit or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.  Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the Agent prior
to the date of such Credit Event, as of the date of the occurrence of such
Credit Event).  In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
Article VI. have been satisfied.

 

72

--------------------------------------------------------------------------------


 

ARTICLE VII.   REPRESENTATIONS AND WARRANTIES

 

Section 7.1.           Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and each other Subsidiary is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of Schedule
7.1.(b) is a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Equity
Interests.  Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Parent and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens and other than Liens on Equity Interests of
Subsidiaries of Borrower that do not directly or indirectly own interests in
Unencumbered Pool Properties), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  Each Loan Party has the right and power,
and has taken all necessary action to authorize it, to execute, deliver and
perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which any Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar

 

73

--------------------------------------------------------------------------------


 

laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any material indenture, agreement or other instrument to which any
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party (other than a Permitted Lien).

 

(e)           Compliance with Law; Governmental Approvals.  Each Loan Party and
Borrowing Base Subsidiary is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating to such Loan Party and
Borrowing Base Subsidiary except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 7.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower and each other Subsidiary.  Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective material assets except for minor defects in title
that, in the aggregate, are not substantial in amount and do not materially
detract from the value of the Property subject thereto or interfere with its
ability to conduct business as currently conducted or to utilize such Properties
and assets for their intended purposes.  As of the Effective Date, there will be
no Liens against any assets of the Parent, the Borrower or any other Loan Party
except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness owing to a Loan Party from the Parent, the
Borrower or any of their respective Subsidiaries or owing by a Loan Party to
another Loan Party), including without limitation, Guarantees of the Parent and
its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.

 

(h)           Material Contracts.  Each of the Parent and its Subsidiaries that
is a party to any Material Contract has performed and is in compliance with all
of the terms of such Material Contract, and no default or event of default
attributable to Parent or its Subsidiaries, or event or condition which with the
giving of notice, the lapse of time, or both, would constitute such a default or
event of default attributable to Parent or its Subsidiaries, exists with respect
to any such Material Contract, except for any such noncompliance, default or
event of default which could not reasonably be expected to have a Material
Adverse Effect.

 

74

--------------------------------------------------------------------------------


 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Borrower, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting the Parent or any of its
Subsidiaries or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal and, to the Borrower’s knowledge, all state
and other material tax returns of the Parent and its Subsidiaries required by
Applicable Law to be filed have been duly filed, and all federal, and, to the
Borrower’s knowledge, all state and other material taxes, assessments and other
governmental charges or levies upon the Parent and its Subsidiaries and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent or any of its Subsidiaries is under audit.  All charges,
accruals and reserves on the books of the Parent and each of its Subsidiaries
and each other Loan Party in respect of any taxes or other governmental charges
are in accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of the consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of March 31, 2014, and the consolidated statement of operations
of the Parent and its consolidated Subsidiaries for the year ended December 31,
2013 and for the three-month period ended March 31, 2014, and a pro forma
consolidated balance sheet and statement of operations of the Parent and its
consolidated Subsidiaries, after giving effect to the merger with Inland
Diversified, as of March 31, 2014.  Such financial statements (including in each
case related schedules and notes) present fairly, in all material respects and
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).

 

(l)            No Material Adverse Change.  Since March 31, 2014, there has been
no material adverse change in the business, assets, liabilities, financial
condition, results of operations, or business of the Parent and its Subsidiaries
or the Borrower and its Subsidiaries, in each case, taken as a whole.  As of the
Agreement Date and after giving effect to the transactions contemplated by this
Agreement, including all Loans made or to be made hereunder, the Borrower is
Solvent and the Loan Parties (taken as a whole) are Solvent.

 

(m)          ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code or Section 302 of ERISA in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other

 

75

--------------------------------------------------------------------------------


 

security under ERISA or the Internal Revenue Code by a member of the ERISA Group
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

(n)           Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Parent, the Borrower or any Subsidiary constitutes “plan assets” within the
meaning of ERISA or the Internal Revenue Code.  The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  None of the Parent, the Borrower or any
other Subsidiary is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case:  (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Parent, the Borrower or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which the Parent, the Borrower or any other Subsidiary is a party or
by which the Parent, the Borrower or any other Subsidiary or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)           Environmental Laws.  Each of the Parent, the Borrower and its
other Subsidiaries has obtained all Governmental Approvals which are required
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) neither the Parent or the Borrower is aware of, and has
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge,
threatened, against the Parent, the Borrower or any of its other Subsidiaries
relating in any way to Environmental Laws.

 

(q)           Investment Company.  None of the Parent, the Borrower or any other
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

76

--------------------------------------------------------------------------------


 

(r)            Margin Stock.  None of the Parent, the Borrower or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.

 

(s)            Affiliate Transactions.  Except pursuant to terms that would
satisfy the requirements set forth in Section 10.10., or otherwise be permitted
by Section 10.10., none of the Parent, the Borrower or any other Subsidiary is a
party to any transaction with an Affiliate.

 

(t)            Intellectual Property.  Each of the Parent, the Borrower and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict as of the Agreement Date with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person, the effect of which conflict could reasonably be expected to
have a Material Adverse Effect.  The Parent, the Borrower and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower and
the other Subsidiaries are engaged predominantly in the business of developing,
constructing, acquiring, owning and operating neighborhood and community
shopping centers, together with other business activities incidental thereto.

 

(v)           Broker’s Fees.  Except as contemplated by any fee arrangements
with the Arrangers or their affiliates, no broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Parent, the Borrower or
any of its other Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower or any other Subsidiary in
connection with or relating in any way to this Agreement, when taken together
with all other written information furnished, contained any untrue statement of
a fact material to the creditworthiness of the Parent, the Borrower or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading.  All financial statements (including in each case all
related schedules and notes) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower or any other Subsidiary in
connection with or relating in any way to this Agreement, present fairly, in all
material respects and in accordance with GAAP consistently applied throughout
the periods involved, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods (subject, as to
interim statements, to changes resulting from normal year end audit
adjustments).  All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower or any other Subsidiary
that have been or

 

77

--------------------------------------------------------------------------------


 

may hereafter be made available to the Agent or any Lender were or will be, at
the time made, prepared in good faith based on reasonable assumptions.

 

(x)           REIT Status.  The Parent has operated, and intends to continue to
operate, in a manner so as to permit it to qualify as a REIT.  The Parent has
elected to be treated as a REIT.

 

(y)           Unencumbered Pool Properties.  Each of the Unencumbered Pool
Properties (other any Unencumbered Pool Property approved pursuant to clause
(c) of the definition of “Unencumbered Pool”) satisfies all of the requirements
contained in the definition of “Eligible Unencumbered Pool Property”.  Each of
the Unencumbered Pool Property Controlled Subsidiaries satisfies the
requirements of this Agreement to be an Unencumbered Pool Property Controlled
Subsidiary.

 

(z)           OFAC.  None of the Borrower, the Guarantors or any of their
Subsidiaries (i) is, or will take any action that would cause it to be, a Person
included on the Specially Designated and Blocked Persons list maintained by OFAC
or similar restricted party list maintained by the U.S. Government pursuant to
Sanctions Laws and Regulations (any such Person, a “Designated Person”) or
(ii) is engaged (or will engage) in any dealings or transactions with any such
Designated Persons to the extent prohibited by applicable Sanctions Laws and
Regulations.

 

(aa)         Anti-Corruption.  Neither any Loan Party nor any Subsidiary,
director or officer of a Loan Party or, to the knowledge of any Loan Party, any
Affiliate, agent or employee of a Loan Party, has engaged in any activity or
conduct which would violate any applicable anti-bribery, anti-corruption or
anti-money laundering laws or regulations in any applicable jurisdiction.

 

Section 7.2.           Survival of Representations and Warranties, Etc.

 

All statements contained in any Loan Document delivered by or on behalf of the
Parent, the Borrower or any other Subsidiary to the Agent or any Lender shall
constitute representations and warranties made by the Borrower in favor of the
Agent and the Lenders under this Agreement.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

ARTICLE VIII.   AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Borrower shall comply with the
following covenants:

 

Section 8.1.           Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.6., the Borrower shall, and shall
cause Parent and each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its

 

78

--------------------------------------------------------------------------------


 

properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.2.           Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, comply with
(a) all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party, to the extent any noncompliance could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.3.           Maintenance of Property.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, (a) protect
and preserve all of its respective properties, including, but not limited to,
all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and casualty events
excepted, and (b) make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, except in the cases of clauses (a) and (b) where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

Section 8.4.           Conduct of Business.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, carry on,
their respective businesses as described in Section 7.1.(u) and any line of
business ancillary or reasonably related thereto.

 

Section 8.5.           Insurance.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by Persons engaged in
similar businesses and owning similar properties in the same general area in
which the Borrower or the relevant Subsidiary operates or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  Not in limitation of the foregoing, the Borrower shall, and
shall cause each other Loan Party to, maintain such insurance with respect to
each Unencumbered Pool Property.

 

Section 8.6.           Payment of Taxes and Claims.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, pay and
discharge (a) prior to delinquency all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than 30 days past due
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
reasonably be

 

79

--------------------------------------------------------------------------------


 

expected to become a Lien on any properties of such Person that is not a
Permitted Lien; provided, however, that this Section shall not require the
payment or discharge of any such tax, assessment, charge, levy or claim which is
being contested in good faith by appropriate proceedings which operate to
suspend any foreclosure, sale or forfeiture and for which adequate reserves have
been established on the books of the Parent, the Borrower or such Subsidiary, as
applicable, in accordance with GAAP.

 

Section 8.7.           Visits and Inspections.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to:  (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance (as to its independent
accountants and employees , in the presence of an officer of the Borrower if an
Event of Default does not then exist provided that an officer is made available
after reasonable prior notice).  If requested by the Agent, the Borrower shall,
and shall cause the Parent to, execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.

 

Section 8.8.           Use of Proceeds; Letters of Credit.

 

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only or to refinance the Indebtedness under the
Existing Credit Agreement.  No part of the proceeds of any Loan or Letter of
Credit will be used for the purpose of buying or carrying “margin stock” within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 

Section 8.9.           Environmental Matters.

 

The Borrower shall, and shall cause the Parent and all of the Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  If the Parent, the
Borrower, or any other Subsidiary shall (a) receive notice that any violation of
any Environmental Law may have been committed or is about to be committed by
such Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Parent, the Borrower or
any other Subsidiary alleging violations of any Environmental Law or requiring
any such Person to take any action in connection with the release of Hazardous
Materials or (c) receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials

 

80

--------------------------------------------------------------------------------


 

or any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof.  The Borrower shall, and shall cause the Parent and the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws other than a Permitted Environmental Lien on a property
which is not an Unencumbered Pool Property.

 

Section 8.10.        Books and Records.

 

The Borrower shall, and shall cause the Parent and each Subsidiary to, maintain
books and records pertaining to its respective business operations in which
full, true and correct entries are made in accordance with GAAP.

 

Section 8.11.        Further Assurances.

 

The Borrower shall, and shall cause the Parent and the Subsidiaries to, at their
cost and expense and upon request of the Agent, execute and deliver or cause to
be executed and delivered, to the Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

 

Section 8.12.        REIT Status.

 

The Borrower shall cause the Parent to maintain its status as a REIT and to not
revoke its election to be treated as a REIT.

 

Section 8.13.        Exchange Listing.

 

The Borrower shall cause the Parent to maintain at least one class of common
Equity Interest of the Parent having trading privileges on the New York Stock
Exchange or the American Stock Exchange or which is the subject of price
quotations in the over the counter market as reported by the National
Association of Securities Dealers Automated Quotation System.

 

Section 8.14.        Preservation of Right to Pledge Properties in the
Unencumbered Pool.

 

The Parent, the Borrower, each other Loan Party and each Borrowing Base
Subsidiary shall each take such actions as are necessary to preserve its right
and ability to pledge its interest in the Unencumbered Pool Properties to the
Agent without any such pledge after the date hereof causing or permitting the
acceleration (after the giving of notice or the passage of time, or otherwise)
of any other Indebtedness of the Loan Parties or any of their respective
Subsidiaries.  Borrower shall, upon demand, provide to the Agent such evidence
as the Agent may reasonably require to evidence compliance with this
Section 8.14, which evidence shall include, without limitation, copies of any
agreements or instruments which would in any way restrict or limit a Loan
Party’s or Borrowing Base Subsidiary’s ability to pledge assets as security for
Indebtedness, or which provide for the occurrence of a default (after the giving
of notice or the

 

81

--------------------------------------------------------------------------------


 

passage of time, or otherwise) if assets are pledged in the future as security
for Indebtedness of such Loan Party, such Borrowing Base Subsidiary or any of
their Subsidiaries.

 

Section 8.15.        Sanctions Laws and Regulations.

 

(a)           The Borrower shall not, directly or indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is itself the subject of
territorial  sanctions under applicable Sanctions Laws and Regulations, or
(ii) in any manner that would result in a violation of applicable Sanctions Laws
and Regulations by any party to this Agreement.

 

(b)           None of the funds or assets of the Borrower that are used to pay
any amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations.

 

ARTICLE IX.   INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to the
Agent at its Lending Office (and the Agent shall promptly thereafter post for
review by the Lenders):

 

Section 9.1.           Quarterly Financial Statements.

 

Beginning with the fiscal quarter ending on September 30, 2014, as soon as
available and in any event within 5 days after the same is required to be filed
with the Securities and Exchange Commission (but in no event later than 50 days
after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, shareholders’ equity, cash flows and Funds from Operations
of the Parent and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year end audit adjustments).

 

Section 9.2.           Year End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity, cash flows and Funds from Operations of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer

 

82

--------------------------------------------------------------------------------


 

or chief financial officer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Parent, the Borrower and its other Subsidiaries as at
the date thereof and the results of operations for such period and
(b) accompanied by the report thereon (other than the statement of Funds from
Operations) of Ernst & Young LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the Agent,
whose report shall be unqualified.

 

Section 9.3.           Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed by the chief financial officer of the Parent: 
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. and 10.2. (including, without
limitation, calculations of the Unencumbered Pool Value and the Unsecured Debt
Interest Coverage Ratio and a list of Unencumbered Pool Properties) and
(b) stating that, to his or her knowledge, information and belief after
reasonable due inquiry, no Default or Event of Default exists, or, if such is
not the case, specifying such Default or Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure.  Unencumbered Pool Properties
that were disposed of during such period or which are then excluded from
calculations of the covenants in Section 10.1 shall be excluded from
determinations of the Unencumbered Property Pool Value and Unsecured Debt
Interest Coverage Ratio and the covenants in Sections 10.1.(i) and (j).

 

Section 9.4.           Other Information.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Trustees by
its independent public accountants;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
if requested by Agent or any other Lender, copies of all registration statements
(excluding the exhibits thereto (unless requested by the Agent) and any
registration statements on Form S 8 or its equivalent), reports on Forms 10 K,
10 Q and 8 K (or their equivalents) and all other periodic reports which the
Parent, the Borrower, or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and, if requested by Agent or any other
Lender, promptly upon the issuance thereof copies of all press releases issued
by the Parent, the Borrower or any other Subsidiary;

 

(d)           Quarterly Operating Summaries.  At the time financial statements
are furnished pursuant to Sections 9.1. and 9.2., an operating summary with
respect to each Unencumbered Pool Property for the fiscal quarter most recently
ended, including without

 

83

--------------------------------------------------------------------------------


 

limitation, a quarterly and year-to-date statement of total revenues, expenses,
net operating income and an occupancy status report together with a current rent
roll for each such Property;

 

(e)           Quarterly Property Schedules.  At the time financial statements
are furnished pursuant to Sections 9.1. and 9.2., a schedule of all Properties
owned or leased by the Parent, the Borrower and each other Subsidiary of the
Parent as of the fiscal quarter most recently ended, and the applicable Net
Operating Income and Occupancy Rate of each such Property;

 

(f)            Development Property Updates.  At the time financial statements
are furnished pursuant to Sections 9.1. and 9.2., a schedule of all Properties
of the Parent, the Borrower and each other Subsidiary which are under
development as of the fiscal quarter most recently ended, setting forth for each
such Property its percentage of completion, the percentage preleased, the
estimated completion date, the total amount of development funded and the status
of such development against the development budget;

 

(g)           Reserved.;

 

(h)           Litigation.  To the extent the Parent, the Borrower or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of its
Subsidiaries are being audited;

 

(i)            Change of Management or Financial Condition.  Prompt notice of
any change in the chief executive officer, chief financial officer, chief
operating officer or President of the Parent or the Borrower (to the extent not
reported on Form 8 K) and any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower or any other Subsidiary which has had or could reasonably be
expected to have a Material Adverse Effect;

 

(j)            Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent obtaining knowledge thereof: 
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower or any other Subsidiary
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound if the same has had
or could reasonably be expected to have a Material Adverse Effect;

 

(k)           Judgments.  Prompt notice of any order, judgment or decree in
excess of $20,000,000 having been entered against the Parent, the Borrower or
any other Subsidiary of any of their respective properties or assets;

 

(l)            Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a

 

84

--------------------------------------------------------------------------------


 

violation of any Applicable Law or any inquiry which, in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(m)          Reserved;

 

(n)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) or any other event which Borrower or the ERISA Group
could be liable for under ERISA Section 4062(e) or 4063 (a “Reportable Event”)
with respect to any Plan which might constitute grounds for a termination of
such Plan under Title IV of ERISA, or knows that the plan administrator of any
Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in “reorganization”,
or is “insolvent” (within the meaning of ERISA) or has been terminated, a copy
of such notice; (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate, impose liability (other than for premiums under Section
4007 of ERISA) in respect of, or appoint a trustee to administer any Plan, a
copy of such notice; (iv) applies for a waiver of the minimum funding standard
under Section 412 of the Internal Revenue Code or Section 302 of ERISA, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement, and of
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security, a certificate of the chief
executive officer or chief financial officer of the Parent setting forth details
as to such occurrence and the action, if any, which the Parent or applicable
member of the ERISA Group is required or proposes to take;

 

(o)           Credit Rating.  Promptly upon becoming aware thereof, notice of a
change in the Credit Rating given by a Rating Agency or any announcement that
any rating is “under review” or that such rating has been placed on a watch list
or that any similar action has been taken by a Rating Agency;

 

(p)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, budgets, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower or any of its other Subsidiaries as the Agent or any Lender may
reasonably request (including any information as shall be necessary for such
Lender to comply with applicable law, including, without limitation, applicable
“know your customer” and anti-money laundering rules and regulations); and

 

(q)           Springing Recourse Event.  Promptly upon becoming aware thereof,
notice of a Springing Recourse Event.

 

85

--------------------------------------------------------------------------------


 

ARTICLE X.   NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall, and shall cause
the Parent to, comply with the following covenants, as applicable:

 

Section 10.1.        Financial Covenants.

 

The Borrower shall not permit:

 

(a)           Maximum Leverage Ratio.  The Leverage Ratio to exceed the ratio of
0.60 to 1.0 at any time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted
EBITDA for the two (2) fiscal quarters of the Parent most recently ended to (ii)
Fixed Charges for such period, to be less than 1.5 to 1.00 at any time.

 

(c)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $1,400,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Parent or any Subsidiary after the Agreement Date
(other than Equity Issuances to the Parent or any Subsidiary).

 

(d)           Secured Recourse Indebtedness.  The ratio of (i) Secured
Indebtedness that is Recourse Indebtedness to (ii) Total Asset Value to exceed
.20 to 1.00 at any time on or prior to June 30, 2015, or to exceed .15 to 1.00
at any time thereafter.

 

(e)           Permitted Investments.  The Parent’s, Borrower’s, and their
Subsidiaries’ investments in (i) Mortgage Notes Receivable (with each asset
valued at the lower of its acquisition cost and its fair market value), to
exceed, in the aggregate, ten percent (10%) of Total Asset Value; (ii)
Unconsolidated Affiliates (valued at the greater of their aggregate cash
investment in that entity or the portion of Total Asset Value attributable to
such entity or its assets as the case may be) to exceed, in the aggregate,
twenty percent (20%) of Total Asset Value; (iii) Unimproved Land (with each
asset valued at its GAAP book value) to exceed, in the aggregate, ten percent
(10%) of Total Asset Value; (iv) the Development Properties (with each asset
valued at its GAAP book value and including the Borrower’s pro-rata share of the
GAAP book value of Development Properties owned by Unconsolidated Affiliates) to
exceed, in the aggregate, fifteen percent (15%) of Total Asset Value; (v)
Marketable Securities (valued in accordance with GAAP) to exceed, in the
aggregate, ten percent (10%) of Total Asset Value; or (vi) the aggregate of
investments under Section 10.1.(e)(i), (iii), (iv) and (v) to exceed twenty-five
percent (25%) of Total Asset Value.

 

(f)            Secured Indebtedness.  The ratio of (i) Secured Indebtedness of
the Parent, the Borrower, or any Subsidiary of Parent, determined on a
consolidated basis, to (ii) Total Asset Value to exceed .50 to 1.00 at any time
on or prior to June 30, 2015, or to exceed .45 to 1.00 at any time thereafter.

 

(g)           Unsecured Leverage.  The ratio of (i) the aggregate Unsecured
Indebtedness of the Parent, the Borrower, or any Subsidiary of Parent,
determined on a

 

86

--------------------------------------------------------------------------------


 

consolidated basis, to (ii) Unencumbered Pool Value to exceed .625 to 1.00 at
any time on or prior to June 30, 2015, or to exceed .60 to 1.00 at any time
thereafter.

 

(h)           Unsecured Debt Interest Coverage Ratio.  The Unsecured Debt
Interest Coverage Ratio to be less than 1.75 to 1.00 at any time.

 

(i)            Minimum Unencumbered Pool Properties.  The number of Unencumbered
Pool Properties to be less than twenty (20) at any time.

 

(j)            Minimum Unencumbered Pool Value.  The aggregate Unencumbered Pool
Value to be less than $650,000,000 at any time.

 

Section 10.2.        Restricted Payments.

 

The Borrower shall not, and shall not permit Parent or any of its Subsidiaries
to, declare or make any Restricted Payment; provided, however, that the Parent
and its Subsidiaries may declare and make the following Restricted Payments so
long as no Default or Event of Default would result therefrom:

 

(a)           the Borrower and Parent may declare or make cash distributions to
its shareholders in an aggregate amount for any period of four (4) consecutive
fiscal quarters not to exceed the greater of (i) ninety-five percent (95%) of
Parent’s Funds from Operations for the four fiscal quarters ending prior to the
fiscal quarter in which such distribution is made, or (ii) the amount required
to be distributed for the Parent to maintain its status as a REIT under the
Internal Revenue Code;

 

(b)           the Parent may make cash distributions to its shareholders of (i)
capital gains resulting from gains from certain asset sales to the extent
necessary to avoid payment of taxes on such asset sales imposed under Sections
857(b)(3) and 4981 of the Internal Revenue Code and (ii) the amount necessary to
avoid payment of taxes under Sections 857(b)(1) and 4981 of the Internal Revenue
Code;

 

(c)           (i) a Subsidiary of Borrower that is not a Wholly Owned Subsidiary
may make cash distributions to holders of Equity Interests issued by such
Subsidiary and (ii) Parent, the Borrower or any Subsidiary may pay Restricted
Payments to any minority equity holder of any  Subsidiary of Borrower that is
not a Wholly Owned Subsidiary in order to purchase or redeem Equity Interests
from such minority equity holder, so long as such investment is permitted
pursuant to Section 10.4;

 

(d)           Subsidiaries may pay Restricted Payments to the Parent, the
Borrower or any other Subsidiary;

 

(e)           share repurchases and redemptions to the extent permitted by
Section 10.4(n) or Section 10.4(o);

 

(f)            the Parent may effect “cashless exercises” of share options or
restricted shares granted under any equity incentive plan adopted by the Parent;

 

87

--------------------------------------------------------------------------------


 

(g)           the Parent may distribute rights or equity securities under any
rights plan adopted by the Borrower; and

 

(h)           the Parent may declare or make cash distributions (or effect stock
splits or reverse stock splits) with respect to its equity securities payable
solely in additional shares of its equity securities.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower and Parent may only declare or
make cash distributions to its shareholders for any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Parent to maintain its
status as a REIT under the Internal Revenue Code.  If an Event of Default
specified in Section 11.1.(a) or (b), an Event of Default with respect to the
Parent or the Borrower under Section 11.1.(f) or an Event of Default with
respect to the Parent or the Borrower under Section 11.1.(g) shall exist, or if
as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 11.2.(a), the Borrower
shall not, and shall not permit Parent or any Subsidiary to, make any Restricted
Payments to any Person other than to the Borrower or any other Subsidiary of the
Borrower.

 

Section 10.3.        Indebtedness.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.  No
Guarantor (other than Parent) shall incur, assume or otherwise become obligated
in respect of any Secured Indebtedness.

 

Section 10.4.        Investments Generally.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)           Investments of the type described in Section 7.1(u);

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among (i) the Parent and the Borrower
and (ii) the Borrower and its Wholly Owned Subsidiaries provided that such
Indebtedness is permitted by the terms of Section 10.3.;

 

88

--------------------------------------------------------------------------------


 

(f)            loans and advances to employees for moving, entertainment, travel
and other similar expenses in the ordinary course of business consistent with
past practices;

 

(g)           demand deposits, certificates of deposit, bankers acceptances and
domestic and eurodollar time deposits with any Lender, or any other commercial
bank, trust company or national banking association incorporated under the laws
of the United States or any State thereof;

 

(h)           short-term direct obligations of the United States of America or
agencies thereof whose obligations are guaranteed by the United States of
America;

 

(i)            securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States or any
State thereof;

 

(j)            shares of “money market funds” registered with the Securities and
Exchange Commission under the Investment Company Act of 1940;

 

(k)           Properties and all direct or indirect interests in Properties, now
or hereafter owned, leased or held by the Parent, the Borrower or any
Subsidiary;

 

(l)            equity investments in any Person and investments in mortgage and
notes receivable reimbursement agreements (to the extent obligations are payable
under such reimbursement agreements), including interest payments thereunder, of
Parent, Borrower or any of their respective Subsidiaries in a Person;

 

(m)          Derivative Contracts made in connection with any Indebtedness;

 

(n)           repurchases of any common shares or other equity interests (or
securities convertible into such interests) in the Parent which do not exceed,
in any calendar year, (i) 10% of the aggregate outstanding common shares and
other equity interests in the Parent as of the date hereof, in any combination,
plus (ii) 10% of the aggregate of any additional common shares and other equity
interests in the Parent issued after the date hereof, in any combination;

 

(o)           redemptions for cash or common shares of the Parent of units of
limited partnership interest in the Borrower;

 

(p)           Capitalized Lease Obligations; and

 

(q)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, (a) no
Default or Event of Default is or would be in existence, (b) the Borrower and
Parent are in compliance with Section 8.4, and (c) such Investment does not
violate the limitations established in Section 10.1.(e).

 

Section 10.5.        Liens.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
create, assume, or incur any Lien upon (i) any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired (other than
Permitted Liens) if immediately prior to

 

89

--------------------------------------------------------------------------------


 

the creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence or (ii) any Unencumbered
Pool Property or any equity interest therein (other than Permitted Liens (but
not Liens of the type described in clauses (f) and (g) of the definition of
Permitted Liens or Permitted Environmental Liens)).

 

Section 10.6.        Merger, Consolidation, Sales of Assets and Other
Arrangement.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to: 
(i) enter into any transaction of merger or consolidation; (ii) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); or (iii)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any of its business or assets, whether
now owned or hereafter acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary that is not a Loan
Party or a Borrowing Base Subsidiary so long as immediately prior to the taking
of such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

 

(b)           the Parent, the Borrower and the other Subsidiaries may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;

 

(c)           any Subsidiary may merge or be consolidated into or with the
Borrower;

 

(d)           a Person (other than the Borrower) may merge with and into a Loan
Party so long as (i) such Loan Party is the survivor of such merger or the
surviving entity becomes a Loan Party immediately upon the consummation thereof,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, (x) no Default or Event of Default is or would be in
existence and (y) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents, (iii) such merger
is completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so-called “hostile
takeover”, and (iv) the Borrower shall have given the Agent at least 30 days’
(or such shorter period as may be approved by the Agent) prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii);

 

(e)           any two or more Subsidiaries may merge or be consolidated,
provided that if any of such Subsidiaries is a Loan Party, a Loan Party shall be
the survivor of such merger or the surviving entity shall become a Loan Party
immediately upon the consummation thereof unless such Loan Party is released as
a Guarantor or is not required to be a Guarantor in accordance with the terms of
this Agreement;

 

(f)            a Subsidiary (other than the Borrower) may (i) merge or be
consolidated with any other Person in a transaction in which such other Person
shall be the surviving entity,

 

90

--------------------------------------------------------------------------------


 

provided that if any of such Subsidiaries is a Loan Party, a Loan Party shall be
the survivor of such merger or the surviving entity shall become a Loan Party
immediately upon the consummation thereof unless such Loan Party is released as
a Guarantor or is not required to be a Guarantor in accordance with the terms of
this Agreement, or if any of such Subsidiaries is a Borrowing Base Subsidiary,
such Borrowing Base Subsidiary shall be the survivor of such merger unless the
Properties of such Subsidiary are removed from the Unencumbered Pool, (ii) be
liquidated or dissolved, or (iii) sell, lease or otherwise dispose of all or
substantially all of its Property, so long as, after giving effect to any such
transaction, no Default or Event of Default shall then exist.  In the event that
a Subsidiary shall engage in a transaction permitted by this Section 10.6.(f)
(other than a lease of all or substantially all of its assets), then such
Subsidiary shall be released by the Agent from liability under the Guaranty upon
the satisfaction of the terms of Section 4.3.;

 

(g)           the Parent, the Borrower or any Subsidiary may sell, transfer or
dispose of worn-out, obsolete or surplus personal property;

 

(h)           the Parent, the Borrower or any Subsidiary may sell, transfer,
contribute, master lease or otherwise dispose of any Property in an arm’s length
transaction (or, if the transaction involves an Affiliate of the Borrower, if
the transaction complies with Section 10.10), including, without limitation, a
disposition of Properties pursuant to a merger or consolidation, provided,
however, that (i) the same would not result in a Default or Event of Default and
(B) an Unencumbered Pool Property may not be sold, transferred or otherwise
disposed of unless the removal thereof from the Unencumbered Pool is permitted
under Section 4.3.;

 

(i)            the Parent, the Borrower and its Subsidiaries may exchange
Property held by the Borrower or a Subsidiary for one or more Properties of any
Person; provided, that the Board of Trustees or Capital Allocation Committee of
the Borrower has determined in good faith that the fair market value of the
assets received by the Borrower or any such Subsidiary are approximately equal
to the fair market value of the assets exchanged by the Borrower or such
Subsidiary; and

 

(j)            the Parent, the Borrower and each other Subsidiary may sell,
contribute, transfer or dispose of assets among themselves.

 

Section 10.7.        Fiscal Year.

 

The Borrower shall not permit the Parent to change its fiscal year from that in
effect as of the Agreement Date.

 

Section 10.8.        Modifications to Material Contracts.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
enter into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.

 

Section 10.9.        Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws,

 

91

--------------------------------------------------------------------------------


 

operating agreement, declaration of trust, partnership agreement or other
applicable organizational document if such amendment, supplement, restatement or
other modification (a) could reasonably be expected to have a Material Adverse
Effect, or (b) if such agreements or documents relate to an Unencumbered Pool
Property Controlled Subsidiary, would cause the Unencumbered Pool Property
Controlled Subsidiary to no longer satisfy the requirements to be one.

 

Section 10.10.      Transactions with Affiliates.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Wholly Owned Subsidiary), except (a) transactions in the
ordinary course of the business of the Parent, the Borrower or any of their
respective Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Parent, the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate, (b) transactions permitted by Section 10.2. and transactions
permitted by Section 10.4., so long as such transaction under Section 10.4.
(other than a transaction under Section 10.4(f)) (i) is with a Person that is
not (A) an officer or director of Parent or Borrower or a related Person to one
of such officers or directors, or (B) a Person (other than Parent) in which a
director, officer, agent or employee (or a related Person to one of such
Persons) owns an Equity Interest, and (c) transactions reasonably necessary or
appropriate for Parent to maintain its status as an REIT, including transactions
involving a Taxable REIT Subsidiary.

 

Section 10.11.      ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 

Section 10.12.      Transfers of Interests in KRG Magellan.

 

The Borrower shall not, and shall not permit any Subsidiary to, sell, transfer,
convey, dispose of, mortgage, pledge or assign any direct or indirect legal or
beneficial interest in KRG Magellan, nor shall Borrower or any Subsidiary
consent to or permit (a) the admission of any new member or other owner of KRG
Magellan, other than the Borrower or a Wholly Owned Subsidiary of Borrower, (b)
the creation of any new of interest in KRG Magellan unless issued to Borrower or
a Wholly Owned Subsidiary of Borrower, (c) the issuance of any other equity
interest in KRG Magellan other than to the Borrower or a Wholly Owned Subsidiary
of Borrower, or (d) any other action that would result in the Borrower or a
Wholly Owned Subsidiary of Borrower not, directly or indirectly, owning 100% of
the legal and beneficial ownership interests of KRG Magellan.

 

Section 10.13.      Parent Ownership of Borrower.

 

The Borrower shall not permit the Parent to own less than a 51% legal and
beneficial ownership interest in Borrower.

 

92

--------------------------------------------------------------------------------


 

ARTICLE XI.   DEFAULT

 

Section 11.1.        Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation due and owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)           Default in Performance.  (i) The Borrower or the Parent shall fail
to perform or observe any term, covenant, condition or agreement contained in
Sections 9.4.(j), 9.4.(q) or in Article X. or (ii) any Loan Party shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Parent or such Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent has received written
notice of such failure from the Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of any Loan Party to the Agent or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

 

(e)           Indebtedness Cross Default; Derivatives Contracts.

 

(i)            The Borrower, the Parent, or any Subsidiary of Parent shall fail
to pay when due and payable, within any applicable grace of cure period, the
principal of, or interest on, any Indebtedness (other than the Loans) having an
aggregate outstanding principal amount of $40,000,000 (or $125,000,000 in the
case of Nonrecourse Indebtedness) or more (“Material Indebtedness”) (provided
that after an Investment Grade Rating Event and for so long thereafter as
Borrower or Parent maintains an Investment Grade Rating, no Nonrecourse
Indebtedness shall be included in the definition of Material Indebtedness); or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or

 

93

--------------------------------------------------------------------------------


 

(y) any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof (other than as a result of
customary non-default mandatory prepayment provisions associated with events
such asset sales, casualty events, debt issuances, equity issuances or excess
cash flow); or

 

(iii)          there occurs under any Derivatives Contract an “Early Termination
Date” (as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
“Defaulting Party” (as defined in such Derivatives Contract) or (B) any
“Termination Event” (as so defined) under such Derivatives Contract as to which
any Loan Party is an “Affected Party” (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$40,000,000 or more.

 

(f)            Voluntary Bankruptcy Proceeding.  Any Loan Party, any Borrowing
Base Subsidiary or any Material Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect); (ii) file a petition seeking to take advantage
of any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party, any Borrowing Base Subsidiary or any
Material Subsidiary in any court of competent jurisdiction seeking:  (i) relief
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against such Loan Party, Borrowing Base
Subsidiary or Material Subsidiary (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered.

 

(h)           Litigation; Enforceability.  Any Loan Party shall disavow, revoke
or terminate (or attempt to terminate) any Loan Document to which it is a party
or shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, any Note or any other Loan Document or this Agreement, any Note,
the Guaranty or any other Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

94

--------------------------------------------------------------------------------


 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against any Loan Party or any other Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
(x) in the case of any judgment against the Parent or any other Loan Party or
Borrowing Base Subsidiary exceeds $40,000,000 (or, in case more than one such
judgment against the Parent or any other Loan Party or Borrowing Base Subsidiary
exists, all such judgments, in the aggregate, entered during any calendar year
exceed $40,000,000) or (y) in the case of any judgment against any Subsidiary
that is not a Loan Party or Borrowing Base Subsidiary exceeds $40,000,000, (or
in case more than one such judgment against such Subsidiaries exists, all such
judgments in the aggregate entered during any calendar year exceed $40,000,000)
or (B) in the case of an injunction or other non-monetary judgment, such
judgment could reasonably be expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any asset of any Loan Party or any other
Subsidiary which exceeds, individually or together with all other such warrants,
writs, executions and processes, (i) with respect to the Parent and any other
Loan Parties or Borrowing Base Subsidiaries, $40,000,000 or (ii) with respect to
Subsidiaries that are not Loan Parties or Borrowing Base Subsidiaries,
$40,000,000 and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days.

 

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $25,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $25,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $25,000,000.

 

(l)            Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

95

--------------------------------------------------------------------------------


 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12 month period
constituted the Board of Trustees of the Parent (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Trustees of the Parent then
in office (excluding any individual whose initial nomination for, or assumption
of office as, a member of such Board occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

 

(iii)          The Parent shall cease to be the sole general partner of the
Borrower or shall cease to have the sole and exclusive power to exercise all
management and control over the Borrower.

 

(m)          Liquidating Events.  The occurrence of a “Liquidating Event” under
and as defined in the partnership agreement of the Borrower or any event occurs
that results in the dissolution of the Borrower.

 

In the event that there shall occur any Default that affects only certain
Unencumbered Pool Property included in the calculation of the Unencumbered Pool
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default exists or would arise as a result) by electing to
have the Agent remove such Unencumbered Pool Property from the calculation of
the Unencumbered Pool Value and the covenants in Section 10.1.(g) — (j) and by
reducing the outstanding Loans by the amount necessary to cause compliance with
the covenants in Section 10.1.(g) and (h), in which event such removal and
reduction shall be completed within five (5) Business Days after the earlier of
(i) Borrower obtaining knowledge of such Default and (ii) receipt of notice of
such Default from the Agent.  In connection with removal, Borrower shall deliver
to the Agent the items required to be delivered pursuant to Section 4.5. in
connection with the removal of an ineligible property.

 

Section 11.2.        Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 11.5 and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Revolving Loan Lenders to make Revolving

 

96

--------------------------------------------------------------------------------


 

Loans, the Swingline Commitment, the obligation of the Swingline Lender to make
Swingline Loans, and the obligation of the Issuing Lender to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall, (A) at the direction of the Requisite Lenders declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such other Event of Default for deposit into
the Collateral Account pursuant to Section 11.5 and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) at the
direction of the Requisite Revolving Loan Lenders, terminate the Commitments and
the obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Lender to issue Letters of Credit hereunder.  Further, if the Agent has
exercised any of the rights provided under the preceding sentence, the Swingline
Lender shall:  (x) declare the principal of, and accrued interest on, the
Swingline Loans and the Swingline Note at the time outstanding, and all of the
other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

 

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

Section 11.3.        Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.

 

Section 11.4.        Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)           amounts due to the Agent in respect of fees and expenses due under
Section 13.2.;

 

(b)           amounts due to the Lenders in respect of fees and expenses due
under Section 13.2., pro rata in the amount then due each Lender;

 

97

--------------------------------------------------------------------------------


 

(c)           payments of interest on Swingline Loans;

 

(d)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders (with the
payments between (i) the Revolving Loans and Reimbursement Obligations and other
Letter of Credit Liabilities and (ii) the Term Loans to be pro rata);

 

(e)           payments of principal of Swingline Loans;

 

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders (with the payments between (i) the Revolving
Loans and Reimbursement Obligations and other Letter of Credit Liabilities and
(ii) the Term Loans to be pro rata); provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letters of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account;

 

(g)           amounts due the Agent and the Lenders pursuant to Sections 12.7.
and 13.9.;

 

(h)           payments of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 11.5.        Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swingline Loans and the other Obligations, the
Borrower hereby pledges and grants to the Agent, for the ratable benefit of the
Agent and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swingline Loans until applied by the Agent as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
Section.

 

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

 

98

--------------------------------------------------------------------------------


 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment or to reimburse the Issuing Lender with respect to
such draw.  If a Swingline Loan is not refinanced as a Base Rate Loan as
provided in Section 2.3.(e) above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swingline Lender with
respect to any participation not funded by a Defaulting Lender.

 

(d)           If an Event of Default exists, the Requisite Revolving Loan
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with Section 11.4.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing and the pro rata share of
any Letter of Credit Obligations and Swingline Loans of any Defaulting Lender
after giving effect to Section 3.11.(c), the Agent shall, from time to time, at
the request of the Borrower, deliver to the Borrower within 10 Business Days
after the Agent’s receipt of such request from the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, such of the
balances in the Collateral Account as exceed the aggregate amount of the Letter
of Credit Liabilities and the pro rata share of any Letter of Credit Obligations
and Swingline Loans of any Defaulting Lender after giving effect to
Section 3.11.(c) at such time.

 

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.  The Borrower authorizes Agent to file such
financing statements as Agent may reasonably require in order to perfect Agent’s
security interest in the Collateral Account, and Borrower shall promptly upon
demand execute and deliver to Agent such other documents as Agent may reasonably
request to evidence its security interest in the Collateral Account.

 

Section 11.6.        Performance by Agent.

 

If any Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Loan Party after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Loan Parties under this Agreement or any other Loan Document.

 

99

--------------------------------------------------------------------------------


 

Section 11.7.        Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

ARTICLE XII.   THE AGENT

 

Section 12.1.        Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders or Requisite Revolving
Loan Lenders, as applicable, in accordance with the provisions of this Agreement
or the Loan Documents, and the exercise by the Requisite Lenders or Requisite
Revolving Loan Lenders, as applicable, of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  Nothing herein shall
be construed to deem the Agent a trustee or fiduciary for any Lender nor to
impose on the Agent duties or obligations other than those expressly provided
for herein.  At the request of a Lender, the Agent will forward to such Lender
copies or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents.  The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders or Requisite
Revolving Loan Lenders, as applicable (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders or Requisite Revolving Loan Lenders, as applicable, have so
directed the Agent to exercise such right or remedy.

 

100

--------------------------------------------------------------------------------


 

Section 12.2.        Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons or inspect the
property, books or records of the Parent, the Borrower or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the conditions precedent for initial Loans set forth in Sections
6.1. and 6.2. that have not previously been waived by the Requisite Lenders have
been satisfied.

 

Section 12.3.        Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

Section 12.4.        KeyBank as Lender.

 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated,

 

101

--------------------------------------------------------------------------------


 

include KeyBank in each case in its individual capacity.  KeyBank and its
affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with, the
Parent, the Borrower, any other Loan Party or any other affiliate thereof as if
it were any other bank and without any duty to account therefor to the other
Lenders.  Further, the Agent and any affiliate may accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

Section 12.5.        Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication.  Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

 

Section 12.6.        Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent,

 

102

--------------------------------------------------------------------------------


 

the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any other Lender or
counsel to the Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Parent, the Borrower,
any other Loan Party or any other Affiliate thereof which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys in fact or other affiliates.  Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

 

Section 12.7.        Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders or the Requisite Revolving Loan Lenders, as applicable (or all of the
Lenders if expressly required hereunder), unless such failure results from the
Agent following the advice of counsel to the Agent of which advice the Lenders
have received notice.  Without limiting the generality of the foregoing but
subject to the preceding proviso, each Lender agrees to reimburse the Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees of the counsel(s) of
the Agent’s own choosing) incurred by the Agent in connection with the
preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including reasonable counsel fees) shall be
advanced by the Lenders on the request of the Agent notwithstanding any claim or
assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification.  The agreements in

 

103

--------------------------------------------------------------------------------


 

this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

Section 12.8.        Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as the Agent) upon 30 days’ prior notice. 
Upon any such resignation or removal, the Requisite Lenders shall have the right
to appoint a successor Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed.  If no successor Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the removed Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents.  Such successor Agent shall issue letters
of credit in substitution for the Letters of Credit issued by Agent, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

 

Section 12.9.        Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Arranger”, “Syndication Agent”
and “Co-Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 

ARTICLE XIII.   MISCELLANEOUS

 

Section 13.1.        Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

104

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Kite Realty Group, L.P.

c/o Kite Realty Group Trust

30 S. Meridian Street, Suite 1100

Indianapolis, Indiana  46204

Attn:  Chief Financial Officer

Telephone:       (317) 577-5600

Telecopy:         (317) 577-5605

 

with a copy to:

 

Hogan Lovells US LLP

555 13th Street, N.W.

Washington, D.C.  20004

Attn:  David Bonser

Telephone:       (202) 637-5868

Telecopy:         (202) 637-5910

 

If to the Agent:

 

KeyBank National Association

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attn:  James Komperda

Telephone:       (770) 510-2160

Telecopy:         (770) 510-2195

 

With a copy to:

 

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia  30308

Attn:  William F. Timmons

Telephone:       (404) 527-8380

Telecopy:         (404) 527-4198

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.

 

105

--------------------------------------------------------------------------------


 

Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II. shall be effective
only when actually received.  Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

 

Section 13.2.        Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including (x) the reasonable fees and disbursements of counsel to the
Agent, (y) costs and expenses of the Agent in connection with the use of
IntraLinks, Inc., Syndtrak or other similar information transmission systems in
connection with the Loan Documents, and (z) reasonable costs and expenses
incurred by the Agent in connection with the review of Properties for inclusion
in calculations of the covenants set forth in Section 10.1.(g) — (i) and the
Agent’s other activities under Article XII., including the reasonable fees and
disbursements of counsel to the Agent relating to all such activities, (b) to
pay or reimburse the Agent and the Lenders for all their reasonable costs and
expenses incurred following the occurrence of a Default in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent from any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section within thirty (30) days after receipt of a reasonably detailed
invoice therefor, the Agent, and/or the Lenders may pay such amounts on behalf
of the Borrower and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder.

 

Section 13.3.        Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during

 

106

--------------------------------------------------------------------------------


 

the continuance of an Event of Default, without prior notice to the Borrower or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Lender or Participant subject to receipt of the prior written consent
of the Agent exercised in its sole discretion, to set off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the Agent,
such Lender or any affiliate of the Agent or such Lender, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such obligations shall be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender and Participant
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application nor give rise to any
claim against or liability of such Lender or participant.

 

Section 13.4.        Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT,
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY
TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY

 

107

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5.        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

 

(c)           Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, after
giving effect to any such participation by a Lender, the amount of its
Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000; and provided further
that such participant shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender.  Except as otherwise provided in Section 13.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document.  In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i)

 

108

--------------------------------------------------------------------------------


 

increase, or extend the term or extend the time or waive any requirement for the
reduction or termination of, such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender, (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor (except as otherwise permitted under Section 4.3.). 
An assignment or other transfer which is not permitted by subsection (d) or
(e) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(c).  Upon request from the Agent or Borrower, a Lender shall notify the Agent
of the sale of any participation hereunder and, if requested by the Agent,
certify to the Agent that such participation is permitted hereunder and that the
requirements of Section 3.12. (including Section 3.12.(f)) and this section have
been satisfied.  Participant shall deliver to such Lender the documents
described in Section 3.12.(f).  No Participant shall be entitled to any benefits
under Section 3.12. greater than if the Participant had acquired its interest by
assignment, and no Participant shall be entitled to receive any greater payment
under Section 3.12. than its participating Lender would have been entitled to
receive thereunder.  Participant agrees to be subject to Section 3.12.(i) and
Section 5.6. as if it were a Lender.  Each Lender that sells a participation
agrees to cooperate with Borrower and any relevant Participant to effectuate the
provisions of Section 5.6. with respect any such Participant.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (and is maintained in accordance with Sections 5f. 103-1(c) and
1.871-14(c)(1)(i) of the United States Treasury Regulations) (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Sections 5f.103-1(c) and 1.871-14(c)(i)(i) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           Any Lender may with the prior written consent of the Agent, the
Issuing Lender and, so long as no Event of Default exists, with the prior
written consent of the Borrower (which consents, in each case, shall not be
unreasonably withheld (it being agreed that the Borrower’s withholding of
consent to an assignment which would result in (i) the Borrower having to pay
any amounts (or increased amounts) under Section 3.12. as a result of the
admission of such an Assignee or (ii) the admission of an Assignee which refuses
to receive confidential information subject to the confidentiality requirements
set forth herein shall in each case be deemed to be reasonable)), assign to one
or more Eligible Assignees (each an “Assignee”) all or a portion of its rights
and obligations under this Agreement and the Notes (including all or a portion
of its Commitments and the Loans owing to such Lender); provided, however,
(i) no such consent by the Borrower, the Agent or the Issuing Lender shall be
required in the case of any assignment to another Lender or any affiliate of
such Lender, and no such consent of Borrower shall be required in the case of
any assignment to an Approved Fund with

 

109

--------------------------------------------------------------------------------


 

respect to a Lender; (ii) without limiting a full assignment by a Lender, unless
the Borrower, the Agent and the Issuing Lender otherwise agree, after giving
effect to any partial assignment by a Lender, the Assignee shall hold, and the
assigning Lender shall retain, a Commitment with respect to the portion of the
Loans assigned, or if the Commitments with respect to the portion of the Loans
assigned have been terminated, Loans with respect to the portion of the Loans
assigned having an outstanding principal balance, of at least $5,000,000 and
integral multiples of $1,000,000 in excess thereof; and (iii) each such
assignment and the requisite consents shall be effected by means of an
Assignment and Acceptance Agreement.  Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided, if the Borrower reasonably requests additional information
regarding the proposed assignee, the foregoing time period will be automatically
extended until three (3) Business Days after the Borrower receives information
regarding the proposed assignee responsive to the Borrower’s request.  Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement with respect to the assigned interest as of the effective date of
the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so that (i) to the extent requested by the assignee Lender or
transferor Lender, new Notes are issued to the Assignee and such transferor
Lender, as appropriate and (ii) any Notes held by the assigning Lender are
promptly returned to the Borrower for cancellation (and, to the extent not so
returned, Borrower shall be entitled to receive a customary indemnity agreement
of the type described in Section 2.11.(d)(ii)(A) from such assigning Lender). 
In connection with any such assignment, the transferor Lender shall pay to the
Agent an administrative fee for processing such assignment in the amount of
$3,500.  Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in its Commitment or any Loan held by it
hereunder to the Borrower or any Subsidiary or Affiliate of the Borrower.

 

(e)           The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amounts (and the amount of interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in subsection (d) above,
(i) accept such Assignment and Acceptance

 

110

--------------------------------------------------------------------------------


 

Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

(f)            In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

 

(g)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 13.8.

 

(h)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, the Parent, any other Loan Party or any of their respective
Affiliates or Subsidiaries or to any natural Person.

 

(i)            Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

(j)            In connection with any assignment of rights and obligations of
any Defaulting Lender, no such assignment shall be effective unless and until,
in addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (i) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender (including Swingline Lender) hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and in Swingline Loans in accordance
with its applicable Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Section 13.6.        Amendments.

 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may

 

111

--------------------------------------------------------------------------------


 

be amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

 

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender directly and adversely affected thereby, no amendment, waiver or
consent shall do any of the following:

 

(i)            increase the Commitments of the Lenders (except for any increase
in the Commitments effectuated pursuant to Section 2.16.) (which action shall be
deemed only to affect those Lenders whose Commitments are increased);

 

(ii)           reduce the principal of, or interest rates (other than interest
or fees at the Post Default Rate) that have accrued or that will be charged on
the outstanding principal amount of, any Loans or other Obligations (it being
understood and agreed that any amendment or modification to the financial
definitions or any changes in the calculation of the Leverage Ratio in this
Agreement shall not constitute a reduction in any rate of interest for purposes
of this clause (ii) of this Section 13.6.(b)) (which actions shall be deemed
only to affect those Lenders of whose principal or interest is reduced);

 

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof (it being understood and agreed that any
amendment or modification to the financial definitions or any changes in the
calculation of the Leverage Ratio in this Agreement shall not constitute a
reduction in any Fees for purposes of this clause (iii) of this
Section 13.6.(b)) (which action shall be deemed only to affect those Lenders the
Fees relating to whose Commitments are reduced or such other date for payment
are postponed or extended);

 

(iv)          modify the definition of the term “Revolving Loan Termination
Date” or “Term Loan Termination Date” (except as contemplated under
Section 2.13.) or otherwise postpone any date fixed for any payment of any
principal of, or interest on, any Loans or any other Obligations (including the
waiver of any Default or Event of Default as a result of the nonpayment of any
such Obligations as and when due), or extend the expiration date of any Letter
of Credit beyond the Revolving Loan Termination Date (except as permitted under
Section 2.4.(b)) (which action shall be deemed only to affect those Lenders the
Revolving Loan Termination Date or Term Loan Termination Date of whose
Commitments or such other date for payment are postponed or extended);

 

(v)           amend or otherwise modify the provisions of Sections 3.2. or
11.4.;

 

(vi)          modify the definition of the term “Requisite Lenders” or
“Requisite Revolving Loan Lenders” or otherwise modify in any other manner that
reduces the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 13.6. if such
modification would have such effect;

 

112

--------------------------------------------------------------------------------


 

(vii)         release all or substantially all of the Guarantors from the
Guaranty other than as provided in Section 4.3. and Section 10.6.(f). in
connection with the release of an Unencumbered Pool Property or as provided in
Section 4.3 in connection with an Investment Grade Rating Event; or

 

(viii)        amend or otherwise modify the provisions of Section 2.15.

 

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders, except that (x) the
Commitment of any Defaulting Lender may not be increased without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender; and (B) the consent of the Requisite Lenders of the
Revolving Loans or the Term Loans (determined solely by reference to Lenders
holding a Commitment with respect to such Loans) shall be required for any
amendment, waiver or modification that adversely affects the rights of the
Revolving Loans or Term Loans in a manner different than such amendment, waiver
or modification affects the other of the Revolving Loans or Term Loans.

 

(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.  Any amendment, waiver or consent
relating to Section 2.4. or the obligations of the Issuing Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Issuing
Lender. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender.

 

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 12.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Default or Event of Default occurring hereunder shall
continue to exist until such time as such Default or Event of Default is waived
in writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by any Loan Party or any other Person subsequent
to the occurrence of such Event of Default.  Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
any Loan Party shall entitle such Loan Party to any other or further notice or
demand in similar or other circumstances.

 

113

--------------------------------------------------------------------------------


 

Section 13.7.        Nonliability of Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

 

Section 13.8.        Confidentiality.

 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure:  (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 13.8.); (b) as
reasonably requested by any potential Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
regulator or pursuant to legal process or in connection with any legal
proceedings; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.

 

Section 13.9.        Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in

 

114

--------------------------------------------------------------------------------


 

settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
5.1. or expressly excluded from the coverage of such Sections 3.12. or 5.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to:  (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Parent, the Borrower and the
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non compliance by the Parent, the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
one or more Indemnified Parties against another Indemnified Party.

 

(b)           The Borrower’s indemnification obligations under this
Section 13.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9.

 

115

--------------------------------------------------------------------------------


 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out of pocket fees and expenses of, and all amounts paid to
third persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 13.10.      Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans or issue any Letter
of Credit and (d) all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate.  The indemnities to which the Agent, the Lenders and
the Swingline Lender are entitled under the provisions of Sections 3.12., 5.1.,
5.4.,

 

116

--------------------------------------------------------------------------------


 

12.8., 13.2. and 13.9. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 13.4., shall continue in full
force and effect and shall protect the Agent, the Lenders and the Swingline
Lender (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 13.11.      Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 13.12.      GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13.      Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with the such
Act.

 

Section 13.14.      Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 13.15.      Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 13.16.      Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection

 

117

--------------------------------------------------------------------------------


 

with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or any of the other Loan Documents.  The Borrower hereby waives, releases, and
agrees not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.17.      Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 13.18.      Construction.

 

The Borrower, the Agent and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Borrower, the Agent and each Lender.

 

Section 13.19.      Non-Recourse to Parent.

 

Except to the extent set forth in the Springing Guaranty and subject to the
limitations described below, notwithstanding anything to the contrary set forth
in this Agreement or in any of the other Loan Documents, recourse for the
Obligations of the Borrower under this Agreement and the other Loan Documents
are non-recourse to the Parent as a result of its capacity as the general
partner of the Borrower, provided that the foregoing shall not limit any
recourse to the Borrower and the other Guarantors and their respective assets,
whether now owned or hereafter acquired.  Agent and the Lenders agree that the
Parent shall not be liable for any of the Obligations of the Borrower under this
Agreement or the other Loan Documents as a result of its status as the general
partner of the Borrower.  Notwithstanding the foregoing, (a) if an Event of
Default occurs, nothing in this Section 13.19. shall in any way prevent or
hinder the Agent or the Lenders in the pursuit or enforcement of any right,
remedy, or judgment against the Borrower or any of the other Guarantors, or any
of their respective assets; (b) nothing herein shall be deemed a waiver, release
or impairment of the Obligations or any Lien securing the Obligations or affect
the validity or enforceability of the Loan Documents; (c) the Parent shall be
fully liable to the Agent and the Lenders to the same extent that Parent would
be liable absent the foregoing provisions of this Section 13.19. for fraud or
willful misrepresentation by the Parent (or by the Borrower or any other Loan
Party to the extent relating to the Compliance Certificate, financial statements
or other reporting of or with respect to the Parent under Article IX, or to the
extent that the Parent was acting on behalf of the Borrower or such other Loan
Party in its capacity as the general partner (as is the case, without
limitation, with respect to the Borrower and this Agreement and representations
and warranties made pursuant hereto or required hereunder) or

 

118

--------------------------------------------------------------------------------


 

the indirect sole member or manager of such other Loan Party) (to the full
extent of losses suffered by the Agent or any Lender by reason of such fraud or
willful misrepresentation); and (d) nothing in this Section 13.19. shall be
deemed to be a waiver of any right which Agent may have under §506(a), 506(b),
1111(b) or any other provision of the United States Bankruptcy Code, Title 11,
U.S.C.A. (as amended from time to time), or any successor thereto or similar
provisions under applicable state law to file a claim against the Borrower or
any of the other Guarantors for the full amount of the Obligations.  Nothing
herein shall waive, relieve, reduce or impair any Obligation of the Parent under
the Springing Guaranty.

 

Section 13.20.      Existing Term Loan Agreement.

 

The Existing Term Loan Agreement is terminated contemporaneously with the
effectiveness of this Agreement.

 

[Signatures on Following Pages]

 

119

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

Name:

Daniel R. Sink

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

120

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as
Swingline Lender

 

 

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

KeyBank National Association

KeyBank Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attn:  James Komperda

Telephone:  (770) 510-2160

Telecopy: (770) 510-2195

 

[Signatures Continued on Next Page]

 

121

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, As Co-Documentation Agent with respect
to the Revolver Loan, Syndication Agent with respect to the Term Loan and as a
Lender

 

 

 

 

 

By:

/s/ Winita Lau

 

Name:

Winita Lau

 

Title:

Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$40,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

Wells Fargo Bank, National Association

123 North Wacker Drive, Suite 1900

Chicago, Illinois  60606

Attn:  Gail L. Duran

Telephone:  (312) 345-1923

Telecopy:  (312) 782-0969

 

122

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

BANK OF AMERICA, N.A.,

As Syndication Agent with respect to the Revolving Loan, Co-Documentation Agent
with respect to the Term Loan, and as a Lender

 

 

 

 

 

By:

/s/ Anne Quenette Kruer

 

Name:

Anne Quenette Kruer

 

Title:

Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$25,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

Bank of America, N.A.

30 S. Meridian Street, Suite 800

Indianapolis, Indiana  46204

Attn:  Anne Q. Kruer

Telephone:  (317) 612-6644

Telecopy:  (317) 612-6643

 

123

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

JPMORGAN CHASE BANK, N.A.,
As Co-Documentation Agent with respect to the Term Loan and as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

Name:

Elizabeth Johnson

 

Title:

Authorized Officer

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$40,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$25,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn, 7th Floor, IL 1-0010

Chicago, Illinois 60603

Attn: Yvonne Dixon

Telephone: (312) 385-7030

Telecopy:  (312) 385-7101

 

124

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ Douglas S. Marron

 

Name:

Douglas S. Marron

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$20,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, Florida 33716

Attn:  James Armstrong

Telephone:  (727) 567-1720

Telecopy:  (886) 597-4002

 

125

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John Rowland

 

Name:

John Rowland

 

Title:

Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Citigroup Global Markets, Inc.

390 Greenwich Street 1st Floor

New York, New York 10013

Attn:  Thomas Flanagan

Telephone:  (212) 723-6927

Telecopy:  (646) 862-8866

 

126

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

U.S. BANK NATIONAL ASSOCIATION,
As Co-Documentation Agent with respect to the Revolving Loan and Term Loan and
as a Lender

 

 

 

 

 

By:

/s/ Renee Lewis

 

Name:

Renee Lewis

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$40,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$25,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

U.S. BANK NATIONAL ASSOCIATION

209 South LaSalle Street, Suite 210

Chicago, Illinois 60604

Attn:  Renee Lewis

Telephone:  (312) 325-8877

Telecopy:  (312) 325-8852

 

127

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Scott Childs

 

Name:

Scott Childs

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$15,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

The Huntington National Bank

200 Public Square, Mail Code: CM-17

Cleveland, Ohio  44114

Attn:  Scott Childs

Telephone:  (216) 515-6529

Telecopy:    (877) 824-9123

 

128

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ John Fulton

 

Name:

John Fulton

 

Title:

AVP

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$20,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Regions Bank

6805 Morrison Blvd., Suite 210

Charlotte, North Carolina  28211

Attn:  Kerri Raines

Telephone:  (704) 362-3564

Telecopy:    (704) 362-3594

 

129

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Michael Kauffman

 

Name:

Michael Kauffman

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$20,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

SunTrust Bank

8330 Boone Blvd., 8th Floor

Vienna, Virginia  22182

Attn:  Daniel J. Reddy

Telephone:  (646) 632-3701

Telecopy:    (703) 442-1570

 

130

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

AVP

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan Commitment Amount:

 

 

 

$20,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Fifth Third Bank

222 S. Riverside Plaza, 30th Floor

Chicago, Illinois  60606

Attn:  Michael Perillo

Telephone:  (312) 704-6289

Telecopy:    (312) 704-7364

 

131

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Vanessa Kurbatskly

 

Name:

Vanessa Kurbatskly

 

Title:

Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Barclays Bank PLC

745 7th Avenue, 27th Floor

New York, New York  10019

Attn:  Evan Moriarty

Telephone:  (212) 526-1447

Telecopy:    (212) 526-5115

 

132

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Capital One, National Association

1680 Capital One Drive, 10th Floor

McLean, Virginia  22102

Attn:  Frederick H. Denecke

Telephone:  (703) 720-6760

Telecopy:    (703) 720-2026

 

133

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas S. Silnes, Jr.

 

Name:

Thomas S. Silnes, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

PNC Bank, National Association

101 W. Washington Street, Suite 115-E

Indianapolis, Indiana  46255

Attn:  Thomas S. Silnes, Jr.

Telephone:  (317) 267-7313

Telecopy:    (317) 267-3987

 

134

--------------------------------------------------------------------------------


 

Signature Page to Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 with Kite Realty Group, L.P.]

 

 

ASSOCIATED BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shawn S. Bullock

 

Name:

Shawn S. Bullock

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Associated Bank National Association

300 N. Meridian Street, Suite 1200

Indianapolis, Indiana  46204

Attn:  Shawn Bullock

Telephone:  (317) 638-8222

Telecopy:    (317) 632-3979

 

135

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

 

 

Entity Name

 

State of
Formation

1.

 

Kite Realty Group Trust

 

Maryland

2.

 

Kite Realty Group, L.P.

 

Delaware

3.

 

KRG Magellan, LLC

 

Maryland

4.

 

82 & Otty, LLC

 

Indiana

5.

 

Brentwood Land Partners, LLC

 

Delaware

6.

 

Corner Associates, LP

 

Indiana

7.

 

Glendale Centre, L.L.C.

 

Indiana

8.

 

Kite Eagle Creek, LLC

 

Indiana

9.

 

Kite Greyhound III, LLC

 

Indiana

10.

 

Kite Greyhound, LLC

 

Indiana

11.

 

Kite King’s Lake, LLC

 

Indiana

12.

 

Kite Realty Eddy Street Land, LLC

 

Indiana

13.

 

Kite Realty New Hill Place, LLC

 

Indiana

14.

 

Kite Washington Parking, LLC

 

Indiana

15.

 

Kite West 86th Street II, LLC

 

Indiana

16.

 

KRG Bolton Plaza, LLC

 

Indiana

17.

 

KRG Burnt Store, LLC

 

Indiana

18.

 

KRG Castleton Crossing, LLC

 

Indiana

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

State of
Formation

19.

 

KRG Cedar Hill Plaza, LP

 

Delaware

20.

 

KRG Clay, LLC

 

Indiana

21.

 

KRG College I, LLC

 

Indiana

22.

 

KRG College, LLC

 

Indiana

23.

 

KRG Cool Creek Outlots, LLC

 

Indiana

24.

 

KRG Cool Springs, LLC

 

Indiana

25.

 

KRG Courthouse Shadows, LLC

 

Delaware

26.

 

KRG Cove Center, LLC

 

Indiana

27.

 

KRG Eagle Creek III, LLC

 

Indiana

28.

 

KRG Eagle Creek IV, LLC

 

Indiana

29.

 

KRG Eddy Street FS Hotel, LLC

 

Indiana

30.

 

KRG Estero, LLC

 

Indiana

31.

 

KRG Fox Lake Crossing, LLC

 

Delaware

32.

 

KRG Gainesville, LLC

 

Indiana

33.

 

KRG ISS LH OUTLOT, LLC

 

Indiana

34.

 

KRG Lakewood, LLC

 

Indiana

35.

 

KRG Lithia, LLC

 

Indiana

36.

 

KRG Market Street Village, LP

 

Indiana

37.

 

KRG New Hill Place, LLC

 

Indiana

38.

 

KRG Oleander, LLC

 

Indiana

39.

 

KRG Panola II, LLC

 

Indiana

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

State of
Formation

40.

 

KRG Pembroke Pines, LLC

 

Indiana

41.

 

KRG Pipeline Pointe, LP

 

Indiana

42.

 

KRG Plaza Green, LLC

 

Indiana

43.

 

KRG Rivers Edge, LLC

 

Indiana

44.

 

KRG San Antonio, LP

 

Indiana

45.

 

KRG Sunland II, LP

 

Indiana

46.

 

KRG Toringdon Market, LLC

 

Indiana

47.

 

KRG Vero, LLC

 

Indiana

48.

 

KRG Waterford Lakes, LLC

 

Indiana

49.

 

KRG Woodruff Greenville, LLC

 

Indiana

50.

 

Noblesville Partners, LLC

 

Indiana

51.

 

KRG Eastwood, LLC

 

Indiana

52.

 

KRG Hunter’s Creek, LLC

 

Indiana

53.

 

KRG Northdale, LLC

 

Indiana

54.

 

KRG Trussville I, LLC

 

Indiana

55.

 

KRG Trussville II, LLC

 

Indiana

56.

 

KRG Kingwood Commons, LLC

 

Indiana

57.

 

KRG Portofino, LLC

 

Indiana

58.

 

KRG Beechwood, LLC

 

Indiana

 

 

 

 

Entity Name on the Agreement Date

 

Expected Entity Name Following the
Closing*

 

State of
Formation

59.

 

Inland Diversified Aiken Hitchcock, L.L.C.

 

KRG Aiken Hitchcock, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

 

 

Entity Name on the Agreement Date

 

Expected Entity Name Following the
Closing*

 

State of
Formation

60.

 

Alcoa TN, L.L.C.

 

KRG Alcoa TN, LLC

 

Delaware

61.

 

Inland Diversified Alcoa Hamilton, L.L.C.

 

KRG Alcoa Hamilton, LLC

 

Delaware

62.

 

Inland Diversified Draper Crossing, L.L.C.

 

KRG Draper Crossing, LLC

 

Delaware

63.

 

Inland Diversified Evans Mullins Outlots, L.L.C.

 

KRG Evans Mullins Outlots, LLC

 

Delaware

64.

 

Inland Diversified Frisco Westside, L.L.C.

 

KRG Frisco Westside, LLC

 

Delaware

65.

 

Inland Diversified Goldsboro Memorial, L.L.C.

 

KRG Goldsboro Memorial, LLC

 

Delaware

66.

 

Inland Diversified Jacksonville Deerwood Lake, L.L.C.

 

KRG Jacksonville Deerwood Lake, LLC

 

Delaware

67.

 

Inland Diversified Lake City Commons II, L.L.C.

 

KRG Lake City Commons II, LLC

 

Delaware

68.

 

Inland Diversified Lake St. Louis Hawk Ridge, L.L.C.

 

KRG Lake St. Louis Hawk Ridge, LLC

 

Delaware

69.

 

Inland Diversified Norman University II, L.L.C.

 

KRG Norman University II, LLC

 

Delaware

70.

 

Inland Diversified Ocean Isle Beach Landing, L.L.C.

 

KRG Ocean Isle Beach Landing, LLC

 

Delaware

71.

 

Inland Diversified Port St Lucie Square, L.L.C.

 

KRG Port St Lucie Square, LLC

 

Delaware

72.

 

Inland Diversified South Elgin Commons, L.L.C.

 

KRG South Elgin Commons, LLC

 

Delaware

73.

 

Inland Diversified St. Cloud 13th, L.L.C.

 

KRG St. Cloud 13th, LLC

 

Delaware

74.

 

Inland Diversified/Vlass Temple Terrace JV, LLC

 

KRG/Vlass Temple Terrace JV, LLC

 

Delaware

 

--------------------------------------------------------------------------------

* We plan to change the entity names following the closing (we anticipate doing
this within 60 days following the closing, but this could be delayed).

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.4(a)

 

List of Existing Letters of Credit

 

LC Number

 

Beneficiary

 

Description

 

Issuing Bank

 

Amount

 

S3130791

 

LaSalle Bank National Association

 

Favor of Kite Realty Group, LP on behalf of 116th & Olio, LLC

 

KeyBank

 

$

1,632,000

 

CTCS 339702

 

Target Corporation

 

Target Parkside issued 3/18/13

 

JP Morgan

 

$

2,376,223

 

S323177

 

MS Insurance PC Series 2014-15

 

KRG on behalf of Meridian South Insurance

 

KeyBank

 

$

200,000

 

S323060

 

Town of Cary

 

Parkside Phase I - Reclaimed water bore under CSX

 

KeyBank

 

$

67,223

 

S323056

 

Town of Cary

 

Parkside Phase I - Roadway

 

KeyBank

 

$

460,289

 

S323055

 

Town of Cary

 

Parkside Phase I - O’Kelly Chapel Sidewalk / Greenway

 

KeyBank

 

$

22,230

 

S323059

 

Town of Cary

 

Parkside Phase I - Utility Work

 

KeyBank

 

$

366,720

 

S323061

 

Town of Cary

 

Parkside Phase I - Street Lighting

 

KeyBank

 

$

10,484

 

S323121

 

Town of Cary

 

Parkside Phase I & II- - Town of Cary Gift Memorandum

 

KeyBank

 

$

1,220,000

 

S323057

 

Town of Cary

 

Parkside Phase I - Utility Work Warranty

 

KeyBank

 

$

282,732

 

 

 

 

 

 

 

 

 

$

6,637,901

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Unencumbered Pool Properties

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Group Trust

 

11-3715772

 

Maryland

 

IN, WA, FL, OH

 

The publicly-traded parent company

 

N.A.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Group, L.P.

 

20-1453863

 

Delaware

 

IN, FL, TX, GA, WA, IL, NJ, OH

 

The “operating partnership”

 

N.A.

 

 

 

 

 

 

 

 

 

 

 

82 & Otty, LLC

 

20-1453863

 

Indiana

 

Oregon

 

Owns ground lease interest in Shops at Otty, Clackamas, OR

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida Indiana

 

Owns Tarpon Bay Plaza, Naples, FL, excluding Target Tract and Chili’s Outlot

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, IN

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Glendale Centre, L.L.C.

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, IN, excluding Keystone Avenue Outlots
and BWW outlot

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, FL, excluding Lowe’s

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, IN, excluding Regions Bank
outlot

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, IN

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, IN which will be developed for residential
purposes to be sold

 

Unencumbered

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns potential residential development property in Holly Springs, NC

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, IN

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, IN, excluding Bank Outlot

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Burnt Store, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Burnt Store Promenade in Charlotte County, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Castleton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Castleton Crossing, Indianapolis, Indiana

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, TX

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Clay, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Clay Marketplace in Jefferson County, Alabama

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, IN (Fresh Market)

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, IN (Fresh Market)

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Cool Springs, LLC

 

20-3462730

 

Indiana

 

Tennessee

 

Owns Cool Springs Market, Franklin, Tennessee

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows, Naples, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Cove Center, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cove Center, Stuart, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, FL leased to Dunkin Donuts

 

Unencumbered

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, IN to be developed as a full service hotel

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, FL, excluding Regions Bank and Ruby Tuesday
Outlots

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, IL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Gainesville Plaza, Gainesville, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Lakewood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lakewood Promenade in Duval County, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village, Hurst, Texas, (excluding Chic-fil-A)

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase II of Holly Springs Towne Center, in Holly Springs, NC

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Place, Wilmington, NC

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns small shop building adjacent to Publix at Panola, Lithonia, GA

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cobblestone Plaza in Pembroke Pines, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns “B” Shops with 4 Tenants, Hurst, TX adjacent to Market Street Village

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Plaza Green, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Shoppes at Plaza Green, Greenville, South Carolina

 

Unencumbered

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, IN

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat Factory, San Antonio, TX

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, TX

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Toringdon Market, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Toringdon Market in Charlotte, North Carolina

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Vero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns 12th Street Plaza, Vero Beach, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, FL

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Woodruff Greenville, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Publix at Woodruff, Greenville, South Carolina

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, IN

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Eastwood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shoppes of Eastwood in Orlando, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Hunter’s Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Hunter’s Creek Promenade in Orange County, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Northdale, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Northdale Promenade in Hillsborough County, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Trussville I, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade I, in Jefferson County, Alabama

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Trussville II, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade II, in Jefferson County, Alabama

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Kingwood Commons, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Kingwood Commons in Montgomery County, Texas

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

KRG Portofino, LLC

 

26-0173376

 

Indiana

 

Texas

 

Owns Portofino Shopping Center in Montgomery County, Texas

 

Unencumbered

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

KRG Beechwood, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Beechwood Promenade in Clarke County, Georgia

 

Unencumbered

 

Entity Name on the
Agreement Date

 

Expected Entity
Name Following
the Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Aiken Hitchcock, L.L.C.

 

KRG Aiken Hitchcock, LLC

 

36-4784056

 

Delaware

 

South Carolina

 

Owns Hitchcock Plaza in Aiken, South Carolina

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Alcoa TN, L.L.C.

 

KRG Alcoa TN, LLC

 

80-0790374

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase III in Alcoa, Tennessee

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Alcoa Hamilton, L.L.C.

 

KRG Alcoa Hamilton, LLC

 

90-0799985

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase II in Alcoa, Tennessee

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Draper Crossing, L.L.C.

 

KRG Draper Crossing, LLC

 

27-1790947

 

Delaware

 

Utah

 

Owns Draper Crossing in Draper, Utah

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Evans Mullins Outlots, L.L.C.

 

KRG Evans Mullins Outlots, LLC

 

45-1473972

 

Delaware

 

Georgia

 

Owns Mullins Crossing Outlots in Evans, Georgia

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Frisco Westside, L.L.C.

 

KRG Frisco Westside, LLC

 

61-1737669

 

Delaware

 

Texas

 

Owns Westside Market in Frisco, Texas

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Goldsboro Memorial, L.L.C.

 

KRG Goldsboro Memorial, LLC

 

30-0811302

 

Delaware

 

North Carolina

 

Owns Memorial Commons in Goldsboro, NC

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Jacksonville Deerwood Lake, L.L.C.

 

KRG Jacksonville Deerwood Lake, LLC

 

36-4739222

 

Delaware

 

Florida

 

Owns Deerwood Lake Apartments in Jacksonville, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Lake City Commons II, L.L.C.

 

KRG Lake City Commons II, LLC

 

32-0387087

 

Delaware

 

Florida

 

Owns Lake City Commons- Phase II in Lake City, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Lake St. Louis Hawk Ridge, L.L.C.

 

KRG Lake St. Louis Hawk Ridge, LLC

 

37-1660768

 

Delaware

 

Missouri

 

Owns Hawk Ridge in Lake St. Louis, Missouri

 

Unencumbered

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity
Name Following
the Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Norman University II, L.L.C.

 

KRG Norman University II, LLC

 

30-0752990

 

Delaware

 

Oklahoma

 

Owns Phase II —(Area 6) at University Town Center in Norman, Oklahoma

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Ocean Isle Beach Landing, L.L.C.

 

KRG Ocean Isle Beach Landing, LLC

 

80-0862978

 

Delaware

 

North Carolina

 

Owns The Landing at Ocean Isle Beach in Ocean Isle Beach, North Carolina

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Port St Lucie Square, L.L.C.

 

KRG Port St Lucie Square, LLC

 

27-2561468

 

Delaware

 

Florida

 

Owns Tradition Square Shopping Center in St. Lucie, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified South Elgin Commons, L.L.C.

 

KRG South Elgin Commons, LLC

 

90-0855778

 

Delaware

 

Illinois

 

Owns South Elgin Commons in Elgin, Illinois

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified St. Cloud 13th, L.L.C.

 

KRG St. Cloud 13th, LLC

 

27-2883332

 

Delaware

 

Florida

 

Owns St. Cloud Plaza Shopping Center in St. Cloud, Florida

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified/Vlass Temple Terrace JV, LLC

 

KRG/Vlass Temple Terrace JV, LLC

 

27-2885119

 

Delaware

 

Florida

 

Owns Temple Terrace Shopping Center Area A – Phase I in Temple Terrace, Florida

 

Unencumbered

 

--------------------------------------------------------------------------------

* We plan to change the entity names following the closing (we anticipate doing
this within 60 days following the closing, but this could be delayed).

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

Part I: Subsidiaries

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Bridgewater, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Bridgewater Marketplace, Westfield, IN, excluding Walgreens, Huntington
Bank, Primrose and Christian Brothers

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Rangeline Crossing, Carmel, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Four Corner Square, LLC

 

20-1453863

 

Indiana

 

Washington

 

Owns Four Corner Square, Maple Valley, WA, except Optometrist outlot.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG New Hill Place I, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase I of Holly Springs Towne Center, Holly Springs, NC (excluding Target
Tract and Olive Garden outparcel)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Oak and Ford Zionsville, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property in Zionsville, IN leased to Walgreens

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Parkside I, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons (Phase I), Cary, NC

 

Wholly owned by Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Parkside II, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons (Phase II), Cary, NC

 

Wholly owned by Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG/Atlantic Delray Beach, LLC

 

20-3616896

 

Florida

 

 

 

Owns Delray Marketplace in Delray Beach, FL

 

Joint venture between KRG Delray Beach, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and Atlantic TMD, LLC (an unrelated third party)

 

 

 

 

 

 

 

 

 

 

 

50th & 12th, LLC

 

20-1453863

 

Indiana

 

Washington

 

Flag for Dissolution — Former owner of 50th & 12th Walgreens, Seattle, WA

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Brentwood Property Owners’ Association, Inc.

 

14-1865645

 

Florida

 

 

 

Owners’ Association for Tarpon Bay Plaza, Naples, FL

 

Owners of property in Tarpon Bay Plaza are members

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

Delray Marketplace Master Association, Inc.

 

26-2362110

 

Florida

 

 

 

Owners’ Association for Delray Marketplace, Delray Beach, FL

 

Owners of property in Delray Marketplace are members

 

 

 

 

 

 

 

 

 

 

 

Eagle Plaza II, LLC

 

20-1453863

 

Indiana

 

 

 

Flag for Dissolution — Former owner of Red Bank Commons, Evansville, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Eddy Street Commons at Notre Dame Master Association, Inc.

 

37-1579966

 

Indiana

 

 

 

Owners’ Association for Eddy Street Commons, South Bend, IN

 

Owners of property in Eddy Street Commons are members

 

 

 

 

 

 

 

 

 

 

 

Estero Town Commons Property Owners Association, Inc.

 

20-5956355

 

Florida

 

 

 

Owners’ Association for Estero Town Commons, Estero, FL

 

Owners of property in Estero Town Commons are members

 

 

 

 

 

 

 

 

 

 

 

Jefferson Morton, LLC

 

20-1453863

 

Indiana

 

 

 

Flag for dissolution — Former owner of undeveloped land adjacent to Walgreens in
Franklin, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Acworth Management, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Managing member of Kite Acworth, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Kokomo Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite McCarty State, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG Plaza Green, LLC and Member of KRG Woodruff Greenville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite New Jersey, LLC

 

20-1453863
(549300CR2
0MV4Q8E4
545)

 

Delaware

 

New Jersey

 

Flag for Dissolution — former owner of Ridge Plaza, Oak Ridge, NJ

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Pen, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG Woodruff Greenville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Advisors, LLC d/b/a KMI Realty Advisors

 

20-1454180

 

Indiana

 

 

 

Successor-by-merger to KMI Realty Advisors, Inc.; sole member of Meridian South
Insurance, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Construction, LLC

 

20-1495369

 

Indiana

 

FL, WA, NC

 

Performs third party construction

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Development, LLC

 

20-1495369

 

Indiana

 

 

 

Build-to-suit and joint venture partner; sole member of Kite Realty New Hill
Place, LLC and 80% owner of KRG/KP Northwest 20, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Eddy Street Garage, LLC

 

20-1495369

 

Indiana

 

 

 

Owns interest in real estate in South Bend, IN which has been developed for a
garage

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Group Trust

 

11-3715772

 

Maryland

 

IN, WA, FL, OH

 

The publicly-traded parent company

 

Parent company

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Group, L.P.

 

20-1453863
(549300X6
R2GY18Y3
0D81)

 

Delaware

 

IN, FL, TX, GA, WA, IL, NJ, OH

 

The “operating partnership”

 

General partner is Kite Realty Group Trust. There are a number of limited
partners who own partnership units.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Holding, LLC

 

20-1495369

 

Indiana

 

 

 

Taxable REIT Subsidiary

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Washington Parking, LLC

 

20-1495369

 

Indiana

 

 

 

Leases Union Station Garage from Kite Washington Parking, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

 

 

 

 

 

 

 

 

 

 

Kite Realty/White LS Hotel Operators, LLC

 

27-0671778

 

Indiana

 

 

 

Flag for Dissolution — Formerly operated and managed a limited services hotel,
South Bend, IN

 

Kite Realty Holding, LLC owns 50% interest and White ND LS, LLC owns 50%
interest

 

 

 

 

 

 

 

 

 

 

 

Kite San Antonio, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of KRG San Antonio, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Beacon Hill, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/I-65 Partners Beacon Hill, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Capital, LLC

 

20-1453863

 

Indiana

 

GA, DE

 

Sole member of KRG Panola I, LLC, KRG Panola II, LLC, KRG Texas, LLC, KRG
Fishers Station, LLC and KRG Eagle Creek III, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Cedar Hill Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Flag for Dissolution Former Owner of Cedar Hill Village, Cedar Hill, TX

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

 

 

 

 

 

 

 

 

 

 

 

KRG CHP Management, LLC

 

20-1453863

 

Delaware

 

 

 

General partner of KRG Cedar Hill Plaza, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Construction, LLC

 

20-1453863

 

Indiana

 

FL, WA, NC

 

Successor-by-merger to Kite Construction, Inc. Performs construction for REIT
properties

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Cool Creek Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of Westfield One, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Corner Associates, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of Corner Associates, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Courthouse Shadows I, LLC

 

20-1453863

 

Delaware

 

 

 

Sole Member of KRG Courthouse Shadows, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Daytona Management II, LLC

 

20-1453863

 

Delaware

 

Florida

 

General partner of International Speedway Square, Ltd.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Daytona Management, LLC

 

20-1453863

 

Indiana

 

 

 

Flag for Dissolution- Former Managing member of Kite Daytona, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Daytona Outlot Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Managing member of KRG ISS, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Delray Beach, LLC

 

(549300C8
HS5X2G68
E036)

 

Indiana

 

Florida

 

Member of KRG/Atlantic Delray Beach, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Development, LLC d/b/a Kite Development

 

20-1453863

 

Indiana

 

FL, OR

 

Successor-by-merger to Kite Development Corporation

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Apartments, LLC

 

20-1453863

 

Indiana

 

 

 

Controls apartments portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Commons at Notre Dame Declarant, LLC

 

20-1453863

 

Indiana

 

 

 

Controls common space of KRG Eddy Street Land, LLC

 

Wholly owned subsidiary of KRG Eddy Street Land, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Commons, LLC

 

20-1453863

 

Indiana

 

 

 

Controls retail portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Land Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Eddy Street Land, LLC, KRG Eddy Street Apartments, LLC,
KRG Eddy Street Commons, LLC and KRG Eddy Street Office, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Office, LLC

 

20-1453863

 

Indiana

 

 

 

Controls office portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Fishers Station II, LLC

 

20-1453863

 

Indiana

 

 

 

Managing partner of Fishers Station Development Company

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Geist Management, LLC

 

20-1453863

 

Indiana

 

 

 

Sole member of 116 & Olio, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Hamilton Crossing Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Hamilton Crossing, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Kokomo Project Company, LLC

 

20-1453863

 

Indiana

 

 

 

Master Lessee of Boulevard Crossing, Kokomo, IN

 

Kite Kokomo, LLC owns 99% interest and Kite Kokomo Management, LLC owns 1%
interest

 

 

 

 

 

 

 

 

 

 

 

KRG Magellan, LLC

 

11-3715772

 

Maryland

 

 

 

Acquisition company for Inland Diversified

 

Wholly owned subsidiary of Kite Realty Group Trust (Wholly owned subsidiary of
Kite Realty Group, L.P. at time of merger)

 

 

 

 

 

 

 

 

 

 

 

KRG Management, LLC

 

20-1453934

 

Indiana

 

Texas, Florida, North Carolina

 

Holds related party management agreements. Main payroll entity

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Market Street Village I, LLC

 

20-1453863

 

Indiana

 

Texas

 

General Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Market Street Village II, LLC

 

20-1453863

 

Indiana

 

 

 

Limited Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Marysville, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of KRG/WLM Marysville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Naperville Management, LLC

 

20-1453863

 

Delaware

 

IL, IN

 

Managing member of KRG Naperville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Oldsmar Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Manager of KRG Oldsmar Project Company, LLC

 

KRG/PRP Oldsmar, LLC owns 100% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Oldsmar Project Company, LLC

 

20-3760708

 

Delaware

 

Florida

 

Master Lessee of Bayport Commons, in Oldsmar, FL

 

KRG/PRP Oldsmar, LLC owns 99% interest and KRG Oldsmar Management, LLC owns 1%
interest

 

 

 

 

 

 

 

 

 

 

 

KRG Oldsmar, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of KRG/PRP Oldsmar, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Pan Am Plaza, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/CP Pan Am Plaza, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Plaza Volente Management, LLC

 

20-1453863

 

Delaware

 

 

 

General Partner of KRG Plaza Volente, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG PR Ventures, LLC

 

20-1453863

 

Indiana

 

 

 

Flag for Dissolution— former KRG Member of Prudential JVs (KRG/PRISA II
Parkside, LLC)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Sunland Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

General partner of KRG Sunland, L.P.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Texas, LLC

 

20-1453863

 

Indiana

 

Texas

 

General partner of KRG Cedar Hill Village, LP, KRG Sunland II, LP; KRG Pipeline
Pointe, LP., and 1% partner of Preston Commons, LLP

 

Wholly owned subsidiary of KRG Capital, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Traders Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Manager of Kite West 86th Street, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Washington Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of Kite Washington, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Whitehall Pike Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of Whitehall Pike, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG/KP Northwest 20, LLC

 

20-3026564

 

Indiana

 

 

 

Joint venture vehicle with Scott Pitcher for Walgreens deals in Pacific
Northwest; sole member of Cornelius Adair, LLC

 

Joint venture owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher
(an unrelated third party)

 

 

 

 

 

 

 

 

 

 

 

KRG/PRISA II Parkside, LLC

 

90-0324617

 

Delaware

 

North Carolina

 

Flag for Dissolution —Owns wetland mitigation land for Parkside Town Commons

 

Wholly owned by KRG PR Ventures, LLC (a wholly owned subsidiary of Kite Realty
Group, L.P.)

 

 

 

 

 

 

 

 

 

 

 

Meridian South Insurance, LLC

 

20-1454180

 

TN

 

 

 

Owns Captive insurance company, MS Insurance Protected Cell Series 2014-15

 

Wholly owned subsidiary of Kite Realty Advisors, LLC

 

 

 

 

 

 

 

 

 

 

 

MS Insurance Protected Cell Series 2014-15

 

36-4781946

 

TN

 

 

 

Captive insurance company/taxable REIT subsidiary

 

Wholly owned subsidiary of Meridian South Insurance, LLC

 

 

 

 

 

 

 

 

 

 

 

Preston Commons, LLP

 

20-1453863

 

Indiana

 

Texas

 

Member of KRG Plaza Green, LLC

 

99% owed by Kite Realty Group, L.P. and 1% owned by KRG Texas, LLC

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

Riverchase Owners’ Association, Inc.

 

65-0232480

 

Florida

 

 

 

Owners’ Association for Riverchase Plaza, Naples, FL

 

Owners of property in Riverchase Plaza are members

 

 

 

 

 

 

 

 

 

 

 

KRG Portofino Project Company, LLC

 

20-1453863

 

Indiana

 

Texas

 

Flag for Dissolution — Master Lessee of Portofino Shopping Center in Montgomery
County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Washington, LLC

 

20-1453863,
(549300A96
EYTXTDM
0K44)

 

Indiana

 

 

 

Owns Thirty South, Indianapolis, IN

 

Kite Realty Group, L.P. owes 99% interest and KRG Washington Management, LLC
owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG 951 & 41, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns land to be developed as Tamiami Crossing, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Eastgate Pavilion, LLC

 

20-1453863

 

Indiana

 

Ohio

 

Owns Eastgate Pavilion, Cincinnati, OH

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Fishers Station, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Marsh at Fishers Station, Fishers, IN

 

Wholly owned subsidiary of KRG Capital, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG/I-65 Partners Beacon Hill, LLC

 

20-3229387

 

Indiana

 

 

 

Owns Beacon Hill, Crown Point, IN, excluding Strack & VanTil parcel, Harris Bank
Outlots #1, 5, 6 and 7.

 

Joint venture between KRG Beacon Hill, LLC (wholly owned subsidiary of Kite
Realty Group, L.P.) and I-65 Partners, LLC (an unrelated third party)

 

 

 

 

 

 

 

 

 

 

 

Fishers Station Development Company

 

35-1740058

 

Indiana

 

 

 

Owns shops at Fishers Station, Fishers, IN

 

KRG Fishers Station II, LLC (a wholly owned subsidiary of Kite Realty Group,
L.P.) is the managing partner and holds a 25% interest. Sunblest Farms, Inc. (a
non-related third party) holds a 75% interest and receives a capped cash flow
distribution.

 

 

 

 

 

 

 

 

 

 

 

116 & Olio, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Geist Pavilion, Fishers, IN

 

Wholly owned subsidiary of KRG Geist Management, LLC

 

 

 

 

 

 

 

 

 

 

 

International Speedway Square, Ltd.

 

20-1453863

 

Florida

 

 

 

Owns International Speedway Square, Daytona Beach, FL, excluding Longhorn and
Chili outlots

 

General Partner is KRG Daytona Management II, LLC and Kite Realty Group, L.P. is
the limited partner

 

--------------------------------------------------------------------------------

 


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

Kite Acworth, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Publix at Acworth, Acworth, GA

 

Kite Realty Group, L.P. owns of 99% interest and KRG Acworth Management, LLC
owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

Kite Kokomo, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Boulevard Crossing, Kokomo, IN; leased to KRG Kokomo Project Company, LLC
and owns 99% of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite West 86th Street, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point, Indianapolis, IN, excluding Outlots except Macaroni Grill &
Chili’s

 

Kite Realty Group, L.P. owns 99% interest and KRG Traders Management, LLC owns
1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Land, LLC

 

20-1453863

 

Indiana

 

 

 

Owner of or is ground lessee of land in South Bend, IN developed as Eddy Street
Commons; sole member of KRG Eddy Street Commons at Notre Dame Declarant, LLC and
owns 99% of each of KRG Eddy Street Apartments, LLC, KRG Eddy Street Commons,
LLC and KRG Eddy Street Office, LLC

 

Kite Realty Group, L.P. owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Hamilton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Hamilton Crossing Centre, Carmel, IN

 

Kite Realty Group, L.P. owns 99% interest and KRG Hamilton Crossing Management,
LLC owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Indian River, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Indian River Square, Vero Beach, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG ISS, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Chili’s) at ISS, Daytona Beach, FL

 

Kite Realty Group, L.P. owns 99% interest and KRG Daytona Outlot Management, LLC
owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

KRG Naperville, LLC

 

20-1453863

 

Indiana

 

Illinois

 

Owns Naperville Marketplace Naperville, IL, (excluding Caputo’s)

 

Kite Realty Group, L.P. owns 99% interest and KRG Naperville Management, LLC
owns 1% interest

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Panola I, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Publix at The Centre at Panola, Lithonia, GA

 

Wholly owned subsidiary of KRG Capital, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Pine Ridge, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pine Ridge Crossing, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Plaza Volente, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Plaza Volente, Austin, TX

 

KRG Plaza Volente Management, LLC is General Partner and Kite Realty Group, L.P.
is limited partner

 

 

 

 

 

 

 

 

 

 

 

KRG Riverchase, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Riverchase Plaza Shopping Center, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Sunland, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Sunland Towne Centre, El Paso, TX (except KRG Sunland II parcel).

 

KRG Sunland Management, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

 

 

 

 

 

 

 

 

 

 

 

KRG/PRP Oldsmar, LLC

 

20-3760708

 

Florida

 

 

 

Owns Bayport Commons in Oldsmar, FL; sole member of KRG Oldsmar Management, LLC
and owns 99% of KRG Oldsmar Project Company, LLC

 

Joint venture between KRG Oldsmar, LLC (a wholly owned subsidiary of Kite Realty
Group, L.P.) and PRP Florida, LLC (an unrelated third party)

 

 

 

 

 

 

 

 

 

 

 

Westfield One, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Cool Creek Commons, Westfield, IN, excluding outlots

 

Kite Realty Group, L.P. owns 99% interest and KRG Cool Creek Management, LLC
owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

Whitehall Pike, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Whitehall Pike, Bloomington, IN

 

Kite Realty Group, L.P. owns 99% interest and KRG Whitehall Pike Management, LLC
owns 1% interest

 

 

 

 

 

 

 

 

 

 

 

82 & Otty, LLC

 

20-1453863

 

Indiana

 

Oregon

 

Owns ground lease interest in Shops at Otty, Clackamas, OR

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida Indiana

 

Owns Tarpon Bay Plaza, Naples, FL, excluding Target Tract and Chili’s Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, IN

 

KRG Corner Associates, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

Glendale Centre, L.L.C.

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, IN, excluding Keystone Avenue Outlots
and BWW outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, FL, excluding Lowe’s

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, IN, excluding Regions Bank
outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, IN which will be developed for residential
purposes to be sold

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

 

 

 

 

 

 

 

 

 

 

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns potential residential development property in Holly Springs, NC

 

Wholly owned subsidiary of Kite Realty Development, LLC

 

 

 

 

 

 

 

 

 

 

 

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, IN, excluding Bank Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Burnt Store, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Burnt Store Promenade in Charlotte County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Castleton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Castleton Crossing, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, TX

 

KRG CHP Management is General Partner and Kite Realty Group, L.P. is limited
partner

 

 

 

 

 

 

 

 

 

 

 

KRG Clay, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Clay Marketplace in Jefferson County, Alabama

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, IN (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, IN (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Cool Springs, LLC

 

20-3462730

 

Indiana

 

Tennessee

 

Owns Cool Springs Market, Franklin, Tennessee

 

Wholly owned subsidiary of KRG Pembroke Pines, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows, Naples, FL

 

Wholly owned subsidiary of KRG Courthouse Shadows I, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Cove Center, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cove Center, Stuart, FL

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, FL leased to Dunkin Donuts

 

Wholly owned subsidiary of KRG Capital, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, IN to be developed as a full service hotel

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, FL, excluding Regions Bank and Ruby Tuesday
Outlots

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, IL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Gainesville Plaza, Gainesville, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Lakewood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lakewood Promenade in Duval County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village, Hurst, Texas, (excluding Chic-fil-A)

 

KRG Market Street Village I, LLC is General Partner and KRG Market Street
Village II, LLC is limited partner

 

 

 

 

 

 

 

 

 

 

 

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase II of Holly Springs Towne Center, in Holly Springs, NC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Place, Wilmington, NC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns small shop building adjacent to Publix at Panola, Lithonia, GA

 

Wholly owned subsidiary of KRG Capital, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cobblestone Plaza in Pembroke Pines, FL; sole member of KRG Cool Springs,
LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns “B” Shops with 4 Tenants, Hurst, TX adjacent to Market Street Village

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

 

 

 

 

 

 

 

 

 

 

 

KRG Plaza Green, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Shoppes at Plaza Green, Greenville, South Carolina

 

Kite McCarty State, LLC, owns 50% interest and Preston Commons, LLP, owns 50%
interest.

 

 

 

 

 

 

 

 

 

 

 

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat Factory, San Antonio, TX

 

Kite San Antonio, LLC is General Partner and Kite Realty Group, L.P. is limited
partner

 

 

 

 

 

 

 

 

 

 

 

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, TX

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

 

 

 

 

 

 

 

 

 

 

 

KRG Toringdon Market, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Toringdon Market in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Vero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns 12th Street Plaza, Vero Beach, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

KRG Woodruff Greenville, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Publix at Woodruff, Greenville, South Carolina

 

Kite McCarty State, LLC, owns 50% interest and Kite Pen, LLC, owns 50% interest.

 

 

 

 

 

 

 

 

 

 

 

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Eastwood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shoppes of Eastwood in Orlando, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Hunter’s Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Hunter’s Creek Promenade in Orange County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Northdale, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Northdale Promenade in Hillsborough County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Trussville I, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade I, in Jefferson County, Alabama

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Trussville II, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade II, in Jefferson County, Alabama

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Kingwood Commons, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Kingwood Commons in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Portofino, LLC

 

26-0173376

 

Indiana

 

Texas

 

Owns Portofino Shopping Center in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Beechwood, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Beechwood Promenade in Clarke County, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Peakway at 55, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns acreage in Apex, NC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG Peakway at 55, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns portions of Broadstone Station, Apex, NC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Rivers Edge II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property adjacent to Shops at Rivers Edge, Indianapolis, IN leased to BGI

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Fox Lake Crossing II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Phase II of Fox Lake Crossing in Fox Lake, IL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

 

 

 

 

 

 

 

 

 

 

KRG Greencastle, LLC

 

20-1453863

 

Indiana

 

 

 

Owns in part, and ground leases in part, bookstore parcel, Greencastle, IN
(DePauw University)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

Cornelius Adair, LLC

 

20-3026564

 

Indiana

 

Oregon

 

Owns Cornelius Gateway, Cornelius, OR

 

Wholly owned subsidiary of KRG/KP Northwest 20, LLC

 

 

 

 

 

 

 

 

 

 

 

KRG/CP Pan Am Plaza, LLC

 

26-1918928

 

Indiana

 

 

 

Owns Pan Am Plaza, Indianapolis, IN

 

Joint venture between KRG Pan Am Plaza, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and CP Pan Am Plaza, LLC (Coastal Partners)

 

 

 

 

 

 

 

 

 

 

 

KRG/WLM Marysville, LLC

 

20-3021696

 

Indiana

 

Washington

 

Owns parcel for residential development

 

Joint venture between KRG Marysville, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and WLM Marysville, LLC (an unrelated third party)

 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Branson Hills IV, L.L.C.

 

KRG Branson Hills IV, LLC

 

90-0836771

 

Delaware

 

Missouri

 

Owns outlots at The Shoppes at Branson Hills, Branson, Missouri

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Bulwark Corporation

 

KRG Bulwark, LLC

 

06-0730433

 

Delaware

 

 

 

Owns KRG Aiken Hitchcock, LLC, KRG Goldsboro Memorial, LLC and KRG Frisco
Westside, LLC

 

Wholly owned subsidiary of KRG Splendido Real Estate, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Dayville Killingly Member II, L.L.C.

 

KRG Dayville Killingly Member II, LLC

 

80-0849919

 

Delaware

 

 

 

Member of KRG Dayville Killingly Member, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Dayville Killingly Member, L.L.C.

 

KRG Dayville Killingly Member, LLC

 

61-1689919

 

Delaware

 

 

 

Member of KRG Dayville Property Development, LLC

 

KRG Dayville Killingly Member II, LLC holds 54.93% interest and Dayville Unit
Investors, LLC (a non-related third party) holds 45.07%

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

interest.

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Jacksonville Julington Creek, L.L.C.

 

KRG Jacksonville Julington Creek, LLC

 

30-0733671

 

Delaware

 

Florida

 

Owner of Shops at Julington Creek in Jacksonville, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Norman University IV, L.L.C.

 

KRG Norman University IV, LLC

 

37-1744193

 

Delaware

 

Oklahoma

 

Flag for Dissolution- Former owner of Phase IV (Michaels, HomeGoods, DSW Show
Warehouse) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Shops at Moore Member, L.L.C.

 

KRG Shops at Moore Member, LLC

 

37-1698339

 

Delaware

 

 

 

Member of KRG Shops at Moore, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Splendido Real Estate, Inc.

 

KRG Splendido Real Estate, LLC

 

11-3841840

 

Delaware

 

New Jersey

 

Owns KRG Bulwark, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Temple Terrace Member, L.L.C.

 

KRG Temple Terrace Member, LLC

 

27-2553673

 

Delaware

 

 

 

Member of KRG/ Vlass Temple Terrace JV, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Territory Member, L.L.C.

 

KRG Territory Member, LLC

 

61-1696629

 

Delaware

 

 

 

Member of KRG Territory, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Territory, L.L.C.

 

KRG Territory, LLC

 

37-1705625

 

Delaware

 

 

 

Member of KRG Henderson Eastgate, LLC, KRG Las Vegas Centennial Center, LLC, KRG
Las Vegas Centennial Gateway, LLC, KRG Las Vegas Craig, LLC, KRG Las Vegas
Eastern Beltway, LLC, and KRG North

 

KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest.

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Las Vegas Losee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Waxahachie Crossing GP, L.L.C.

 

KRG Waxahachie Crossing GP, LLC

 

27-4454514

 

Delaware

 

Texas Illinois

 

General Partner of KRG Waxahachie Crossing Limited Partnership

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Waxahachie Crossing LP, L.L.C.

 

KRG Waxahachie Crossing LP, LLC

 

?

 

Delaware

 

Texas

 

Limited Partner of KRG Waxahachie Crossing Limited Partnership

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified White Plains City Center Member II, L.L.C.

 

KRG White Plains City Center Member II, LLC

 

80-0849806

 

Delaware

 

 

 

Member of KRG White Plains City Center Member, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified White Plains City Center Member, L.L.C.

 

KRG White Plains City Center Member, LLC

 

35-2455054

 

Delaware

 

 

 

Member of KRG White Plains City Center, LLC

 

KRG White Plains City Center Member II, LLC holds 66.74% interest and LC White
Plains Retail, LLC and LC White Plains Recreation, LLC (non-related third
parties) hold a 33.26% interest.

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Chelsea One Webster Member, L.L.C.

 

KRG Chelsea One Webster Member, LLC

 

36-4733918

 

Delaware

 

 

 

Member of KRG Chelsea One Webster, LLC

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Houston Hillcroft GP, L.L.C.

 

KRG Houston Hillcroft GP, LLC

 

27-3452031

 

Delaware

 

Texas & Illinois

 

General partner of KRG Houston Hillcroft Limited Partnership

 

Wholly owned subsidiary of KRG Magellan, LLC

 

--------------------------------------------------------------------------------

 


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Houston Hillcroft LP, L.L.C.

 

KRG Houston Hillcroft LP, LLC

 

?

 

Delaware

 

Texas

 

Limited partner of KRG Houston Hillcroft Limited Partnership, manages The
Crossing at Hillcroft Apartments, f/k/a Wynhaven Crossing Apartments, Houston,
Texas

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Dayville Property Development, L.L.C.

 

KRG Dayville Property Development, LLC

 

20-2556366

 

Connecticut

 

 

 

Owns Crossing at Killingly Commons, Dayville, Connecticut

 

Wholly owned subsidiary of KRG Dayville Killingly Member, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Neenah Fox Point, L.L.C.

 

KRG Neenah Fox Point, LLC

 

45-3184186

 

Delaware

 

Wisconsin

 

Owns Fox Point in Neenah, Wisconsin

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Pleasant Prairie Ridge, L.L.C.

 

KRG Pleasant Prairie Ridge, LLC

 

45-0712096

 

Delaware

 

Wisconsin

 

Owns Shoppes at Prairie Ridge, Pleasant Prairie, Wisconsin

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Virginia Beach Landstown, L.L.C.

 

KRG Virginia Beach Landstown, LLC

 

27-5301810

 

Delaware

 

Virginia

 

Owns Landstown Commons in Virginia Beach, Virginia

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified White Plains City Center, L.L.C.

 

KRG White Plains City Center, LLC

 

90-0887107

 

Delaware

 

New York

 

Owns City Center in White Plains, New York

 

Wholly owned subsidiary of White Plains City Center Member, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Dallas Wheatland, L.L.C.

 

KRG Dallas Wheatland, LLC

 

30-0751410

 

Delaware

 

Texas

 

Owns Wheatland Towne Crossing in Dallas, Texas

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Ashwaubenon Bay Park, L.L.C.

 

KRG Ashwaubenon Bay Park, LLC

 

27-5301168

 

Delaware

 

Wisconsin

 

Owns Village at Bay Park in Ashwaubenon, Wisconsin

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Athens Eastside, L.L.C.

 

KRG Athens Eastside, LLC

 

80-0797871

 

Delaware

 

Alabama

 

Owns Eastside Junction in Athens, Alabama

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Bayonne Urban Renewal, L.L.C.

 

KRG Bayonne Urban Renewal, LLC

 

37-1654828

 

Delaware

 

New Jersey

 

Owns Bayonne Shopping Center in Bayonne, New Jersey

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Bradenton Centre Point, L.L.C.

 

KRG Bradenton Centre Point, LLC

 

36-4739600

 

Delaware

 

Florida

 

Owns Centre Point Commons in

 

Wholly owned subsidiary of KRG Magellan, LLC

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bradenton, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Branson Hills K-II, L.L.C.

 

KRG Branson Hills K-II, LLC

 

80-0811815

 

Delaware

 

Missouri

 

The Shoppes at Branson Hills Branson Hills Plaza (Kohl’s Parcel) in Branson,
Missouri

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Branson Hills T-III, L.L.C.

 

KRG Branson Hills T-III, LLC

 

80-0811849

 

Delaware

 

Missouri

 

Owns The Shoppes at Branson Hills Branson Hills Plaza (TJMaxx Parcel) in
Branson, Missouri

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Branson Hills, L.L.C.

 

KRG Branson Hills, LLC

 

30-0720316

 

Delaware

 

Missouri

 

Owns The Shoppes at Branson Hills at Branson Hills Plaza and Branson Hill Ozarks
in Branson, Missouri

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Charlotte Northcrest, L.L.C.

 

KRG Charlotte Northcrest, LLC

 

45-1473699

 

Delaware

 

North Carolina

 

Owns Northcrest Shopping Center in Charlotte, North Carolina

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Charlotte Perimeter Woods, L.L.C.

 

KRG Charlotte Perimeter Woods, LLC

 

45-1473699

 

Delaware

 

North Carolina

 

Owns Perimeter Woods in Charlotte, North Carolina

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Conyers Heritage, L.L.C.

 

KRG Conyers Heritage, LLC

 

45-1141569

 

Delaware

 

Georgia

 

Owns Heritage Square in Conyers, Georgia

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Draper Peaks, L.L.C.

 

KRG Draper Peaks, LLC

 

27-3081005

 

Delaware

 

Utah

 

Owns Draper Peaks in Draper, Utah

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Evans Mullins, L.L.C.

 

KRG Evans Mullins, LLC

 

45-1473843

 

Delaware

 

Georgia

 

Owns Mullins Crossing in Evans, Georgia

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Fort Myers Colonial Square, L.L.C.

 

KRG Fort Myers Colonial Square, LLC

 

27-3651696

 

Delaware

 

Florida

 

Owns Colonial Square in Fort Myers, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Fort Myers Village Walk, L.L.C.

 

KRG Fort Myers Village Walk, LLC

 

27-3651807

 

Delaware

 

Florida

 

Owns Shops at Village Walk in Fort Myers, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Fort Wayne Lima Outlot, L.L.C.

 

KRG Fort Wayne Lima Outlot, LLC

 

80-0946250

 

Delaware

 

Indiana

 

Owns Lima Outlot in Fort Wayne, Indiana

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Fort Wayne Lima, L.L.C.

 

KRG Fort Wayne Lima, LLC

 

27-4349238

 

Delaware

 

Indiana

 

Owns Lima Marketplace in Fort Wayne, Indiana

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Harvest Square, L.L.C.

 

KRG Harvest Square, LLC

 

32-0357406

 

Delaware

 

Alabama

 

Owns Harvest Square in Harvest, Alabama

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Henderson Eastgate, L.L.C.

 

KRG Henderson Eastgate, LLC

 

90-0904855

 

Delaware

 

Nevada

 

Owns Eastgate in Henderson, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Hot Springs Fairgrounds, L.L.C.

 

KRG Hot Springs Fairgrounds, LLC

 

45-2621093

 

Delaware

 

Arkansas

 

Owns Fairgrounds Crossing in Hot Springs, Arkansas

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Jacksonville Julington Creek II, L.L.C.

 

KRG Jacksonville Julington Creek II, LLC

 

36-4737199

 

Delaware

 

Florida

 

Owns adjacent option parcel at Julington Creek in Jacksonville, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Jacksonville Richlands, L.L.C.

 

KRG Jacksonville Richlands, LLC

 

45-1141398

 

Delaware

 

North Carolina

 

Owns Westpark Plaza(Walgreen) in Jacksonville, North Carolina

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Kissimmee Pleasant Hill, L.L.C.

 

KRG Kissimmee Pleasant Hill, LLC

 

27-1905876

 

Delaware

 

Florida

 

Owns Pleasant Hill Commons in Kissimmee, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Lake City Commons, L.L.C.

 

KRG Lake City Commons, LLC

 

27-2883400

 

Delaware

 

Florida

 

Owns Lake City Commons in Lake City, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Lake Mary, L.L.C.

 

KRG Lake Mary, LLC

 

45-1141192

 

Delaware

 

Florida

 

Owns Lake Mary Plaza (Walgreens) in Lake Mary, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Las Vegas Centennial Center, L.L.C.

 

KRG Las Vegas Centennial Center, LLC

 

90-0904608

 

Delaware

 

Nevada

 

Owns Centennial Center in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Las Vegas Centennial Gateway, L.L.C.

 

KRG Las Vegas Centennial Gateway, LLC

 

90-0904651

 

Delaware

 

Nevada

 

Owns Centennial Gateway in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Las Vegas Eastern Beltway, L.L.C.

 

KRG Las Vegas Eastern Beltway, LLC

 

90-0904832

 

Delaware

 

Nevada

 

Owns Eastern Beltway in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Merrimack Village, L.L.C.

 

KRG Merrimack Village, LLC

 

27-1445317

 

Delaware

 

New Hampshire

 

Own Merrimack Village Center in Merrimack, New Hampshire

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Miramar Square, L.L.C.

 

KRG Miramar Square, LLC

 

90-0875147

 

Delaware

 

Florida

 

Owns Miramar Square in Miramar, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Newburgh Bell Oaks, L.L.C.

 

KRG Newburgh Bell Oaks, LLC

 

27-3774872

 

Delaware

 

Indiana

 

Owns Bell Oaks Centre in Newburgh, Indiana

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Norman University III, L.L.C.

 

KRG Norman University III, LLC

 

38-3889326

 

Delaware

 

Oklahoma

 

Owns Phase III (Areas 2A & 2B) and Phase IV (Michaels, HomeGoods, DSW Show
Warehouse) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Norman University, L.L.C.

 

KRG Norman University, LLC

 

27-5174261

 

Delaware

 

Oklahoma

 

Owns University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Oklahoma City Silver Springs, L.L.C.

 

KRG Oklahoma City Silver Springs, LLC

 

45-1600097

 

Delaware

 

Oklahoma

 

Owns Silver Springs Pointe in Oklahoma City, Oklahoma

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Omaha Whispering Ridge, L.L.C.

 

KRG Omaha Whispering Ridge, LLC

 

27-2992784

 

Delaware

 

Nebraska

 

Owns Whispering Ridge in Omaha, Nebraska

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Orange City Saxon, L.L.C.

 

KRG Orange City Saxon, LLC

 

80-0815965

 

Delaware

 

Florida

 

Owns Saxson Crossing in Orange City, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Palm Coast Landing, L.L.C.

 

KRG Palm Coast Landing, LLC

 

61-1665963

 

Delaware

 

Florida

 

Owns Palm Coast Landing in Palm Coast, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Port St. Lucie Landing, L.L.C.

 

KRG Port St. Lucie Landing, LLC

 

27-2561571

 

Delaware

 

Florida

 

Owns The Landing at Tradition in Port St. Lucie, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Prattville Legends, L.L.C.

 

KRG Prattville Legends, LLC

 

27-5174064

 

Delaware

 

Alabama

 

Owns Prattville Town Center in Prattville, Alabama

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Shops at Moore II, L.L.C.

 

KRG Shops at Moore II, LLC

 

38-3886346

 

Delaware

 

Oklahoma

 

Owns Lot 9 of Shops at Moore in Moore, Oklahoma

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Shops at Moore, L.L.C.

 

KRG Shops at Moore, LLC

 

61-1690512

 

Delaware

 

Oklahoma

 

Owns Shops at Moore in Moore, Oklahoma

 

Wholly owned subsidiary of KRG Shops at Moore Member, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Shreveport Regal Court, L.L.C.

 

KRG Shreveport Regal Court, LLC

 

27-2504599

 

Delaware

 

Louisiana

 

Owns Regal Court in Shreveport, Louisiana

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Stevens Point Pinecrest, L.L.C.

 

KRG Stevens Point Pinecrest, LLC

 

90-1016796

 

Delaware

 

Wisconsin

 

Owns Copps Grocery in Stevens Point, Wisconsie

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Tucson Corner, L.L.C.

 

KRG Tucson Corner, LLC

 

80-0862942

 

Delaware

 

Arizona

 

Owns The Corner in Tucson, Arizona

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Waxahachie Crossing Limited Partnership

 

KRG Waxahachie Crossing Limited Partnership

 

27-4454629

 

Illinois

 

Texas

 

Owns Waxahachie Crossing in Waxahachie, Texas

 

KRG Waxahachie Crossing LP, LLC owns 99.5% interest and KRG Waxahachie Crossing
GP, LLC owns 0.5% interest

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Chelsea One Webster, L.L.C.

 

KRG Chelsea One Webster, LLC

 

90-0855876

 

Delaware

 

Massachusetts

 

Owns One Webster Apartments in Chelsea, Massachusetts

 

Wholly owned subsidiary of KRG Chelsea One Webster Member, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Houston Hillcroft Limited Partnership

 

KRG Houston Hillcroft Limited Partnership

 

27-3459225

 

Illinois

 

Texas

 

Owns The Crossing at Hillcroft Apartments, f/k/a Wynhaven Crossing Apartments,
Houston, Texas

 

KRG Houston Hillcroft, LP, LLC owns 99.9 % interest and KRG Houston Hillcroft
GP, LLC owns 0.1% interest

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Aiken Hitchcock, L.L.C.

 

KRG Aiken Hitchcock, LLC

 

36-4784056

 

Delaware

 

South Carolina

 

Owns Hitchcock Plaza in Aiken, South Carolina

 

Wholly owned subsidiary of KRG Bulwark, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Alcoa Hamilton, L.L.C.

 

KRG Alcoa Hamilton, LLC

 

90-0799985

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase II in Alcoa, Tennessee

 

Wholly owned subsidiary of KRG Magellan, LLC

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Alcoa TN, L.L.C.

 

KRG Alcoa TN, LLC

 

80-0790374

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase III in Alcoa, Tennessee

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Draper Crossing, L.L.C.

 

KRG Draper Crossing, LLC

 

27-1790947

 

Delaware

 

Utah

 

Owns Draper Crossing in Draper, Utah

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Evans Mullins Outlots, L.L.C.

 

KRG Evans Mullins Outlots, LLC

 

45-1473972

 

Delaware

 

Georgia

 

Owns Mullins Crossing Outlots in Evans, Georgia

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Frisco Westside, L.L.C.

 

KRG Frisco Westside, LLC

 

61-1737669

 

Delaware

 

Texas

 

Owns Westside Market in Frisco, Texas

 

Wholly owned subsidiary of KRG Bulwark, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Goldsboro Memorial, L.L.C.

 

KRG Goldsboro Memorial, LLC

 

30-0811302

 

Delaware

 

North Carolina

 

Owns Memorial Commons in Goldsboro, NC

 

Wholly owned subsidiary of KRG Bulwark, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Lake City Commons II, L.L.C.

 

KRG Lake City Commons II, LLC

 

32-0387087

 

Delaware

 

Florida

 

Owns Lake City Commons- Phase II in Lake City, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Lake St. Louis Hawk Ridge, L.L.C.

 

KRG Lake St. Louis Hawk Ridge, LLC

 

37-1660768

 

Delaware

 

Missouri

 

Owns Hawk Ridge in Lake St. Louis, Missouri

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Norman University II, L.L.C.

 

KRG Norman University II, LLC

 

30-0752990

 

Delaware

 

Oklahoma

 

Owns Phase II —(Area 6) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Ocean Isle Beach Landing, L.L.C.

 

KRG Ocean Isle Beach Landing, LLC

 

80-0862978

 

Delaware

 

North Carolina

 

Owns The Landing at Ocean Isle Beach in Ocean Isle Beach, North Carolina

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Port St Lucie Square, L.L.C.

 

KRG Port St Lucie Square, LLC

 

27-2561468

 

Delaware

 

Florida

 

Owns Tradition Square Shopping Center in St. Lucie, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified South Elgin Commons, L.L.C.

 

KRG South Elgin Commons, LLC

 

90-0855778

 

Delaware

 

Illinois

 

Owns South Elgin Commons in Elgin, Illinois

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified St. Cloud 13th, L.L.C.

 

KRG St. Cloud 13th, LLC

 

27-2883332

 

Delaware

 

Florida

 

Owns St. Cloud Plaza Shopping Center in St. Cloud, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

--------------------------------------------------------------------------------


 

Entity Name on the
Agreement Date

 

Expected Entity Name
Following the
Closing*

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified/Vlass Temple Terrace JV, LLC

 

KRG/Vlass Temple Terrace JV, LLC

 

27-2885119

 

Delaware

 

Florida

 

Owns Temple Terrace Shopping Center Area A — Phase I in Temple Terrace, Florida

 

Wholly owned subsidiary of KRG Temple Terrace Member, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Jacksonville Deerwood Lake, L.L.C.

 

KRG Jacksonville Deerwood Lake, LLC

 

36-4739222

 

Delaware

 

Florida

 

Owns Deerwood Lake Apartments in Jacksonville, Florida

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Las Vegas Craig, L.L.C.

 

KRG Las Vegas Craig, LLC

 

80-0864699

 

Delaware

 

Nevada

 

Owns Lowe’s Plaza at West Craig Rd., and North Jones Blvd., in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified North Las Vegas Losee, L.L.C.

 

KRG North Las Vegas Losee, LLC

 

90-0904877

 

Delaware

 

Nevada

 

Owns Cannery Corner at Losee Rd., and Craig Rd., in North Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Cumming Market Place Member II, L.L.C.

 

N/A

 

80-0842258

 

Delaware

 

 

 

Flagged for Dissolution — Property sold

 

Wholly owned subsidiary of KRG Magellan, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Cumming Market Place Member, L.L.C.

 

N/A

 

30-0746424

 

Delaware

 

 

 

Flagged for Dissolution — Property sold

 

Joint venture between Inland Diversified Cumming Market Place Member II, L.L.C.
and Market Place Partners No. 2, LLC (a third party)

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Cumming Market Place, L.L.C.

 

N/A

 

80-0842212

 

Delaware

 

Georgia

 

Flagged for Dissolution — Property sold

 

Wholly owned subsidiary of Inland Diversified Cumming Market Place Member II,
L.L.C.

 

--------------------------------------------------------------------------------

* We plan to change the entity names during the 60 day period following the
closing.

 

--------------------------------------------------------------------------------


 

Part II: Unconsolidated Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(f)

 

Title to Properties; Liens

 

Part I: Real Property

 

Property

 

City

 

State

 

% Owned

 

Encumbrances

 

Operating Retail Properties

 

 

 

 

 

 

 

 

 

Clay Market Place

 

Birmingham

 

AL

 

100

%

0

 

Trussville Promenade

 

Birmingham

 

AL

 

100

%

0

 

12th Street Plaza

 

Vero Beach

 

FL

 

100

%

 

 

Bayport Commons

 

Oldsmar

 

FL

 

60

%

12,684,684

 

Burnt Store Promenade

 

Punta Gorda

 

FL

 

100

%

0

 

Cobblestone Plaza

 

Ft. Lauderdale

 

FL

 

100

%

—

 

Cove Center

 

Stuart

 

FL

 

100

%

—

 

Delray Marketplace 

 

Delray Beach

 

FL

 

50

%

60,272,648

 

Estero Town Commons

 

Naples

 

FL

 

100

%

—

 

Hunter’s Creek Promenade

 

Orlando

 

FL

 

100

%

—

 

Indian River Square

 

Vero Beach

 

FL

 

100

%

12,395,172

 

International Speedway Square

 

Daytona

 

FL

 

100

%

20,224,215

 

Lakewood Promenade

 

Jacksonville

 

FL

 

100

%

—

 

Lithia Crossing

 

Tampa

 

FL

 

100

%

—

 

Northdale Promenade

 

Tampa

 

FL

 

100

%

—

 

Pine Ridge Crossing

 

Naples

 

FL

 

100

%

17,030,337

 

Riverchase Plaza

 

Naples

 

FL

 

100

%

10,218,202

 

Shops at Eastwood

 

Orlando

 

FL

 

100

%

—

 

Shops at Eagle Creek

 

Naples

 

FL

 

100

%

—

 

Tarpon Springs Plaza

 

Naples

 

FL

 

100

%

—

 

Waterford Lakes Village

 

Orlando

 

FL

 

100

%

—

 

Beechwood Promenade

 

Athens

 

GA

 

100

%

—

 

Publix at Acworth

 

Atlanta

 

GA

 

100

%

6,861,802

 

The Centre at Panola

 

Atlanta

 

GA

 

100

%

2,735,416

 

Fox Lake Crossing

 

Chicago

 

IL

 

100

%

—

 

Naperville Marketplace

 

Chicago

 

IL

 

100

%

9,277,937

 

54th & College

 

Indianapolis

 

IN

 

100

%

—

 

Beacon Hill

 

Crown Point

 

IN

 

50

%

6,829,050

 

Boulevard Crossing

 

Kokomo

 

IN

 

100

%

13,192,094

 

Bridgewater Marketplace

 

Indianapolis

 

IN

 

100

%

1,918,298

 

Castleton Crossing

 

Indianapolis

 

IN

 

100

%

—

 

Cool Creek Commons

 

Indianapolis

 

IN

 

100

%

16,832,512

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances

 

Depauw University Bookstore and Café

 

Greencastle

 

IN

 

100

%

—

 

Eddy Street Commons (Retail)

 

South Bend

 

IN

 

100

%

24,644,528

 

Fishers Station (grocery store)*Line of Credit

 

Indianapolis

 

IN

 

100

%

4,285,316

 

Fishers Station (shops)

 

Indianapolis

 

IN

 

25

%

3,379,104

 

Geist Pavilion

 

Indianapolis

 

IN

 

100

%

10,824,838

 

Glendale Town Center

 

Indianapolis

 

IN

 

100

%

—

 

Greyhound Commons

 

Indianapolis

 

IN

 

100

%

—

 

Hamilton Crossing Centre

 

Indianapolis

 

IN

 

100

%

12,612,187

 

Rangeline Crossing

 

Indianapolis

 

IN

 

100

%

17,134,423

 

Rivers Edge

 

Indianapolis

 

IN

 

100

%

—

 

Stoney Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

The Corner

 

Indianapolis

 

IN

 

100

%

—

 

Traders Point

 

Indianapolis

 

IN

 

100

%

44,146,786

 

Traders Point II

 

Indianapolis

 

IN

 

100

%

—

 

Whitehall Pike

 

Bloomington

 

IN

 

100

%

6,628,554

 

Zionsville Walgreens

 

Indianapolis

 

IN

 

100

%

4,572,700

 

Holly Springs Towne Center— I

 

Raleigh

 

NC

 

100

%

33,894,079

 

Oleander Place

 

Wilmington

 

NC

 

100

%

—

 

Toringdon Market

 

Charlotte

 

NC

 

100

%

—

 

Eastgate Pavilion

 

Cincinnati

 

OH

 

100

%

16,084,500

 

Cornelius Gateway

 

Portland

 

OR

 

80

%

—

 

Shops at Otty

 

Portland

 

OR

 

100% (excluding land)

 

—

 

Plaza Green

 

Greenville

 

SC

 

100

%

—

 

Publix at Woodruff

 

Greenville

 

SC

 

100

%

—

 

Cool Springs Market

 

Nashville

 

TN

 

100

%

—

 

Burlington Coat Factory

 

San Antonio

 

TX

 

100% (excluding land)

 

—

 

Kingwood Commons

 

Houston

 

TX

 

100

%

—

 

Market Street Village

 

Hurst

 

TX

 

100

%

—

 

Plaza at Cedar Hill

 

Dallas

 

TX

 

100

%

—

 

Plaza Volente

 

Austin

 

TX

 

100

%

26,728,836

 

Portofino Shopping Center

 

Houston

 

TX

 

100

%

—

 

Sunland Towne Centre

 

El Paso

 

TX

 

100

%

24,203,526

 

Four Corner Square

 

Maple Valley

 

WA

 

100

%

18,885,990

 

Bayonne Crossing

 

Bayonne

 

NJ

 

100

%

45,000,000

 

Bell Oaks Centre

 

Newburgh

 

IN

 

100

%

6,547,500

 

Branson Hills Shopping Center

 

Branson

 

MO

 

100

%

20,240,000

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances

 

TJ Maxx

 

Branson

 

MO

 

100

%

3,037,726

 

Kohls

 

Branson

 

MO

 

100

%

6,593,897

 

Cannery Corner

 

Las Vegas

 

NV

 

78

%

 

 

Centennial Center

 

Las Vegas

 

NV

 

78

%

70,455,000

 

Centennial Gateway

 

Las Vegas

 

NV

 

78

%

29,724,367

 

Centre Point Commons

 

Bradenton

 

FL

 

100

%

14,410,000

 

City Center

 

White Plains

 

NY

 

67

%

90,000,000

 

Colonial Square

 

Fort Myers

 

FL

 

100

%

18,140,000

 

Copps Grocery, Stevens Pt, WI

 

Stevens Point

 

WI

 

100

%

8,375,400

 

Crossing at Killingly Commons

 

Killingly

 

CT

 

55

%

33,000,000

 

Draper Crossing

 

Draper

 

UT

 

100

%

 

 

Draper Peaks

 

Draper

 

UT

 

100

%

23,905,106

 

Eastern Beltway

 

Las Vegas

 

NV

 

78

%

34,100,000

 

Eastgate

 

Las Vegas

 

NV

 

78

%

14,660,633

 

Eastside Junction

 

Athens

 

AL

 

100

%

6,270,000

 

Fairgrounds Crossing

 

Hot Springs

 

AR

 

100

%

13,453,000

 

Fox Point

 

Neenah

 

WI

 

100

%

10,836,530

 

Hamilton Crossing - Phase II

 

Alcoa

 

TN

 

100

%

11,438,459

 

Hamilton Crossing - Phase III

 

Alcoa

 

TN

 

100

%

4,199,041

 

Harvest Square

 

Harvest

 

AL

 

100

%

6,800,000

 

Hawk Ridge

 

Lake St Louis

 

MO

 

100

%

4,950,000

 

Heritage Square

 

Conyers

 

GA

 

100

%

4,460,000

 

Hitchcock Plaza

 

Aiken

 

SC

 

100

%

 

 

Lake City Commons

 

Lake City

 

FL

 

100

%

5,200,000

 

Lake City Commons-Phase II

 

Lake City

 

FL

 

100

%

 

 

Lake Mary Plaza

 

Lake Mary

 

FL

 

100

%

5,080,000

 

Landing at Ocean Isle Beach

 

Ocean Isle Beach

 

NC

 

100

%

 

 

Landstown Commons

 

Virginia Beach

 

VA

 

100

%

50,140,000

 

Lima Marketplace

 

Fort Wayne

 

IN

 

100

%

8,383,000

 

Lowe’s Plaza

 

Las Vegas

 

NV

 

78

%

 

 

Memorial Commons

 

Goldsboro

 

NC

 

100

%

 

 

Merrimack Village Center

 

Merrimack

 

NH

 

100

%

5,445,000

 

Miramar Square

 

Miramar

 

FL

 

100

%

31,625,000

 

Mullins Crossing

 

Evans

 

GA

 

100

%

21,231,837

 

Mullins Outparcels

 

Evans

 

GA

 

100

%

 

 

Northcrest Shopping Center

 

Charlotte

 

NC

 

100

%

15,780,000

 

Palm Coast Landing

 

Palm Coast

 

FL

 

100

%

22,550,000

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances

 

Perimeter Woods

 

Charlotte

 

NC

 

100

%

33,330,000

 

Pleasant Hill Commons

 

Kissimmee

 

FL

 

100

%

6,800,000

 

Prattville Town Center

 

Prattville

 

AL

 

100

%

15,930,000

 

Publix at St. Cloud

 

St Cloud

 

FL

 

100

%

 

 

Regal Court

 

Shreveport

 

LA

 

100

%

23,900,000

 

Saxon Crossing

 

Orange City

 

FL

 

100

%

11,400,000

 

Shoppes at Prairie Ridge

 

Pleasant Prarie

 

WI

 

100

%

15,591,446

 

Shops at Julington Creek

 

Jacksonville

 

FL

 

100

%

4,785,000

 

Shops at Moore

 

Moore

 

OK

 

100

%

21,300,000

 

Silver Springs Pointe

 

Oklahoma City

 

OK

 

100

%

8,800,000

 

South Elgin Commons

 

South Elgin

 

IL

 

100

%

 

 

Temple Terrace

 

Temple Terrace

 

FL

 

100

%

 

 

The Corner

 

Tucson

 

AZ

 

100

%

14,750,000

 

The Landing at Tradition

 

Port St Lucie

 

FL

 

100

%

28,750,000

 

Tradition Village Center

 

Port St Lucie

 

FL

 

100

%

8,750,000

 

University Town Center

 

Norman

 

OK

 

100

%

18,690,000

 

University Town Center Phase II (2A/2B)

 

Norman

 

OK

 

100

%

10,500,000

 

University Town Center Phase II (Area 6)

 

Norman

 

OK

 

100

%

 

 

Westside Market

 

Frisco

 

TX

 

100

%

 

 

Village at Bay Park

 

Ashwaubenon

 

WI

 

100

%

6,860,000

 

Village Walk

 

Fort Myers

 

FL

 

100

%

9,183,298

 

Walgreens Plaza

 

Jacksonville

 

NC

 

100

%

4,650,000

 

Waxahachie Crossing

 

Waxahachie

 

TX

 

100

%

7,750,000

 

Wheatland Towne Crossing

 

Wheatland

 

TX

 

100

%

15,080,000

 

Whispering Ridge

 

Omaha

 

NE

 

100

%

5,000,000

 

Operating Commercial Properties

 

 

 

 

 

 

 

 

 

30 South

 

Indianapolis

 

IN

 

100

%

18,802,500

 

Eddy Street Office (part of Eddy Street Commons)*

 

South Bend

 

IN

 

100

%

—

 

Union Station Parking Garage

 

Indianapolis

 

IN

 

100

%

—

 

In-Process Developments/Redevelopments

 

 

 

 

 

 

 

 

 

Bolton Plaza

 

Jacksonville

 

FL

 

100

%

—

 

Gainesville Plaza

 

Gainesville

 

FL

 

100

%

—

 

Holly Springs Towne Center— II

 

Raleigh

 

NC

 

100

%

0

 

King’s Lake Square

 

Naples

 

FL

 

100

%

—

 

Parkside Town Commons- Phase I&II

 

Raleigh

 

NC

 

100

%

33,970,988

 

Deerwood Lake

 

Jacksonville

 

FL

 

100

%

 

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances

 

Other Development/Redevelopment Properties

 

 

 

 

 

 

 

 

 

951&41

 

Naples

 

FL

 

100

%

5,000,000

 

Broadstone Station

 

Raleigh

 

NC

 

100

%

—

 

Courthouse Shadows

 

Naples

 

FL

 

100

%

—

 

 

Part II: Permitted Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

Entity Name

 

Recourse

 

Non-Recourse

 

Secured

 

Notes

 

 

 

 

 

 

 

 

 

 

 

COMBINED

 

 

 

 

 

 

 

 

 

Consolidated

 

270,603,157

 

1,406,379,065

 

1,386,982,222

 

 

 

Letters of Credit

 

 

 

6,637,901

 

 

 

 

 

Total Company

 

270,603,157

 

1,413,016,966

 

1,386,982,222

 

 

 

 

 

 

 

 

 

 

 

 

 

KRG

 

 

 

 

 

 

 

 

 

Consolidated

 

190,185,898

 

591,085,325

 

491,271,223

 

 

 

Letters of Credit

 

 

 

6,637,901

 

 

 

 

 

Total Company

 

190,185,898

 

597,723,226

 

491,271,223

 

 

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Group, LP

 

 

 

285,000,000

 

 

 

 

 

Kite Realty Holding, LLC

 

 

 

 

 

 

 

 

 

Global Eliminations

 

 

 

 

 

 

 

 

 

KRG 951 & 41, LLC

 

5,000,000

 

 

 

 

 

 

 

116th & Olio, LLC

 

—

 

10,824,838

 

10,824,838

 

 

 

KRG Four Corner Square, LLC

 

18,885,990

 

—

 

18,885,990

 

Reduces to 50% upon 1.0xDSCR and 25% upon 1.25xDSCR

 

Kite Acworth, LLC

 

 

 

6,861,802

 

6,861,802

 

 

 

KRG/I-65 Ptrs Beacon Hill, LLC

 

3,414,525

 

3,414,525

 

6,829,050

 

50% Recourse

 

KRG Bridgewater, LLC

 

1,918,298

 

—

 

1,918,298

 

 

 

KRG/Atlantic Delray Beach, LLC

 

60,272,648

 

—

 

60,272,648

 

Reduces to 50% upon 1.0xDSCR and 25% upon 1.25xDSCR

 

KRG Eastgate Pavilion, LLC

 

8,042,250

 

8,042,250

 

16,084,500

 

 

 

KRG Eddy Street Land, LLC

 

—

 

24,644,528

 

24,644,528

 

 

 

Fishers Station Development Co

 

3,379,104

 

—

 

3,379,104

 

 

 

KRG Hamilton Crossing, LLC

 

 

 

12,612,187

 

12,612,187

 

 

 

KRG Indian River, LLC

 

—

 

12,395,172

 

12,395,172

 

 

 

International Speedway Square

 

—

 

20,224,215

 

20,224,215

 

 

 

Kite Kokomo, LLC

 

 

 

13,192,094

 

13,192,094

 

 

 

KRG Naperville, LLC

 

 

 

9,277,937

 

9,277,937

 

 

 

Kite West 86th Street, LLC

 

—

 

44,146,786

 

44,146,786

 

 

 

Kite Washington, LLC*

 

3,000,000

 

15,802,500

 

18,802,500

 

$3M recourse

 

KRG Fishers Station, LLC

 

4,285,316

 

 

 

4,285,316

 

 

 

KRG/PRP Oldsmar, LLC

 

—

 

12,684,684

 

12,684,684

 

 

 

KRG Panola I, LLC

 

—

 

2,735,416

 

2,735,416

 

 

 

KRG Pine Ridge, LLC

 

—

 

17,030,337

 

17,030,337

 

 

 

KRG Riverchase, LLC

 

—

 

10,218,202

 

10,218,202

 

 

 

KRG Sunland, LP

 

—

 

24,203,526

 

24,203,526

 

 

 

 

--------------------------------------------------------------------------------


 

Entity Name

 

Recourse

 

Non-Recourse

 

Secured

 

Notes

 

KRG Plaza Volente, LP

 

—

 

26,728,836

 

26,728,836

 

 

 

Westfield One, LLC

 

—

 

16,832,512

 

16,832,512

 

 

 

Whitehall Pike, LLC

 

—

 

6,628,554

 

6,628,554

 

 

 

KRG Centre, LLC

 

9,550,000

 

7,584,424

 

17,134,424

 

Limited payment guaranty of KRG (Guarantor) in the amount of $9,550,000 plus
100% of interest and enforcement costs during the initial Term reducing to
$4,775,000 plus 100% of interest and enforcement costs upon conversion to the
Extended Term.

 

KRG Oak & Ford Zionsville, LLC

 

4,572,700

 

 

 

4,572,700

 

 

 

KRG New Hill Place I, LLC

 

33,894,079

 

 

 

33,894,079

 

Reduces to 50% upon 1.0xDSCR and 25% upon 1.25xDSCR

 

Parkside Phase I

 

13,754,124

 

—

 

13,754,124

 

 

 

Parkside Phase II

 

20,216,864

 

—

 

20,216,864

 

 

 

 

 

 

 

 

 

 

 

 

 

Letters of Credit

 

 

 

 

 

 

 

 

 

Insurance

 

 

 

200,000

 

 

 

 

 

Parkside - Town of Cary 6 Letters expire 02-24-15

 

 

 

1,209,678

 

 

 

 

 

Parkside Target

 

 

 

2,376,223

 

 

 

 

 

Parkside

 

 

 

1,220,000

 

 

 

 

 

Geist

 

 

 

1,632,000

 

 

 

 

 

 

 

 

 

6,637,901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INLAND

 

 

 

 

 

 

 

 

 

Consolidated

 

80,417,259

 

815,293,740

 

895,710,999

 

 

 

Letters of Credit

 

 

 

 

 

 

 

 

 

Total Company

 

80,417,259

 

815,293,740

 

895,710,999

 

 

 

Bayonne Crossing

 

 

 

45,000,000

 

45,000,000

 

 

 

Bell Oaks Centre

 

 

 

6,547,500

 

6,547,500

 

 

 

Branson Hills Shopping Center

 

 

 

20,240,000

 

20,240,000

 

 

 

TJ Maxx

 

 

 

3,037,726

 

3,037,726

 

 

 

Kohls

 

 

 

6,593,897

 

6,593,897

 

 

 

Centennial Center

 

 

 

70,455,000

 

70,455,000

 

 

 

Centennial Gateway

 

 

 

29,724,367

 

29,724,367

 

 

 

Centre Point Commons

 

 

 

14,410,000

 

14,410,000

 

 

 

City Center

 

9,000,000

 

81,000,000

 

90,000,000

 

$9M Guarantee

 

Colonial Square

 

 

 

18,140,000

 

18,140,000

 

 

 

Copps Grocery, Stevens Pt, WI

 

 

 

8,375,400

 

8,375,400

 

 

 

Crossing at Killingly Commons

 

8,250,000

 

24,750,000

 

33,000,000

 

25% Guarantee

 

Draper Peaks

 

 

 

23,905,106

 

23,905,106

 

 

 

 

--------------------------------------------------------------------------------


 

Entity Name

 

Recourse

 

Non-Recourse

 

Secured

 

Notes

 

Eastern Beltway

 

 

 

34,100,000

 

34,100,000

 

 

 

Eastgate

 

 

 

14,660,633

 

14,660,633

 

 

 

Eastside Junction

 

 

 

6,270,000

 

6,270,000

 

 

 

Fairgrounds Crossing

 

 

 

13,453,000

 

13,453,000

 

 

 

Fox Point

 

 

 

10,836,530

 

10,836,530

 

 

 

Hamilton Crossing - Phase II

 

 

 

 

 

 

 

Paidoff

 

Hamilton Crossing - Phase III

 

 

 

 

 

 

 

Paidoff

 

Harvest Square

 

 

 

6,800,000

 

6,800,000

 

 

 

Hawk Ridge

 

 

 

 

 

 

 

Paidoff

 

Heritage Square

 

 

 

4,460,000

 

4,460,000

 

 

 

Lake City Commons

 

 

 

5,200,000

 

5,200,000

 

 

 

Lake Mary Plaza

 

 

 

5,080,000

 

5,080,000

 

 

 

Landstown Commons

 

25,000,000

 

25,140,000

 

50,140,000

 

$25M Guarantee

 

Lima Marketplace

 

 

 

8,383,000

 

8,383,000

 

 

 

Merrimack Village Center

 

 

 

5,445,000

 

5,445,000

 

 

 

Miramar Square

 

 

 

31,625,000

 

31,625,000

 

 

 

Mullins Crossing

 

2,200,000

 

19,031,837

 

21,231,837

 

$2.2M Guarantee

 

Northcrest Shopping Center

 

 

 

15,780,000

 

15,780,000

 

 

 

Palm Coast Landing

 

 

 

22,550,000

 

22,550,000

 

 

 

Perimeter Woods

 

 

 

33,330,000

 

33,330,000

 

 

 

Pleasant Hill Commons

 

 

 

6,800,000

 

6,800,000

 

 

 

Prattville Town Center

 

 

 

15,930,000

 

15,930,000

 

 

 

Regal Court

 

 

 

23,900,000

 

23,900,000

 

 

 

Saxon Crossing

 

 

 

11,400,000

 

11,400,000

 

 

 

Shoppes at Prairie Ridge

 

 

 

15,591,446

 

15,591,446

 

 

 

Shops at Julington Creek

 

 

 

4,785,000

 

4,785,000

 

 

 

Shops at Moore

 

 

 

21,300,000

 

21,300,000

 

 

 

Silver Springs Pointe

 

 

 

8,800,000

 

8,800,000

 

 

 

The Corner

 

 

 

14,750,000

 

14,750,000

 

 

 

The Landing at Tradition

 

 

 

 

 

 

 

 

 

Tradition Village Center

 

 

 

 

 

 

 

 

 

University Town Center

 

 

 

18,690,000

 

18,690,000

 

 

 

University Town Center Phase II (2A/2B)

 

 

 

10,500,000

 

10,500,000

 

 

 

Village at Bay Park

 

 

 

6,860,000

 

6,860,000

 

 

 

Village Walk

 

 

 

9,183,298

 

9,183,298

 

 

 

Walgreens Plaza

 

 

 

4,650,000

 

4,650,000

 

 

 

Waxahachie Crossing

 

 

 

7,750,000

 

7,750,000

 

 

 

Wheatland Towne Crossing

 

 

 

15,080,000

 

15,080,000

 

 

 

Whispering Ridge

 

 

 

5,000,000

 

5,000,000

 

 

 

City Center JV

 

26,564,498

 

 

 

26,564,498

 

 

 

Securities Margin Loan

 

9,402,761

 

 

 

9,402,761

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                       ,
201   (the “Agreement”) by and among
                                                   (the “Assignor”),
                                                   (the “Assignee”), and KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Fourth Amended and Restated
Credit Agreement dated as of July 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Kite
Realty Group, L.P. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), the Agent, and
the other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                         , 201_
(the “Assignment Date”), the Assignor hereby irrevocably sells, transfers and
assigns to the Assignee, without recourse, (the following interests collectively
being the “Assigned Commitment”) a $                     interest in and to the
Assignor’s Revolving Loan Commitment and all of the other rights and obligations
of the Assignor under the Credit Agreement with respect thereto, a
$                     interest in and to the Assignor’s Term Loan Commitment and
all of the other rights and obligations of the Assignor under the Credit
Agreement with respect thereto, Assignor’s Revolving Note, Term Loan Note and
the other Loan Documents (representing             % in respect of the aggregate
amount of all Revolving Loan Lenders’ Revolving Loan Commitments and       % in
respect of the aggregate amount of all Term Loan Lenders’ Term Loan
Commitments), including, without limitation, a principal amount of outstanding
Revolving Loans equal to $                   and a principal amount of
outstanding Term Loans equal to $                    , and all voting rights of
the Assignor associated with the Assigned Commitment, all rights to receive
interest on such amount of Revolving Loans and Term Loans and all commitment and
other Fees with respect to the Assigned Commitment and other rights of the
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Commitment, all as if the Assignee were an original Lender under
and signatory to the Credit Agreement having a Revolving Loan Commitment and
Term Loan Commitment equal to the amount of the Assigned Commitment.  The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the

 

A-1

--------------------------------------------------------------------------------


 

Assigned Commitment as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Revolving Loan Commitment and Term
Loan Commitment equal to the Assigned Commitment, which obligations shall
include, but shall not be limited to, the obligation of the Assignor to make
Revolving Loans to the Borrower with respect to the Assigned Commitment, the
obligation to pay the Agent and the Issuing Lender amounts due in respect of
draws under Letters of Credit as required under Section 2.4.(i) of the Credit
Agreement, the obligation to participate in Swingline Loans as provided in
Section 2.3.(e) of the Credit Agreement, and the obligation to indemnify the
Agent as provided therein (the foregoing enumerated obligations, together with
all other similar obligations more particularly set forth in the Credit
Agreement and the other Loan Documents, collectively, the “Assigned
Obligations”).  The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII. of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for:  (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectability of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party.  Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement.  The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Documents or pursuant to any
other obligation.  Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default.  The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

 

A-2

--------------------------------------------------------------------------------


 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving Loan
Commitment under the Credit Agreement (without reduction by any assignments
thereof which have not yet become effective), equal to
$                        , a Term Loan Commitment under the Credit Agreement
(without reduction by any assignments thereof which have not yet become
effective), equal to $                  , and that the Assignor is not in
default of its obligations under the Credit Agreement; and (ii) the outstanding
balance of Revolving Loans owing to the Assignor (without reduction by any
assignments thereof which have not yet become effective) is
$                        , and the outstanding balance of Term Loans owing to
the Assignor (without reduction by any assignments thereof which have not yet
become effective) is $                          ; and (b) it is the legal and
beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Credit Agreement and the other
Loan Documents to which the other Lenders are a party on the Assignment Date and
will perform in accordance therewith all of the obligations which are required
to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note and Term Loan Note.  Upon such acknowledgment and
recording, from and after the Assignment Date, the Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, Fees and other amounts) to the Assignee.  The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

A-3

--------------------------------------------------------------------------------


 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 13.5.(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.10.
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[include this Section only if Borrower’s consent is required under 13.5(d)]

 

A-4

--------------------------------------------------------------------------------


 

Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Revolving Loan
Commitment and Term Loan Commitment equal to the Assigned Commitment.  The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, and to the
Revolving Loans made by the Lenders after the date hereof and to receive the
commitment and other Fees payable to the Lenders as provided in the Credit
Agreement.  Further, the Assignee shall be entitled to the indemnification
provisions from the Borrower in favor of the Lenders as provided in the Credit
Agreement and the other Loan Documents.  The Borrower further agrees, upon the
execution and delivery of this Agreement, to execute in favor of the Assignee a
Revolving Note and a Term Loan Note if requested pursuant to Section 13.5.(d) of
the Credit Agreement.  Upon receipt by the Assignor of the amounts due the
Assignor under Section 2, the Assignor agrees to surrender to the Borrower such
Assignor’s Notes.

 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted as of the date first written above.

 

 

 

 

 

AGENT:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

[Include signature of the Borrower only if required under Section 13.5(d) of the
Amended and Restated Credit Agreement]

 

Agreed and consented to as of the date first written above.

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Telecopy No.:

 

 

Lending Office:

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Telecopy No.:

 

 

 

Payment Instructions:

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF THIRD AMENDED AND RESTATED GUARANTY

 

THIS THIRD AMENDED AND RESTATED GUARANTY (the “Guaranty”) dated as of
                        , 2014, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in
its capacity as Agent (the “Agent”) for the Lenders under that certain Fourth
Amended and Restated Credit Agreement dated as of July 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (together with the Issuing Lender and the Swingline Lender,
collectively, the “Lenders”), the Agent, and the other parties thereto, and
(b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender, the Issuing Lender or the Agent under or in connection with the Credit
Agreement and any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans, Swingline Loans
and the Reimbursement Obligations, and the payment of all interest, Fees,
charges, attorneys’ fees and other amounts payable to any Lender or the Agent
thereunder or in connection therewith; (b) any and all

 

B-1-1

--------------------------------------------------------------------------------


 

extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Swingline Lender, the
Issuing Lender or the Agent shall be obligated or required before enforcing this
Guaranty against any Guarantor:  (a)  to pursue any right or remedy any of them
may have against the Borrower, any other Guarantor or any other Person or
commence any suit or other proceeding against the Borrower, any other Guarantor
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Guarantor or any other
Person; or (c) to make demand of the Borrower, any other Guarantor or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lenders, the Swingline Lender, the Issuing Lender or the Agent which
may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders, the Issuing Lender or the Swingline Lender with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Agent, the Lenders, the Issuing Lender or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

B-1-2

--------------------------------------------------------------------------------


 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders, the Issuing Lender or the Swingline Lender, regardless of
what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise: 
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

B-1-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent, the Swingline Lender,
the Issuing Lender and/or the Lenders are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Agent, the
Swingline Lender, the Issuing Lender and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender, the Issuing Lender or the Swingline Lender for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Agent, such Lender, the Issuing Lender or
the Swingline Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent, such Lender, the Issuing Lender or the Swingline Lender with any such
claimant (including the Borrower or a trustee in bankruptcy for the Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof or the cancellation of the Credit Agreement, any of the other
Loan Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Agent, such
Lender, the Issuing Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender, the Issuing Lender or the Swingline Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent, the
Lenders, the Issuing Lender and the Swingline Lender and shall forthwith pay
such amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.

 

B-1-4

--------------------------------------------------------------------------------


 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Credit Agreement unless such Tax is an
Indemnified Tax), and if any Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, such Guarantor
shall pay to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
such additional amount as will result in the receipt by the Agent, the Lenders,
the Issuing Lender and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender that all obligations and liabilities of the Borrower to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that in any
Proceeding, such Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender) to be avoidable
or unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the

 

B-1-5

--------------------------------------------------------------------------------


 

obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent, the Lenders, the Issuing Lender and the Swingline
Lender) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”.  Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other obligations of such Guarantor to the Agent, the Lenders, the Issuing
Lender and the Swingline Lender), to be subject to avoidance under the Avoidance
Provisions.  This Section is intended solely to preserve the rights of the
Agent, the Lenders, the Issuing Lender and the Swingline Lender hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders, the Issuing Lender or the Swingline Lender shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

B-1-6

--------------------------------------------------------------------------------


 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent, each Lender, the Issuing Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of the Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, any Lender, the Issuing Lender or the
Swingline Lender to maintain such books and accounts shall not in any way
relieve or discharge any Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender, the Issuing Lender or the Swingline Lender in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the Agent, any
Lender, the Issuing Lender or the Swingline Lender of any such right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 13.10
of the Credit Agreement.

 

B-1-7

--------------------------------------------------------------------------------


 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders, the Issuing Lender and the Swingline Lender may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Credit Agreement, each
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended other than in writing
in accordance with the terms of Section 13.6. of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

B-1-8

--------------------------------------------------------------------------------


 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a)  For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

Section 30.  Amendment and Restatement.  This Guaranty amends and restates in
its entirety that certain Second Amended and Restated Guaranty dated as of
February 26, 2013 (the “Existing Guaranty”) made by certain of the Guarantors
and Kite Realty Group Trust (the “Parent”) in favor of Agent and the lenders
under the “Existing Credit Agreement” (as defined in the Credit Agreement).  The
Parent is hereby released and discharged from its obligations and liabilities
under the Existing Guaranty, and the Guarantors hereby consent thereto.

 

[Signature on Next Page]

 

B-1-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]:

 

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

 

 

Attention:

 

 

Telecopy Number:

(      )

 

Telephone Number:

(      )

 

 

 

[Add Signature Block for KRG Magellan, each Subsidiary Owning an Initial
Unencumbered Pool Property, and any other intermediate subsidiary liable with
respect to Unsecured Indebtedness]

 

B-1-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 201    , executed
and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) KEYBANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders, the Issuing Lender and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders, the Issuing
Lender and the Swingline Lender have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders, the Issuing Lender and the Swingline Lender through their collective
efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders, the Issuing Lender and the Swingline
Lender making such financial accommodations available to the Borrower under the
Credit Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
continuing to make such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.              Accession to Guaranty.  The New Guarantor hereby agrees
that it is a “Guarantor” under that certain Third Amended and Restated Guaranty
dated as of July     , 2014 (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty”), made by each Subsidiary of the
Borrower a party thereto in favor of the Agent, the Lenders, the Issuing Lender
and the Swingline Lender and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Guarantor
hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-1-11

--------------------------------------------------------------------------------


 

(b)           makes to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

Section 2.              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.              Definitions.  Capitalized terms used herein and not
otherwise defined herein shall have their respective defined meanings given them
in the Credit Agreement.

 

[Signatures on Next Page]

 

B-1-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:

(      )

 

Telephone Number:

(      )

 

 

 

Accepted:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

B-1-13

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF SPRINGING GUARANTY

 

THIS SPRINGING GUARANTY (the “Guaranty”) dated as of July 1, 2014, executed and
delivered by KITE REALTY GROUP TRUST, a Maryland real estate investment trust
(the “Guarantor”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity
as Agent (the “Agent”) for the Lenders under that certain Fourth Amended and
Restated Credit Agreement dated as of July 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Kite Realty Group, L.P. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.5. thereof
(together with the Issuing Lender and the Swingline Lender, collectively, the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent, the Lenders and the Swingline
Lender through their collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, Guarantor is willing, upon the occurrence of a “Springing
Recourse Event” (as hereinafter defined), to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1.              Guaranty.  Guarantor, upon the occurrence of a Springing
Recourse Event, hereby absolutely, irrevocably and unconditionally guaranties
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all of the following (collectively
referred to as the “Guarantied Obligations”):  (a) all indebtedness and
obligations owing by the Borrower to any Lender, the Swingline Lender, the
Issuing Lender or the Agent under or in connection with the Credit Agreement and
any other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Term Loans, Swingline Loans and the
Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or

 

B-2-1

--------------------------------------------------------------------------------


 

substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the Lenders
and the Agent in the enforcement of any of the foregoing or any obligation of
Guarantor hereunder; and (d) all other Obligations.

 

For the purposes of this Guaranty, the occurrence of any of the events described
in (1)-(3) below shall be a “Springing Recourse Event”:

 

(1)           (A) Guarantor fails to perform or comply with any of the following
terms (each, a “Guarantor Covenant Breach”):

 

(i)            the Guarantor shall not, directly or indirectly, enter into or
conduct any business other than in connection with the ownership, acquisition
and disposition of general or limited partnership interests in the Borrower and
the management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower;

 

(ii)           the Guarantor shall not own any assets other than (A) equity
interests (or rights, options or warrants in respect thereof) of the Borrower,
(B) up to a one percent (1%) equity interest in any partnership or limited
liability company at least ninety-nine percent (99%) of the equity of which is
owned, directly or indirectly, by the Borrower; (C) money that has been
distributed to Guarantor by Borrower or a Subsidiary of Borrower described in
clause (ii)(B) above in accordance with Section 10.2. of the Credit Agreement
that is held for ten (10) Business Days or less pending further distribution to
equity holders of the Guarantor, (D) assets received by the Guarantor from third
parties (including, without limitation, the proceeds from any Equity Issuance),
that are held for ten (10) Business Days or less pending further contribution to
Borrower, (E) such bank accounts or similar instruments (subject to the other
terms hereof) as it deems necessary to carry out its responsibilities under the
limited partnership agreement of the Borrower, and (F) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of Borrower and its Subsidiaries (but which in no event shall include any
real estate, cash, cash equivalents or other liquid assets in excess of $500,000
in the aggregate (except as permitted in clauses (ii)(C) and (D) above) or
equity interests (other than equity interests permitted in clauses (ii)(A) and
(B) above);

 

(iii)          the Guarantor shall promptly contribute or otherwise downstream
to the Borrower any net assets received by the Guarantor from third parties
(including, without limitation, the proceeds from any Equity Issuance), subject
to the terms of clause (ii)(D) above;

 

(iv)          the Guarantor shall not merge or consolidate (except as permitted
in the Credit Agreement), or dissolve, liquidate or otherwise wind up its
business, affairs or assets;

 

(v)           the Guarantor shall not guarantee, or otherwise be or become
obligated in respect of, any Indebtedness (which for the purposes hereof shall
include any obligations under any Derivatives Contract but shall exclude
(A) guarantees of obligations under any Derivatives Contracts in favor of
Associated Bank National Association and any lender under the Existing Term Loan
Agreement or Existing Credit Agreement in place as of March 31,

 

B-2-2

--------------------------------------------------------------------------------


 

2014, (B) any Indebtedness described in clause (f) of the definition of
Indebtedness, (C) any liability pursuant to a Customary Nonrecourse Debt
Guaranty until a claim is made with respect thereto (provided that for the
purposes of this clause (v), the Guarantor shall not be deemed to have violated
this covenant with respect to Indebtedness under a Customary Nonrecourse Debt
Guaranty until a judgment is obtained with respect to claims under Customary
Nonrecourse Debt Guaranties individually or in the aggregate of $30,000,000 or
greater), and (D) any liability pursuant to a springing guaranty on
substantially the same terms as the Springing Guaranty; and provided further
that the Guarantor’s liability with respect to (x) Indebtedness of Borrower in
place as of March 31, 2014 and (y) Indebtedness of Inland Diversified assumed by
Borrower and that is existing debt of Inland Diversified as of July 1, 2014 and
is not incurred as a part of or in anticipation of the merger of Inland
Diversified with and into KRG Magellan, solely by virtue of the Guarantor being
the general partner of Borrower and not as a guarantor, shall be excluded from
the foregoing provided such liability is not increased; and

 

(B) with respect to a Guarantor Covenant Breach of any event described in
(1)(A)(i)-(iii) above, the passage of forty-five (45) days after the first to
occur of either (i) Borrower or Guarantor becoming aware of such Guarantor
Covenant Breach, or (ii) Agent notifying Borrower in writing of any such
Guarantor Covenant Breach, or

 

(C) with respect to a Guarantor Covenant Breach of the event described in clause
(1)(A)(v) above, the passage of ten (10) Business Days (or forty-five (45) days
if the aggregate Indebtedness for the purposes of clause (1)(A)(v) above is less
than $10,000,000), after the first to occur of either (i) Borrower or Guarantor
becoming aware of such Guarantor Covenant Breach, or (ii) Agent notifying
Borrower in writing of any such Guarantor Covenant Breach; or

 

(2)           Borrower or Guarantor shall commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or any other federal bankruptcy or any
other domestic or foreign laws relating to bankruptcy, insolvency,
reorganization, winding-up, composition or adjustment of debts, in each case
with respect to Borrower or Guarantor, whether now or hereinafter in effect
(collectively, a “Bankruptcy Proceeding”); or

 

(3)           Borrower or Guarantor or any officer or director thereof shall
collude with, or otherwise assist any party in connection with any such filing
in a Bankruptcy Proceeding or solicit or cause to be solicited petitioning
creditors for any involuntary petition against Borrower or Guarantor in any such
Bankruptcy Proceeding from any party.

 

Guarantor acknowledges and agrees that the guaranty under this Guaranty of the
Guarantied Obligations shall automatically become fully effective upon the
occurrence of any Springing Recourse Event and no other documentation or notice
shall be required to evidence the same.

 

Section 2.              Guaranty of Payment and Not of Collection.  This
Guaranty is a guaranty of payment, and not of collection, and upon the
occurrence of a Springing Recourse Event, a debt of Guarantor for its own
account.  Accordingly, none of the Lenders, the Swingline Lender, the Issuing
Lender or the Agent shall be obligated or required before enforcing this
Guaranty against Guarantor after a Springing Recourse Event:  (a)  to pursue any
right or remedy any of them may have against the Borrower, any other Loan Party
or any other Person or commence any suit or other proceeding against the
Borrower, any other Loan Party or any other Person in

 

B-2-3

--------------------------------------------------------------------------------


 

any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Loan Party, or any other Person; or (c) to
make demand of the Borrower, any other Loan Party or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Lenders, the Swingline Lender, the Issuing Lender or the Agent which may secure
any of the Guarantied Obligations.

 

Section 3.              Guaranty Absolute.  Guarantor, upon the occurrence of a
Springing Recourse Event, guarantees that the Guarantied Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the Lenders, the Issuing
Lender or the Swingline Lender with respect thereto.  Upon the occurrence of a
Springing Recourse Event, the liability of Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof and
whether before or after the occurrence of a Springing Recourse Event):

 

a.             (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

b.             any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

c.             any furnishing to the Agent, the Lenders, the Issuing Lender or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

d.             any settlement or compromise of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to the Guarantied Obligations, or any subordination of the payment of
the Guarantied Obligations to the payment of any other liability of the Borrower
or any other Loan Party;

 

e.             any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

B-2-4

--------------------------------------------------------------------------------


 

f.             any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect Guarantor’s subrogation rights,
if any, against the Borrower to recover payments made under this Guaranty;

 

g.             any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

h.             any application of sums paid by the Borrower, any other Loan
Party or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders, the Issuing Lender or the Swingline Lender, regardless of
what liabilities of the Borrower remain unpaid;

 

i.              any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

j.              any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Guarantor hereunder (other than
indefeasible payment and performance in full).

 

Section 4.              Action with Respect to Guarantied Obligations.  The
Lenders and the Agent may, at any time and from time to time, without the
consent of, or notice to, Guarantor, and without discharging Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise:  (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
provided, however, that no such amendments can require Guarantor to modify the
nature of the springing guaranty provided hereunder without the approval of
Guarantor; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any other Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Lenders shall elect.

 

Section 5.              Reserved.

 

Section 6.              Reserved.

 

Section 7.              Waiver.  Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of Guarantor or which otherwise might operate to discharge
Guarantor from its obligations hereunder.

 

Section 8.              Inability to Accelerate Loan.  If the Agent, the
Swingline Lender, the Issuing Lender and/or the Lenders are prevented under
Applicable Law or otherwise from demanding or accelerating payment of any of the
Guarantied Obligations after the occurrence of a Springing Recourse Event by
reason of any automatic stay or otherwise, the Agent, the

 

B-2-5

--------------------------------------------------------------------------------


 

Swingline Lender, the Issuing Lender and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.

 

Section 9.              Reinstatement of Guarantied Obligations.  If claim is
ever made on the Agent, any Lender, the Issuing Lender or the Swingline Lender
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guarantied Obligations, and the Agent, such Lender, the
Issuing Lender or the Swingline Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by the Agent, such Lender, the Issuing Lender or the Swingline Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof or the cancellation of the Credit Agreement, any of the
other Loan Documents, or any other instrument evidencing any liability of the
Borrower, and Guarantor shall, upon the occurrence of a Springing Recourse
Event, be and remain liable to the Agent, such Lender, the Issuing Lender or the
Swingline Lender for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Agent, such Lender, the
Issuing Lender or the Swingline Lender.

 

Section 10.            Subrogation.  Upon the making by Guarantor of any payment
hereunder for the account of the Borrower, Guarantor shall be subrogated to the
rights of the payee against the Borrower; provided, however, that Guarantor
shall not enforce any right or receive any payment by way of subrogation or
otherwise take any action in respect of any other claim or cause of action
Guarantor may have against the Borrower arising by reason of any payment or
performance by Guarantor pursuant to this Guaranty, unless and until all of the
Guarantied Obligations have been indefeasibly paid and performed in full.  If
any amount shall be paid to Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, Guarantor shall hold
such amount in trust for the benefit of the Agent, the Lenders, the Issuing
Lender and the Swingline Lender and shall forthwith pay such amount to the Agent
to be credited and applied against the Guarantied Obligations, whether matured
or unmatured, in accordance with the terms of the Credit Agreement or to be held
by the Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.            Payments Free and Clear.  All sums payable by Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Credit Agreement unless such Tax is an
Indemnified Tax), and if Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, Guarantor
shall pay to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
such additional amount as will result in the receipt by the Agent, the Lenders,
the Issuing Lender and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.            Set-off.  In addition to any rights now or hereafter
granted under any of the other Loan Documents or Applicable Law and not by way
of limitation of any such rights,

 

B-2-6

--------------------------------------------------------------------------------


 

Guarantor hereby authorizes the Agent and each Lender, at any time during the
continuance of an Event of Default and after the occurrence of a Springing
Recourse Event, without any prior notice to Guarantor or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or
Participant subject to receipt of the prior written consent of the Agent
exercised in its sole discretion, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any affiliate of the Agent or such Lender, to or for the credit or the
account of Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. 
Guarantor agrees, to the fullest extent permitted by Applicable Law and subject
to the terms hereof, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation after the
occurrence of a Springing Recourse Event as fully as if such Participant were a
direct creditor of Guarantor in the amount of such participation.

 

Section 13.            Subordination.  Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender that all obligations and liabilities of the Borrower to
Guarantor of whatever description, including without limitation, all
intercompany receivables of Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then Guarantor
shall not accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

 

Section 14.            Avoidance Provisions.  It is the intent of Guarantor, the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that in any
Proceeding, Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent, the
Lenders, the Issuing Lender and the Swingline Lender) to be avoidable or
unenforceable against Guarantor in such Proceeding as a result of Applicable
Law, including without limitation, (a) Section 548 of the Bankruptcy Code of
1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent, the
Lenders, the Issuing Lender and the Swingline Lender) shall be determined in any
such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to
the extent that the obligations of Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, as of the time any of the Guarantied Obligations are deemed
to have been incurred under the Avoidance Provisions, would not cause the
obligations of Guarantor hereunder (or any other obligations of Guarantor to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender), to be subject
to avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender hereunder to the maximum extent that would not cause the
obligations of Guarantor hereunder to be subject to avoidance under the

 

B-2-7

--------------------------------------------------------------------------------


 

Avoidance Provisions, and neither Guarantor nor any other Person shall have any
right or claim under this Section as against the Agent, the Lenders, the Issuing
Lender and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15.            Information.  Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that Guarantor assumes and incurs hereunder, and agrees that none
of the Agent, the Lenders, the Issuing Lender or the Swingline Lender shall have
any duty whatsoever to advise Guarantor of information regarding such
circumstances or risks.

 

Section 16.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.            WAIVER OF JURY TRIAL.

 

a.             EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG GUARANTOR,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

b.             EACH OF THE GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND

 

B-2-8

--------------------------------------------------------------------------------


 

EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

c.             THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.            Loan Accounts.  The Agent, each Lender, the Issuing
Lender and the Swingline Lender may maintain books and accounts setting forth
the amounts of principal, interest and other sums paid and payable with respect
to the Guarantied Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of any of the Guarantied Obligations
or otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, any Lender, the Issuing Lender or the
Swingline Lender to maintain such books and accounts shall not in any way
relieve or discharge Guarantor of any of its obligations hereunder.

 

Section 19.            Waiver of Remedies.  No delay or failure on the part of
the Agent, any Lender, the Issuing Lender or the Swingline Lender in the
exercise of any right or remedy it may have against Guarantor hereunder or
otherwise shall operate as a waiver thereof, and no single or partial exercise
by the Agent, any Lender, the Issuing Lender or the Swingline Lender of any such
right or remedy shall preclude any other or further exercise thereof or the
exercise of any other such right or remedy.

 

Section 20.            Termination.  This Guaranty shall remain in full force
and effect until the termination of the Credit Agreement in accordance with
Section 13.10. of the Credit Agreement.

 

Section 21.            Successors and Assigns.  Each reference herein to the
Agent or the Lenders shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to Guarantor shall be deemed to include
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders, the Issuing Lender and the Swingline Lender may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
Guarantor and without releasing, discharging or modifying Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Credit Agreement,
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or Guarantor.  Guarantor
may not assign or transfer its obligations hereunder to any Person without the
prior

 

B-2-9

--------------------------------------------------------------------------------


 

written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

 

Section 22.            [Intentionally Omitted.]

 

Section 23.            Amendments.  This Guaranty may not be amended other than
in writing in accordance with the terms of Section 13.6. of the Credit
Agreement.

 

Section 24.            Payments.  All payments to be made by Guarantor pursuant
to this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.            Notices.  All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.            Severability.  In case any provision of this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 27.            Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.            Limitation of Liability.  Neither the Agent nor any
Lender, nor any affiliate, officer, director, employee, attorney, or agent of
the Agent or any Lender, shall have any liability with respect to, and Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Guarantor hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.            Definitions.  a.      For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of Guarantor; (iii) any other

 

B-2-10

--------------------------------------------------------------------------------


 

proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to
Guarantor; (iv) Guarantor is adjudicated insolvent or bankrupt; (v) any order of
relief or other order approving any such case or proceeding is entered by a
court of competent jurisdiction; (vi) Guarantor makes a general assignment for
the benefit of creditors; (vii) Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) Guarantor shall call a meeting of its creditors with a view
to arranging a composition or adjustment of its debts; (ix) Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by Guarantor
for the purpose of effecting any of the foregoing.

 

b.             Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

B-2-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

 

GUARANTOR:

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Kite Realty Group Trust

 

 

 

 

 

 

 

Attention:

 

 

Telecopy Number:

(      )

 

Telephone Number:

(      )

 

B-2-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                        , 201   

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.                                      Pursuant to [Section 2.1.(b)]
[Section 2.2.(b)] of the Credit Agreement, the Borrower hereby requests that the
Lenders make [Revolving Loans] [Term Loans] to the Borrower in an aggregate
principal amount equal to $                              .

 

2.                                      The Borrower requests that such
[Revolving Loans] [Term Loans] be made available to the Borrower on
                        , 201  .

 

3.                                      The Borrower hereby requests that the
requested [Revolving Loans] [Term Loans] all be of the following Type:

 

[Check one box only]

 

o Base Rate Loans

 

o LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o 1 month

 

 

 

o 2 months

 

 

 

o 3 months

 

 

 

o 6 months

 

4.                                      The Borrower requests that the proceeds
of this borrowing of Loans be made available to the Borrower by
                                                        .

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrower certifies to the Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article VI. of the
Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.

 

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by [Section 2.1.(b)] [Section 2.2.(b)] of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                        , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                      The proposed date of such Continuation
is                         , 201    .

 

2.                                      The aggregate principal amount of
[Revolving Loans] [Term Loans] subject to the requested Continuation is
$                                                 and was originally borrowed by
the Borrower on                         , 201   .

 

3.                                      The portion of such principal amount of
[Revolving Loans] [Term Loans] subject to such Continuation is
$                                                    .

 

4.                                      The current Interest Period for each of
the [Revolving Loans] [Term Loans] subject to such Continuation ends on
                                , 201  .

 

5.                                      The duration of the new Interest Period
for each of such [Revolving Loans] [Term Loans] or portion thereof subject to
such Continuation is:

 

[Check one box only]

o 1 month

 

o 2 months

 

o 3 months

 

o 6 months

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                        , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention: James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

6.                                      The proposed date of such Conversion is
                            , 201  .

 

7.                                      The [Revolving Loans] [Term Loans] to be
Converted pursuant hereto are currently:

 

 

[Check one box only]

 

o Base Rate Loans

 

 

 

 

 

 

 

o LIBOR Loans

 

8.                                      The aggregate principal amount of
[Revolving Loans] [Term Loans] subject to the requested Conversion is
$                                           and was originally borrowed by the
Borrower on                         , 201  .

 

9.                                      The portion of such principal amount of
[Revolving Loans] [Term Loans] subject to such Conversion is
$                                      .

 

10.                               The amount of such [Revolving Loans] [Term
Loans] to be so Converted is to be converted into [Revolving Loans] [Term Loans]
of the following Type:

 

E-1

--------------------------------------------------------------------------------


 

 

[Check one box only]

 

 

 

 

 

 

 

 

o Base Rate Loans

 

 

 

 

 

o LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

 

 

 

[Check one box only]

 

o 1 month

 

 

 

 

 

 

 

o 2 months

 

 

 

 

 

 

 

o 3 months

 

 

 

 

 

 

 

o 6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, no Default or Event of Default exists or will exist (provided the
certification under this clause shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan).

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                        , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

11.                               Pursuant to Section 2.3.(b) of the Credit
Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                                      .

 

12.                               The Borrower requests that such Swingline Loan
be made available to the Borrower on                         , 201  .

 

13.                               The proceeds of this Swingline Loan will be
used for the following purpose:

 

 

14.                               The Borrower requests that the proceeds of
such Swingline Loan be made available to the Borrower by
                                                            .

 

The Borrower hereby certifies to the Agent, the Swingline Lender, the Issuing
Lender and the Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or will exist, and (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of

 

F-1

--------------------------------------------------------------------------------


 

the requested Swingline Loan contained in Article VI. of the Credit Agreement
will have been satisfied at the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

$50,000,000

 

, 2014

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of KEYBANK NATIONAL ASSOCIATION (the
“Swingline Lender”) to its address at KeyBank National Association, 127 Public
Square, 8th Floor, Real Estate Capital, Mail Code:  OH-01-27-0839, Cleveland,
Ohio  44114, or at such other address as may be specified in writing by the
Swingline Lender to the Borrower, the principal sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Fourth Amended and Restated
Credit Agreement dated as of July 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent,
and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder.  Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

G-1

--------------------------------------------------------------------------------


 

This Note is issued in replacement of that certain Swingline Note dated
February 26, 2013 in the principal face amount of $25,000,000.00, made by the
undersigned maker to the order of KeyBank National Association (the “Prior
Note”) and shall supersede and replace the Prior Note in all respects.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$

 

, 201  

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                                         
(the “Lender”), in care of KeyBank National Association, as Agent (the “Agent”)
at KeyBank National Association, 127 Public Square, 8th Floor, Real Estate
Capital, Mail Code:  OH-01-27-0839, Cleveland, Ohio  44114, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of                                  AND         /100 DOLLARS
($                        ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Fourth Amended and
Restated Credit Agreement dated as of July 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Revolving Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

H-1

--------------------------------------------------------------------------------


 

[This Note is issued in replacement of that certain Revolving Note dated
                    ,     , 201     in the principal amount of
$      ,000,000.00, made by the undersigned maker to the order of
                                                       (the “Prior Note”) and
shall supersede and replace the Prior Note in all respects.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF TERM LOAN NOTE

 

$

 

, 201   

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                                         
(the “Lender”), in care of KeyBank National Association, as Agent (the “Agent”)
at KeyBank National Association, 127 Public Square, 8th Floor, Real Estate
Capital, Mail Code:  OH-01-27-0839, Cleveland, Ohio  44114, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of                                  AND         /100 DOLLARS
($                        ), on the dates and in the principal amounts provided
in the Credit Agreement (as herein defined), and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

 

The date, amount of each Term Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term
Loans made by the Lender.

 

This Note is one of the Term Loan Notes referred to in the Fourth Amended and
Restated Credit Agreement dated as of July 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Term Loans upon the
terms and conditions specified therein.  This Note is payable subject to the
terms of the Credit Agreement.

 

Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Loan
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM LOANS

 

This Note evidences Term Loans made under the within-described Credit Agreement
to the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

                              , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Borrower) as follows:

 

(1)                                 The undersigned is the
                                           of the Borrower.

 

(2)                                 The undersigned has examined the books and
records of the Borrower and has conducted such other examinations and
investigations as are reasonably necessary to provide this Compliance
Certificate.

 

(3)                                 To the undersigned’s knowledge, after
reasonable due inquiry, no Default or Event of Default exists [if such is not
the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure].

 

(4)                                 Attached hereto as Schedule 1 are reasonably
detailed calculations establishing whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. and 10.2. of the Credit
Agreement, and showing the calculation of Unencumbered Pool Value, Unsecured
Debt Interest Coverage Ratio and listing the Unencumbered Pool Properties.

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

Name:

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[CALCULATIONS TO BE ATTACHED]

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

                     , 20

 

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

                     , 20

 

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

                     , 20

 

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

J-5

--------------------------------------------------------------------------------


 

 

 

 

Date:                      , 20

 

J-6

--------------------------------------------------------------------------------